Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 1 of 158 Page ID
                                  #:2713




         EXHIBIT D
SERFF Tracking #:              Case 2:14-cv-00034-DDP-PLA
                         UHLC-128636577     State Tracking #:    Document
                                                              PF-2012-01316             119-7 Filed 11/20/18   Page 2#: of 158RERATE
                                                                                                      Company Tracking          Page   ID- MIPPA
                                                                                                                                     2013
                                                                                       #:2714
State:                        California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                  MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                 GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:          RATE/RERATE 2013 - MIPPA



Correspondence Summary
Dispositions
Status                 Created By                                                          Created On                                   Date Submitted
Issue Authorized       Bea Mariano                                                         10/26/2012                                   10/26/2012
Issue Authorized       Paul Cacioppo                                                       10/14/2012                                   10/14/2012

Objection Letters and Response Letters
Objection Letters                                                                            Response Letters
Status              Created By             Created On           Date Submitted               Responded By                Created On                         Date Submitted
Unacceptable        Maria Reyes            08/14/2012           08/14/2012                   Wanda Augustus              08/14/2012                         08/14/2012
for Filing

Amendments
Schedule               Schedule Item Name                                                  Created By                  Created On                         Date Submitted
Form                   Notice                                                              Gerry McCadden              10/25/2012                         10/25/2012
Form                   Statement of Variability                                            Gerry McCadden              10/25/2012                         10/25/2012
Supporting             DOCUMENT SUBMISSION FORMSET (for Forms under                        Wanda Augustus              10/24/2012                         10/25/2012
Document               "Forms Schedule")
Form                   Notice                                                              Gerry McCadden              10/24/2012                         10/24/2012
Form                   Statement of Variability                                            Gerry McCadden              10/24/2012                         10/24/2012
Supporting             DOCUMENT SUBMISSION FORMSET (for Forms under                        Gerry McCadden              10/24/2012                         10/24/2012
Document               "Forms Schedule")
Form                   Notice                                                              Wanda Augustus              10/19/2012                         10/19/2012
Supporting             REVISED DOCUMENT FORMSET                                            Wanda Augustus              10/19/2012                         10/19/2012
Document
Rate                   RATE SHEDULE AND RATE ATTACHMENTS                                   Wanda Augustus              10/10/2012                         10/10/2012
Supporting             LETTER                                                              Wanda Augustus              10/10/2012                         10/10/2012
Document
Rate                   RATE SHEDULE AND RATE ATTACHMENTS                                   Wanda Augustus              10/10/2012                         10/10/2012
Supporting             LETTER                                                              Wanda Augustus              10/10/2012                         10/10/2012
Document
Form                   Notice                                                              Gerry McCadden              09/13/2012                         09/14/2012
Form                   Notice                                                              Gerry McCadden              09/13/2012                         09/14/2012
Form                   Statement of Variability                                            Gerry McCadden              09/14/2012                         09/14/2012
                                                                                                                                                                       1

                                                  PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:             Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577     State Tracking #:    Document
                                                             PF-2012-01316           119-7 Filed 11/20/18   Page 3#: of 158RERATE
                                                                                                   Company Tracking          Page   ID- MIPPA
                                                                                                                                  2013
                                                                                    #:2715
State:                     California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:               MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:              GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:       RATE/RERATE 2013 - MIPPA


Amendments
Schedule               Schedule Item Name                                               Created By                   Created On                        Date Submitted
Supporting             DOCUMENT FORMSET                                                 Wanda Augustus               09/14/2012                        09/14/2012
Document
Supporting             RESPONSE TO TELEPHONE CALL                                       Wanda Augustus               09/12/2012                        09/12/2012
Document

Filing Notes
Subject                                                Note Type                                       Created By              Created On              Date Submitted
Form numbers and DSF                                   Note To Filer                                   Bea Mariano             10/25/2012              10/25/2012
FORM NUMBERS REVISED ON THE FORMSET                    Note To Reviewer                                Wanda Augustus          10/24/2012              10/24/2012
Do not use the same form numbers in more than          Note To Filer                                   Paul Cacioppo           10/24/2012              10/24/2012
one file
Form Numbers                                           Note To Filer                                   Bea Mariano             10/22/2012              10/22/2012
Form Numbers                                           Note To Filer                                   Bea Mariano             10/17/2012              10/17/2012




                                                                                                                                                                    2

                                               PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577     State Tracking #:    Document
                                                            PF-2012-01316           119-7 Filed 11/20/18   Page 4#: of 158RERATE
                                                                                                  Company Tracking          Page   ID- MIPPA
                                                                                                                                 2013
                                                                                   #:2716
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Disposition
Disposition Date: 10/14/2012
Implementation Date:
Status: Issue Authorized
Comment:

                          Overall %           Overall %           Written Premium         Number of Policy         Written                 Maximum %        Minimum %
Company                   Indicated           Rate                Change for              Holders Affected         Premium for             Change           Change
Name:                     Change:             Impact:             this Program:           for this Program:        this Program:           (where req'd):   (where req'd):
UnitedHealthcare          5.500%              5.500%              $8,145,064              106,138                  $201,731,719            5.600%           -5.000%
Insurance Company

Schedule                                           Schedule Item                                                   Schedule Item Status               Public Access
Supporting Document                                Filing Cover Sheet                                              No Action                          No
Supporting Document                                Actuarial Memorandum                                            No Action                          No
Supporting Document (revised)                      Health Rate Supplemental Form                                   No Action                          No
Supporting Document                                Health Rate Supplemental Form                                   No Action                          No
Supporting Document                                Document Submission Formset                                     No Action                          No
Supporting Document                                Third Party Authorization                                       No Action                          No
Supporting Document                                RESPONSE TO TELEPHONE CALL                                      No Action                          No
Supporting Document (revised)                      DOCUMENT SUBMISSION FORMSET (for Forms under                    No Action                          No
                                                   "Forms Schedule")
Supporting Document                                DOCUMENT SUBMISSION FORMSET (for Forms under                    No Action                          No
                                                   "Forms Schedule")
Supporting Document                                REVISED DOCUMENT FORMSET                                        No Action                          No
Supporting Document                                DOCUMENT FORMSET                                                No Action                          No
Supporting Document (revised)                      LETTER                                                          No Action                          No
Supporting Document                                LETTER                                                          No Action                          No
Form (revised)                                     Notice                                                          Issue Authorized                   Yes
Form                                               Notice                                                          No Action                          No
Form                                               Notice                                                          No Action                          No
Form (revised)                                     Notice                                                          Issue Authorized                   Yes
Form                                               Notice                                                          No Action                          No         3

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577     State Tracking #:    Document
                                                            PF-2012-01316           119-7 Filed 11/20/18   Page 5#: of 158RERATE
                                                                                                  Company Tracking          Page   ID- MIPPA
                                                                                                                                 2013
                                                                                   #:2717
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Schedule                                           Schedule Item                                                   Schedule Item Status               Public Access
Form (revised)                                     Statement of Variability                                        Issue Authorized                   Yes
Form                                               Statement of Variability                                        No Action                          No
Form                                               Statement of Variability                                        No Action                          No
Rate                                               RATE SHEDULE AND RATE ATTACHMENTS                               Issue Authorized                   Yes
Rate (revised)                                     RATE SHEDULE AND RATE ATTACHMENTS                               Issue Authorized                   Yes
Rate                                               RATE SHEDULE AND RATE ATTACHMENTS                               No Action                          No




                                                                                                                                                                4

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577     State Tracking #:    Document
                                                            PF-2012-01316           119-7 Filed 11/20/18   Page 6#: of 158RERATE
                                                                                                  Company Tracking          Page   ID- MIPPA
                                                                                                                                 2013
                                                                                   #:2718
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Disposition
Disposition Date: 10/14/2012
Implementation Date:
Status: Issue Authorized
Comment:

                          Overall %           Overall %           Written Premium         Number of Policy         Written                 Maximum %        Minimum %
Company                   Indicated           Rate                Change for              Holders Affected         Premium for             Change           Change
Name:                     Change:             Impact:             this Program:           for this Program:        this Program:           (where req'd):   (where req'd):
UnitedHealthcare          5.500%              5.500%              $8,145,064              106,138                  $201,731,719            5.600%           -5.000%
Insurance Company

Schedule                                           Schedule Item                                                   Schedule Item Status               Public Access
Supporting Document                                Filing Cover Sheet                                              No Action                          No
Supporting Document                                Actuarial Memorandum                                            No Action                          No
Supporting Document (revised)                      Health Rate Supplemental Form                                   No Action                          No
Supporting Document                                Health Rate Supplemental Form                                   No Action                          No
Supporting Document                                Document Submission Formset                                     No Action                          No
Supporting Document                                Third Party Authorization                                       No Action                          No
Supporting Document                                RESPONSE TO TELEPHONE CALL                                      No Action                          No
Supporting Document (revised)                      DOCUMENT SUBMISSION FORMSET (for Forms under                    No Action                          No
                                                   "Forms Schedule")
Supporting Document                                DOCUMENT SUBMISSION FORMSET (for Forms under                    No Action                          No
                                                   "Forms Schedule")
Supporting Document                                REVISED DOCUMENT FORMSET                                        No Action                          No
Supporting Document                                DOCUMENT FORMSET                                                No Action                          No
Supporting Document (revised)                      LETTER                                                          No Action                          No
Supporting Document                                LETTER                                                          No Action                          No
Form (revised)                                     Notice                                                          Issue Authorized                   Yes
Form                                               Notice                                                          No Action                          No
Form                                               Notice                                                          No Action                          No
Form (revised)                                     Notice                                                          Issue Authorized                   Yes
Form                                               Notice                                                          No Action                          No         5

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577     State Tracking #:    Document
                                                            PF-2012-01316           119-7 Filed 11/20/18   Page 7#: of 158RERATE
                                                                                                  Company Tracking          Page   ID- MIPPA
                                                                                                                                 2013
                                                                                   #:2719
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Schedule                                           Schedule Item                                                   Schedule Item Status               Public Access
Form (revised)                                     Statement of Variability                                        Issue Authorized                   Yes
Form                                               Statement of Variability                                        No Action                          No
Form                                               Statement of Variability                                        No Action                          No
Rate                                               RATE SHEDULE AND RATE ATTACHMENTS                               Issue Authorized                   Yes
Rate (revised)                                     RATE SHEDULE AND RATE ATTACHMENTS                               Issue Authorized                   Yes
Rate                                               RATE SHEDULE AND RATE ATTACHMENTS                               No Action                          No




                                                                                                                                                                6

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
        Case#:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State Tracking Document      119-7
                                              #: PF-2012-01316                Filed 11/20/18    Page
                                                                                     Company Tracking #: 8RERATE
                                                                                                           of 1582013Page
                                                                                                                      - MIPPAID
                                                                  #:2720
State:                  California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:            MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:           GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Objection Letter
Objection Letter Status                           Unacceptable for Filing
Objection Letter Date                             08/14/2012
Submitted Date                                    08/14/2012
Respond By Date
   Dear Susan Cipollo,
   Introduction:
         The Department of Insurance (“Department”) has reviewed the form(s) contained in the referenced submission.

Please re-submit the Health Rate Supplemental Information Form April 2010 (MIPPA 2013) as a 97-2003 excel form; it is coming up
as a ZIP file. Thank you very much for your assistance in this matter.

   Conclusion:

   Sincerely,
   Maria Reyes




                                                                                                                                 7

                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:             Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577     State Tracking #:    Document
                                                             PF-2012-01316            119-7 Filed 11/20/18   Page 9#: of 158RERATE
                                                                                                    Company Tracking          Page   ID- MIPPA
                                                                                                                                   2013
                                                                                     #:2721
State:                      California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:               GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:        RATE/RERATE 2013 - MIPPA



Response Letter
Response Letter Status                                        Submitted to State
Response Letter Date                                          08/14/2012
Submitted Date                                                08/14/2012
   Dear Paul Cacioppo,
   Introduction:
         THIS IS IN RESPONSE TO YOUR OBJECTION DATED 8/14 /12

   Response 1
     Comments:
           PLEASE REPLACE THE PREVIOUS FORM WITH THE ONE ATTACHED BELOW.

   Changed Items:

Supporting Document Schedule Item Changes
Satisfied - Item:              Health Rate Supplemental Form
Comments:                      SEE ATTACHED HEALTH RATE SUPPLEMENTAL FORM.
Attachment(s):                 Health Rate Supplemental Information Form April 2010 (MIPPA 2013).xls
Previous Version
Satisfied - Item:              Health Rate Supplemental Form
Comments:                      See attached information form.
Attachment(s):                 Health Rate Supplemental Information Form April 2010 (MIPPA 2013).xlsx


         No Form Schedule items changed.

         No Rate/Rule Schedule items changed.
   Conclusion:
         THANKS!
   Sincerely,
   Wanda Augustus



                                                                                                                                                        8

                                                PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316               119-7 Filed 11/20/18
                                                                                                       Company Page
                                                                                                               Tracking10
                                                                                                                        #: of 158  Page
                                                                                                                                RERATE 2013ID
                                                                                                                                            - MIPPA
                                                                                       #:2722
State:                       California                                                    Filing Company:          UnitedHealthcare Insurance Company
TOI/Sub-TOI:                 MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:         RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:                       10/25/2012
Comments:
This is in response to your Note to Filer dated 10/25/12. Attached is another updated DSF. Form Schedule form numbers, attachments and the DSF are all in synch.
The numbers are unique to this filing. We apologize for the delay.
Changed Items:
Form Schedule Item Changes
Item                Form                  Form              Form                 Form                   Action Specific Readability
No.                 Name                  Number            Type                 Action                 Data            Score                Attachments     Submitted
1                   Notice                CA1100J (A)       OTH                  Initial                                                     CA1100J (A).PDF Date Submitted:
                                                                                                                                                             10/25/2012
                                                                                                                                                             By:
Previous Version
1                Notice                   CA1100J (A)       OTH                  Initial                                                     CA1100J_A.PDF Date Submitted:
                                                                                                                                                           10/19/2012
                                                                                                                                                           By:
Previous Version
1                Notice                   CA1100J           OTH                  Initial                                                     CA1100J.pdf     Date Submitted:
                                                                                                                                                             09/14/2012
                                                                                                                                                             By:
2                   Statement of          SOV CA 2013 (A) OTH                    Initial                                                     SOV CA 2013     Date Submitted:
                    Variability                                                                                                              (A).pdf         10/25/2012
                                                                                                                                                             By:
Previous Version
2                Statement of             SOV CA 2013       OTH                  Initial                                                     SOV CA          Date Submitted:
                 Variability                                                                                                                 2013_.pdf       10/24/2012
                                                                                                                                                             By:
Previous Version
2                Statement of             SOV CA 2013       OTH                  Initial                                                     SOV CA 2013.pdf Date Submitted:
                 Variability                                                                                                                                 09/14/2012
                                                                                                                                                             By:

         No Rate Schedule Items Changed.



                                                                                                                                                                   9

                                                 PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:           Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:   Document
                                                           PF-2012-01316            119-7 Filed 11/20/18
                                                                                                   Company Page
                                                                                                           Tracking11
                                                                                                                    #: of 158  Page
                                                                                                                            RERATE 2013ID
                                                                                                                                        - MIPPA
                                                                                   #:2723
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Supporting Document Schedule Item Changes
Satisfied - Item:              DOCUMENT SUBMISSION FORMSET (for Forms under "Forms Schedule")
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 CA Document Submission Formset_.pdf
Previous Version
Satisfied - Item:              DOCUMENT SUBMISSION FORMSET (for Forms under "Forms Schedule")
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 DSF_10-24-12.pdf
Previous Version
Satisfied - Item:              REVISED DOCUMENT FORMSET
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 REVISE DOCUMENT FORMSET.pdf
Previous Version
Satisfied - Item:              DOCUMENT FORMSET
Comments:                      SEE ATTACHED DOCUMENT FORMSET.
Attachment(s):                 CA Document Submission Formset.pdf




                                                                                                                                                      10

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316               119-7 Filed 11/20/18
                                                                                                       Company Page
                                                                                                               Tracking12
                                                                                                                        #: of 158  Page
                                                                                                                                RERATE 2013ID
                                                                                                                                            - MIPPA
                                                                                       #:2724
State:                       California                                                    Filing Company:          UnitedHealthcare Insurance Company
TOI/Sub-TOI:                 MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:         RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:                       10/24/2012
Comments:
This is in response to your Note to Filer dated 10/22/12. Attached is the form, Statement of Variability and updated DSF. Please note that there is no difference in the
content of the components, but the code has been updated [with a suffix of "(A)"], as requested by the Department.
Changed Items:
Form Schedule Item Changes
Item                Form                  Form          Form                     Form                   Action Specific Readability
No.                 Name                  Number        Type                     Action                 Data            Score                Attachments   Submitted
1                   Notice                LA26000_CPN_C OTH                      Initial                                                     LA26000_CPN_C Date Submitted:
                                          A (A)                                                                                              A (A).pdf     10/24/2012
                                                                                                                                                           By:
Previous Version
1                Notice                   LA26000_CPN_C OTH                      Initial                                                     LA26000_CPN_C Date Submitted:
                                          A                                                                                                  A.pdf         09/14/2012
                                                                                                                                                           By:
2                   Statement of          SOV CA 2013       OTH                  Initial                                                     SOV CA        Date Submitted:
                    Variability                                                                                                              2013_.pdf     10/24/2012
                                                                                                                                                           By:
Previous Version
2                Statement of             SOV CA 2013       OTH                  Initial                                                     SOV CA 2013.pdf Date Submitted:
                 Variability                                                                                                                                 09/14/2012
                                                                                                                                                             By:

         No Rate Schedule Items Changed.




                                                                                                                                                                  11

                                                 PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:           Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:   Document
                                                           PF-2012-01316            119-7 Filed 11/20/18
                                                                                                   Company Page
                                                                                                           Tracking13
                                                                                                                    #: of 158  Page
                                                                                                                            RERATE 2013ID
                                                                                                                                        - MIPPA
                                                                                   #:2725
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Supporting Document Schedule Item Changes
Satisfied - Item:              DOCUMENT SUBMISSION FORMSET (for Forms under "Forms Schedule")
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 DSF_10-24-12.pdf
Previous Version
Satisfied - Item:              REVISED DOCUMENT FORMSET
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 REVISE DOCUMENT FORMSET.pdf
Previous Version
Satisfied - Item:              DOCUMENT FORMSET
Comments:                      SEE ATTACHED DOCUMENT FORMSET.
Attachment(s):                 CA Document Submission Formset.pdf




                                                                                                                                                      12

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316               119-7 Filed 11/20/18
                                                                                                       Company Page
                                                                                                               Tracking14
                                                                                                                        #: of 158  Page
                                                                                                                                RERATE 2013ID
                                                                                                                                            - MIPPA
                                                                                       #:2726
State:                       California                                                    Filing Company:          UnitedHealthcare Insurance Company
TOI/Sub-TOI:                 MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:         RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:                       10/19/2012
Comments:
This is in response to your Note to Filer dated 10/17/12. Attached is the form and updated DSF. Please note that there is no difference in the content of the
components, but the code has been updated as requested by the Department.
Changed Items:
Form Schedule Item Changes
Item                Form                  Form              Form                 Form                   Action Specific Readability
No.                 Name                  Number            Type                 Action                 Data            Score                Attachments   Submitted
1                   Notice                CA1100J (A)       OTH                  Initial                                                     CA1100J_A.PDF Date Submitted:
                                                                                                                                                           10/19/2012
                                                                                                                                                           By:
Previous Version
1                Notice                   CA1100J           OTH                  Initial                                                     CA1100J.pdf    Date Submitted:
                                                                                                                                                            09/14/2012
                                                                                                                                                            By:

         No Rate Schedule Items Changed.

Supporting Document Schedule Item Changes
Satisfied - Item:              REVISED DOCUMENT FORMSET
Comments:                      SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                 REVISE DOCUMENT FORMSET.pdf
Previous Version
Satisfied - Item:              DOCUMENT FORMSET
Comments:                      SEE ATTACHED DOCUMENT FORMSET.
Attachment(s):                 CA Document Submission Formset.pdf




                                                                                                                                                                 13

                                                 PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316             119-7 Filed 11/20/18
                                                                                                     Company Page
                                                                                                             Tracking15
                                                                                                                      #: of 158  Page
                                                                                                                              RERATE 2013ID
                                                                                                                                          - MIPPA
                                                                                     #:2727
State:                      California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:               GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:        RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:            10/10/2012
Comments:
PLEASE REPLACE THE PREVIOUS INFORMATION WITH THE ONE ATTACHED BELOW. THE INFORMATION IS FOR MIPPA RATES NOT STD RATES,
SORRY FOR THE INCONVENIENCE.

THANKS!
Changed Items:
         No Form Schedule Items Changed.

Rate/Rule Schedule Item Changes
Item                                      Affected Form
No.                      Document Name    Numbers             Rate Action                                 Rate Action            Attachments            Date Submitted
                                          (Separated with                                                 Information
                                          commas)
1                        RATE SHEDULE AND MDA 0720-MDN 0726, New                                                                 2013 MIPPA CA Rate 10/10/2012
                         RATE             MAA 0727 - MAN 0733                                                                    Schedules - Revised By:
                         ATTACHMENTS                                                                                             10-10.pdf, Revised
                                                                                                                                 MIPPA Attachment 15
                                                                                                                                 (Page 2).pdf,
Previous Version
1                        RATE SHEDULE AND MDA 0720-MDN 0726, New                                                                 2013 Std CA Rate       10/10/2012
                         RATE             MAA 0727 - MAN 0733                                                                    Schedules -            By:
                         ATTACHMENTS                                                                                             Revised.pdf, Revised
                                                                                                                                 Std Attachment 15
                                                                                                                                 (Page 2).pdf,




                                                                                                                                                                 14

                                                PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:           Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:   Document
                                                           PF-2012-01316            119-7 Filed 11/20/18
                                                                                                   Company Page
                                                                                                           Tracking16
                                                                                                                    #: of 158  Page
                                                                                                                            RERATE 2013ID
                                                                                                                                        - MIPPA
                                                                                   #:2728
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Supporting Document Schedule Item Changes
Satisfied - Item:              LETTER
Comments:                      PLEASE REPLACE THE PREVIOUS LETTER WITH THE ONE ATTACHED BELOW.
Attachment(s):                 CA MIPPA Filing for Revised Rates.pdf
Previous Version
Satisfied - Item:              LETTER
Comments:                      SEE ATTACHED LETTER.
Attachment(s):                 CA Std Filing for Revised Rates.pdf




                                                                                                                                                      15

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316             119-7 Filed 11/20/18
                                                                                                     Company Page
                                                                                                             Tracking17
                                                                                                                      #: of 158  Page
                                                                                                                              RERATE 2013ID
                                                                                                                                          - MIPPA
                                                                                     #:2729
State:                      California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:               GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:        RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:                          10/10/2012
Comments:
SEE ATTACHED INFORMATION.
Changed Items:
         No Form Schedule Items Changed.

Rate/Rule Schedule Item Changes
Item                                      Affected Form
No.                      Document Name    Numbers             Rate Action                                 Rate Action            Attachments            Date Submitted
                                          (Separated with                                                 Information
                                          commas)
1                        RATE SHEDULE AND MDA 0720-MDN 0726, New                                                                 2013 Std CA Rate       10/10/2012
                         RATE             MAA 0727 - MAN 0733                                                                    Schedules -            By:
                         ATTACHMENTS                                                                                             Revised.pdf, Revised
                                                                                                                                 Std Attachment 15
                                                                                                                                 (Page 2).pdf,

Supporting Document Schedule Item Changes
Satisfied - Item:              LETTER
Comments:                      SEE ATTACHED LETTER.
Attachment(s):                 CA Std Filing for Revised Rates.pdf




                                                                                                                                                                 16

                                                PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316               119-7 Filed 11/20/18
                                                                                                       Company Page
                                                                                                               Tracking18
                                                                                                                        #: of 158  Page
                                                                                                                                RERATE 2013ID
                                                                                                                                            - MIPPA
                                                                                       #:2730
State:                       California                                                    Filing Company:          UnitedHealthcare Insurance Company
TOI/Sub-TOI:                 MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:         RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:                      09/14/2012
Comments:
Notification Forms. Per Carol Chio's 9/4/12 communication with, and instruction to, Susan Cipollo, Director of Compliance, regarding rate increase notifications to
California insureds, we are attaching birthday communication notice and rate notice components to this rate filing. Per Ms. Chio, the "birthday rule" notice won't apply to
pre-standardized plans (PF-2012-01314), but will apply to standardized plans (PF-2012-01315) and MIPPA plans (PF-2012-01316).
Changed Items:
Form Schedule Item Changes
Item                Form                  Form              Form                 Form                   Action Specific Readability
No.                 Name                  Number            Type                 Action                 Data            Score                Attachments     Submitted
1                   Notice                CA1100J           OTH                  Initial                                                     CA1100J.pdf     Date Submitted:
                                                                                                                                                             09/14/2012
                                                                                                                                                             By:
2                   Notice                LA26000_CPN_C OTH                      Initial                                                     LA26000_CPN_C Date Submitted:
                                          A                                                                                                  A.pdf           09/14/2012
                                                                                                                                                             By:
3                   Statement of          SOV CA 2013       OTH                  Initial                                                     SOV CA 2013.pdf Date Submitted:
                    Variability                                                                                                                              09/14/2012
                                                                                                                                                             By:

         No Rate Schedule Items Changed.

Supporting Document Schedule Item Changes
Satisfied - Item:              DOCUMENT FORMSET
Comments:                      SEE ATTACHED DOCUMENT FORMSET.
Attachment(s):                 CA Document Submission Formset.pdf




                                                                                                                                                                  17

                                                 PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316             119-7 Filed 11/20/18
                                                                                                     Company Page
                                                                                                             Tracking19
                                                                                                                      #: of 158  Page
                                                                                                                              RERATE 2013ID
                                                                                                                                          - MIPPA
                                                                                     #:2731
State:                      California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:               GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:        RATE/RERATE 2013 - MIPPA



Amendment Letter
Submitted Date:           09/12/2012
Comments:
SEE ATTACHED RESPONSE LETTER BELOW.
Changed Items:
         No Form Schedule Items Changed.

         No Rate Schedule Items Changed.

Supporting Document Schedule Item Changes
Satisfied - Item:              RESPONSE TO TELEPHONE CALL
Comments:                      SEE ATTACHED RESPONSE.
Attachment(s):                 CA MIPPA Response_Sept 6 phone call.pdf




                                                                                                                                                        18

                                                PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:20
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2732
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Note To Filer
Created By:
Bea Mariano on 10/25/2012 10:59 AM
Last Edited By:
Bea Mariano
Submitted On:
10/26/2012 01:20 PM
Subject:
Form numbers and DSF
Comments:
You also need to change the form number of SOV. Remember that when submitting forms, the document numbers must
matched all 3 areas of your filing: the form number tab, the attached documents and on the DSF.




                                                                                                                             19

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:21
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2733
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Note To Reviewer
Created By:
Wanda Augustus on 10/24/2012 02:57 PM
Last Edited By:
Bea Mariano
Submitted On:
10/26/2012 01:20 PM
Subject:
FORM NUMBERS REVISED ON THE FORMSET
Comments:
See attached formset that shows the different form numbers, as requested. Sorry for any inconvenience this may have caused
and if you have any questions please let me know.




                                                                                                                             20

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
      Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 22 of 158 Page ID
                                         #:2734
                       CALIFORNIA DOCUMENT SUBMISSION FORMSET            Reset Form
 California Insurer Number:
 (NOT NAIC Number)                  2140-2                                      FOR DEPARTMENT USE ONLY



 Official Insurer Name:                                                         Our File #                                Fee Code:

                                                                                Reviewer:
UnitedHealthcare Insurance Company

        Submitter and Complete Mailing Address:
       Cheryl L. Gomez
       PO Box 130, Montgomeryville, PA 18936
       susan_j_cipollo@uhc.com


 Submission Date:          10/24/12                                             Dept Action Date:
        Document Form Number                              Doc Type                Document                 Department                 Fee
                                                         ("Policy," etc)          Coverage                   Action
 1    CA1100J (A)                                    Notice
 2     LA26000_CPN_CA (A)                            Notice
 3    SOV CA 2013                                    Statement of Variability


 4
 5
 6
 7
 8
 9
 10
 11
 12
 13
 14
 15
 16

 INSTRUCTIONS: Complete the part of the form to the left of the double vertical line. Enter one document to a             Total $
 numbered line. Use additional formsets if necessary. Be accurate - the copy of this form that we return to you will be
 your only record of our action on your submission.
 THIS IS NOT A BILL - DO NOT PAY. YOU WILL RECEIVE A SEPARATE FILING
 FEE INVOICE SHORTLY; REMIT FEES ONLY WITH THAT INVOICE.                                                                  Cont'd on __ pages

DSF 1.35


#514705v1



                                                                                                                                      21
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:23
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2735
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Note To Filer
Created By:
Paul Cacioppo on 10/24/2012 02:18 PM
Last Edited By:
Bea Mariano
Submitted On:
10/26/2012 01:20 PM
Subject:
Do not use the same form numbers in more than one file
Comments:
Forms in each file must have unique form numbers, even when the content of the forms is identical.




                                                                                                                             22

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:24
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2736
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Note To Filer
Created By:
Bea Mariano on 10/22/2012 10:11 AM
Last Edited By:
Bea Mariano
Submitted On:
10/26/2012 01:20 PM
Subject:
Form Numbers
Comments:
Wanda, you also have to change the number on form LA26000-CPN-CA & SOV CA 2013 to differentiate it from the form
numbers on file number PF-2012-01315. Thank you in advance.




                                                                                                                             23

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:25
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2737
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Note To Filer
Created By:
Bea Mariano on 10/17/2012 10:30 AM
Last Edited By:
Bea Mariano
Submitted On:
10/26/2012 01:20 PM
Subject:
Form Numbers
Comments:
Per our phone conversation, you will change the form number on the form schedule tab and on the DSF. Thank you in
advance.




                                                                                                                             24

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
       Case #:2:14-cv-00034-DDP-PLA
SERFF Tracking  UHLC-128636577 State TrackingDocument     119-7
                                             #: PF-2012-01316            Filed 11/20/18    Page#:26
                                                                                Company Tracking    of 158
                                                                                                  RERATE 2013 Page
                                                                                                              - MIPPA ID
                                                              #:2738
State:              California                                    Filing Company:       UnitedHealthcare Insurance Company
TOI/Sub-TOI:        MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:       GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number: RATE/RERATE 2013 - MIPPA



Post Submission Update Request Processed On 10/11/2012
Status:                                                            Allowed
Created By:                                                        Wanda Augustus
Processed By:                                                      Marina Zen
Comments:

Company Rate Information:
 Company Name:UnitedHealthcare Insurance Company
Field Name                                  Requested Change                              Prior Value
Overall % Indicated Change              5.500%                                            5.700%
Overall % Rate Impact                   5.500%                                            5.700%
Written Premium Change for this Program $8145064                                          $8481734
Written Premium for this Program        $201731719                                        $202068389
Maximum %Change (where required)        5.600%                                            7.500%




                                                                                                                             25

                          PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:            Case 2:14-cv-00034-DDP-PLA
                        UHLC-128636577    State Tracking #:   Document
                                                            PF-2012-01316              119-7 Filed 11/20/18
                                                                                                      Company Page
                                                                                                              Tracking27
                                                                                                                       #: of 158  Page
                                                                                                                               RERATE 2013ID
                                                                                                                                           - MIPPA
                                                                                      #:2739
State:                       California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:                 MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:                GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:         RATE/RERATE 2013 - MIPPA



Form Schedule
Lead Form Number:
Item     Schedule Item        Form                     Form            Form              Form              Action Specific                    Readability
No.      Status               Name                     Number          Type              Action            Data                               Score         Attachments
1        Issue Authorized     Notice                   CA1100J         OTH               Initial                                                            CA1100J (A).PDF
         10/26/2012                                    (A)
2        Issue Authorized     Notice                   LA26000_C       OTH               Initial                                                            LA26000_CPN_C
         10/26/2012                                    PN_CA (A)                                                                                            A (A).pdf
3        Issue Authorized     Statement of Variability SOV CA          OTH               Initial                                                            SOV CA 2013
         10/26/2012                                    2013 (A)                                                                                             (A).pdf

Form Type Legend:
ADV       Advertising                                                    AEF           Application/Enrollment Form
CER       Certificate                                                    CERA          Certificate Amendment, Insert Page, Endorsement or
                                                                                       Rider
DDP             Data/Declaration Pages                                   FND           Funding Agreement (Annuity, Individual and Group)
MTX             Matrix                                                   NOC           Notice of Coverage
OTH             Other                                                    OUT           Outline of Coverage
PJK             Policy Jacket                                            POL           Policy/Contract/Fraternal Certificate
POLA            Policy/Contract/Fraternal Certificate: Amendment,        SCH           Schedule Pages
                Insert Page, Endorsement or Rider




                                                                                                                                                                 26

                                                 PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
4-DDP-PLA Document 119-7 Filed 11/20/18 Page 2
       UnitedHealthcare Insurance Company
                     #:2740
          Notice to California Residents
    insured under an AARP® Medicare Supplement Plan
    Important Information
    California law requires that you have an annual 30-day
    open enrollment period beginning on your birthday.
    During this period, you may purchase any Medicare
    supplement coverage that offers benefits equal to, or
    lesser than, those of your current coverage. You are
    eligible to purchase such plans without regard to your
    health status, claims experience, receipt of health
    care or medical condition. This is to notify you of your
    upcoming 30-day open enrollment period.
    If you have questions:
    • Please call Customer Service at 1-800-523-5800.
        For hearing impaired members (TTY), call 711.
    • Representatives will be happy to help. You can call:
        ‣ Weekdays from 7 a.m. to 11 p.m. Eastern Time, or
        ‣ Saturdays from 9 a.m. to 5 p.m. Eastern Time.
    For additional information:
    • CA Consumer Hotline: 1-800-927-HELP (4357)
    • Telecommunications Devices for the Deaf (TDD):
      1-800-482-4TDD (4833)
    • Health Insurance Counseling and Advocacy
      Program (HICAP): 1-800-434-0222.
    UnitedHealthcare Insurance Company pays royalty fees to AARP for the use of its intellectual
    property. These fees are used for the general purposes of AARP. AARP and its affiliates are
    not insurers. Insured by UnitedHealthcare Insurance Company (UnitedHealthcare Insurance
    Company of New York for New York residents).                         27
    CA1100J (A)
4-DDP-PLA Document 119-7 Filed 11/20/18 Page 2
                  #:2741
                                           FIRST-CLASS MAIL
                                              PRESORTED
                                           U.S. POSTAGE PAID
                                             LOUISVILLE KY
          P.O. Box 1017                       PERMIT #317
          Montgomeryville, PA 18936-1017




                                           28
     Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 30 of 158 Page ID
                                        #:2742

                                                        Member Name (--FULL NAME--)

                                                                          (--FULL NAME--)

Your plans and rates
This is a review of the AARP-branded plans you have with UnitedHealthcare under this account and the
rate for each plan for the upcoming year.

Insured 1: (--FULL NAME--)
Plan Code        Coverage                                          Monthly Rate                     Actual %
                                                                   (without discounts)              Change
(XX)                 (Medicare Supplement)                         ($0.00)                          (0%)
(XX)                 (Medicare Supplement)                         ($0.00)                          (0%)

Insured 2: (--FULL NAME--)
Plan Code        Coverage                                          Monthly Rate                     Actual %
                                                                   (without discounts)              Change
(XX)                 (Medicare Supplement)                         ($0.00)                          (0%)
(XX)                 (Medicare Supplement)                         ($0.00)                          (0%)



How much you owe
These amounts will appear on each coupon page for the month shown. The amount due is the total
household premium including all of your discounts and adjustments.

Monthly Premium

Due Date               [January]    [February]       [March]         [April]         [May]           [June]
Amount Due              (--MON        (--MON         (--MON         (--MON          (--MON         (--MON
                        PREM--)       PREM--)       PREM--)         PREM--)         PREM--)        PREM--)
Due Date                 [July]      [August]     [September]      [October]      [November]     [December]
Amount Due              (--MON        (--MON         (--MON          (--MON         (--MON          (--MON
                        PREM--)       PREM--)        PREM--)         PREM--)        PREM--)         PREM--)




California residents please note:
At UnitedHealthcare Insurance Company, we take pride in keeping the cost of your coverage as low as possible.
Like many health insurers, we have had to increase rates for some plans to keep up with rising health care costs.
Insured by UnitedHealthcare Insurance Company.
For additional assistance—
CA Consumer Hotline: 1-800-927-HELP (4357)
Telecommunications Devices for the Deaf (TDD): 1-800-482-4TDD (4833)
Health Insurance Counseling and Advocacy Program (HICAP): 1-800-434-0222
LA26000_CPN_CA (A)                                                                                     29
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 31 of 158 Page ID
                                   #:2743



    Statement of Variability

    LA26000_CPN_CA (A)

          In the document where (-FULL NAME-) is shown, the Insured meber’s name will
           be displayed.
          In the chart at the top of the page, under the column “Plan code” (XX) is shown.
           The Insured member’s specific plan code will be displayed in that field.
          In the chart at the top of the page, under the column “Coverage”, (Medicare
           Supplement) is shown. The Insured member’s specific plan type will be
           displayed in that field.
          In the chart at the top of the page, under the column “Monthly rate (without
           discounts)”, ($0.00) is shown. The Insured member’s rate for their plan code will
           be displayed in that field.
          In the chart at the top of the page, under the column “Actual Change”, (0%) is
           shown. The percentage change amount will be displayed in that field.
          In the Monthly Premium chart towards the bottom of the page, the months that are
           Bracketed [January] – [December] will show each month for the year we are
           sending billing information.
          In the Monthly Premium chart towards the bottom of the page, under each month
           column (-MON PREM-) is shown. The amount due for that month will be
           displayed will be displayed in those fields.




    SOV CA 2013 (A)


                                                                                               30
SERFF Tracking #:           Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:   Document
                                                           PF-2012-01316            119-7 Filed 11/20/18
                                                                                                   Company Page
                                                                                                           Tracking32
                                                                                                                    #: of 158  Page
                                                                                                                            RERATE 2013ID
                                                                                                                                        - MIPPA
                                                                                   #:2744
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Rate Information
Rate data applies to filing.
Filing Method:                                                                            SERFF
Rate Change Type:                                                                         Increase
Overall Percentage of Last Rate Revision:                                                 2.000%
Effective Date of Last Rate Revision:                                                     01/01/2012
Filing Method of Last Filing:                                                             SERFF

                                                                     Company Rate Information
                          Overall %           Overall %           Written Premium         Number of Policy         Written                 Maximum %        Minimum %
Company                   Indicated           Rate                Change for              Holders Affected         Premium for             Change           Change
Name:                     Change:             Impact:             this Program:           for this Program:        this Program:           (where req'd):   (where req'd):
UnitedHealthcare          5.500%              5.500%              $8,145,064              106,138                  $201,731,719            5.600%           -5.000%
Insurance Company




                                                                                                                                                                 31

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:           Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:   Document
                                                           PF-2012-01316            119-7 Filed 11/20/18
                                                                                                   Company Page
                                                                                                           Tracking33
                                                                                                                    #: of 158  Page
                                                                                                                            RERATE 2013ID
                                                                                                                                        - MIPPA
                                                                                   #:2745
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Rate/Rule Schedule

Item     Schedule                                        Affected Form Numbers
No.      Item           Document Name                    (Separated with commas)            Rate Action      Rate Action Information                  Attachments
         Status
1                       RATE SHEDULE AND RATE            MDA 0720-MDN 0726, MAA             New                                                       2013 CA MIPPA - Rate
                        ATTACHMENTS                      0727 - MAN 0733                                                                              Schedules.pdf, 2013
                                                                                                                                                      CA MIPPA -
                                                                                                                                                      Attachments.pdf,
2                       RATE SHEDULE AND RATE            MDA 0720-MDN 0726, MAA             New                                                       2013 MIPPA CA Rate
                        ATTACHMENTS                      0727 - MAN 0733                                                                              Schedules - Revised
                                                                                                                                                      10-10.pdf, Revised
                                                                                                                                                      MIPPA Attachment 15
                                                                                                                                                      (Page 2).pdf,




                                                                                                                                                               32

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 34 of 158 Page ID
                                   #:2746



                                                   UNITEDHEALTHCARE INSURANCE COMPANY
                                                    AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                                      MASS-MEDIA
                                                                     RATE SCHEDULE
                                                                       (Page 1 of 8)

                                                                               FOR

                                                                        CALIFORNIA

                                                GROUP POLICY NUMBER G-36000-4
                                                        FORM NUMBERS
                             MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
                       MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                                    Proposed 2013 Non-Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $144.00 $179.50           $212.50      $213.50       $76.50 $120.25 $145.25
                       2012 Monthly Base Rate     $134.00 $170.25           $201.25      $202.25       $80.50 $117.25 $135.25
                           Difference (%)           7.5%    5.4%              5.6%         5.6%         -5.0%   2.6%    7.4%

                          2013 Area 1              $164.00     $204.75      $242.25      $243.50       $87.25    $137.00      $165.50      1.14
                          2012 Area 1              $152.75     $194.00      $229.50      $230.50       $91.75    $133.75      $154.25      1.14
                         Difference (%)             7.4%        5.5%         5.6%         5.6%        -4.9%       2.4%         7.3%

                          2013 Area 2              $144.00     $179.50      $212.50      $213.50       $76.50    $120.25      $145.25      1.00
                          2012 Area 2              $134.00     $170.25      $201.25      $202.25       $80.50    $117.25      $135.25      1.00
                         Difference (%)             7.5%        5.4%         5.6%         5.6%        -5.0%       2.6%         7.4%

                          2013 Area 3              $132.25     $165.25      $195.50      $196.50       $70.50    $110.75      $133.75      0.92
                          2012 Area 3              $123.25     $156.75      $185.25      $186.00       $74.00    $107.75      $124.50      0.92
                         Difference (%)             7.3%        5.4%         5.5%         5.6%        -4.7%       2.8%         7.4%

                          2013 Area 4              $119.50     $149.00      $176.50      $177.25       $63.50     $99.75      $120.50      0.83
                          2012 Area 4              $111.25     $141.25      $167.00      $167.75       $66.75     $97.25      $112.25      0.83
                         Difference (%)             7.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         7.3%

                                                                       Proposed 2013 Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $158.40 $197.45           $233.75      $234.85       $84.15 $132.27 $159.77
                       2012 Monthly Base Rate     $147.40 $187.27           $221.37      $222.47       $88.55 $128.97 $148.77
                           Difference (%)           7.5%    5.4%              5.6%         5.6%         -5.0%   2.6%    7.4%

                          2013 Area 1              $180.40     $225.22      $266.47      $267.85      $95.97     $150.70      $182.05      1.14
                          2012 Area 1              $168.02     $213.40      $252.45      $253.55     $100.92     $147.12      $169.67      1.14
                         Difference (%)             7.4%        5.5%         5.6%         5.6%       -4.9%        2.4%         7.3%

                          2013 Area 2              $158.40     $197.45      $233.75      $234.85       $84.15    $132.27      $159.77      1.00
                          2012 Area 2              $147.40     $187.27      $221.37      $222.47       $88.55    $128.97      $148.77      1.00
                         Difference (%)             7.5%        5.4%         5.6%         5.6%        -5.0%       2.6%         7.4%

                          2013 Area 3              $145.47     $181.77      $215.05      $216.15       $77.55    $121.82      $147.12      0.92
                          2012 Area 3              $135.57     $172.42      $203.77      $204.60       $81.40    $118.52      $136.95      0.92
                         Difference (%)             7.3%        5.4%         5.5%         5.6%        -4.7%       2.8%         7.4%

                          2013 Area 4              $131.45     $163.90      $194.15      $194.97       $69.85    $109.72      $132.55      0.83
                          2012 Area 4              $122.37     $155.37      $183.70      $184.52       $73.42    $106.97      $123.47      0.83
                         Difference (%)             7.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         7.4%

                               * Discounts available for Multi-Insured, Electronic Funds Transfer, Annual Pay, and Early Enrollment.
                                       The Base Rate charged to insureds = Rate Prior to Application of Area Factors * Area Factor




                                                                                                                                                  33
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 35 of 158 Page ID
                                   #:2747



                                        UNITEDHEALTHCARE INSURANCE COMPANY
                                         AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                           MASS-MEDIA
                                                          RATE SCHEDULE
                                                            (Page 2 of 8)

                                                                    FOR

                                                             CALIFORNIA

                                       GROUP POLICY NUMBER G-36000-4
                                               FORM NUMBERS
                    MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
              MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                        Proposed 2013 Non-Tobacco Tier I Rates
                                                                                                                       Area
                                    A            B           C            F          K             L           N      Factor
                 2013 Area 1     $180.40      $225.22     $266.47      $267.85      $95.97      $150.70     $182.05      1.14
                 2012 Area 1     $168.02      $213.40     $252.45      $253.55     $100.92      $147.12     $169.67      1.14
                Difference (%)    7.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        7.3%

                 2013 Area 2     $158.40      $197.45     $233.75      $234.85       $84.15     $132.27     $159.77      1.00
                 2012 Area 2     $147.40      $187.27     $221.37      $222.47       $88.55     $128.97     $148.77      1.00
                Difference (%)    7.5%         5.4%        5.6%         5.6%        -5.0%        2.6%        7.4%

                 2013 Area 3     $145.47      $181.77     $215.05      $216.15       $77.55     $121.82     $147.12      0.92
                 2012 Area 3     $135.57      $172.42     $203.77      $204.60       $81.40     $118.52     $136.95      0.92
                Difference (%)    7.3%         5.4%        5.5%         5.6%        -4.7%        2.8%        7.4%

                 2013 Area 4     $131.45      $163.90     $194.15      $194.97       $69.85     $109.72     $132.55      0.83
                 2012 Area 4     $122.37      $155.37     $183.70      $184.52       $73.42     $106.97     $123.47      0.83
                Difference (%)    7.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        7.4%




                                                          Proposed 2013 Tobacco Tier I Rates
                                                                                                                       Area
                                    A            B           C            F          K             L           N      Factor
                 2013 Area 1     $198.44      $247.74     $293.11      $294.63     $105.56      $165.77     $200.25      1.14
                 2012 Area 1     $184.82      $234.74     $277.69      $278.90     $111.01      $161.83     $186.63      1.14
                Difference (%)    7.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        7.3%

                 2013 Area 2     $174.24      $217.19     $257.12      $258.33       $92.56     $145.49     $175.74      1.00
                 2012 Area 2     $162.14      $205.99     $243.50      $244.71       $97.40     $141.86     $163.64      1.00
                Difference (%)    7.5%         5.4%        5.6%         5.6%        -5.0%        2.6%        7.4%

                 2013 Area 3     $160.01      $199.94     $236.55      $237.76       $85.30     $134.00     $161.83      0.92
                 2012 Area 3     $149.12      $189.66     $224.14      $225.06       $89.54     $130.37     $150.64      0.92
                Difference (%)    7.3%         5.4%        5.5%         5.6%        -4.7%        2.8%        7.4%

                 2013 Area 4     $144.59      $180.29     $213.56      $214.46       $76.83     $120.69     $145.80      0.83
                 2012 Area 4     $134.60      $170.90     $202.07      $202.97       $80.76     $117.66     $135.81      0.83
                Difference (%)    7.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        7.4%


                             * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                                34
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 36 of 158 Page ID
                                   #:2748



                                       UNITEDHEALTHCARE INSURANCE COMPANY
                                        AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                          MASS-MEDIA
                                                         RATE SCHEDULE
                                                           (Page 3 of 8)

                                                                   FOR

                                                            CALIFORNIA

                                       GROUP POLICY NUMBER G-36000-4
                                               FORM NUMBERS
                    MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
              MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                      Proposed 2013 Non-Tobacco Tier II Rates
                                                                                                                   Area
                                    A       B       C       F      K        L       N                             Factor
                 2013 Area 1     $205.00 $255.93 $302.81 $304.37 $109.06 $171.25 $206.87                             1.14
                 2012 Area 1     $190.93 $242.50 $286.87 $288.12 $114.68 $167.18 $192.81                             1.14
                Difference (%)    7.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    7.3%

                 2013 Area 2     $180.00 $224.37 $265.62 $266.87 $95.62 $150.31 $181.56                              1.00
                 2012 Area 2     $167.50 $212.81 $251.56 $252.81 $100.62 $146.56 $169.06                             1.00
                Difference (%)    7.5%    5.4%    5.6%    5.6%   -5.0%    2.6%    7.4%

                 2013 Area 3     $165.31 $206.56 $244.37 $245.62                   $88.12 $138.43 $167.18            0.92
                 2012 Area 3     $154.06 $195.93 $231.56 $232.50                   $92.50 $134.68 $155.62            0.92
                Difference (%)    7.3%    5.4%    5.5%    5.6%                    -4.7%    2.8%    7.4%

                 2013 Area 4     $149.37 $186.25 $220.62 $221.56                   $79.37 $124.68 $150.62            0.83
                 2012 Area 4     $139.06 $176.56 $208.75 $209.68                   $83.43 $121.56 $140.31            0.83
                Difference (%)    7.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    7.3%




                                                         Proposed 2013 Tobacco Tier II Rates
                                                                                                                   Area
                                    A       B       C       F      K        L       N                             Factor
                 2013 Area 1     $225.50 $281.52 $333.08 $334.81 $119.96 $188.37 $227.56                             1.14
                 2012 Area 1     $210.02 $266.75 $315.56 $316.93 $126.15 $183.90 $212.08                             1.14
                Difference (%)    7.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    7.3%

                 2013 Area 2     $198.00 $246.81 $292.18 $293.56 $105.18 $165.33 $199.71                             1.00
                 2012 Area 2     $184.25 $234.08 $276.71 $278.08 $110.68 $161.21 $185.96                             1.00
                Difference (%)    7.5%    5.4%    5.6%    5.6%   -5.0%    2.6%    7.4%

                 2013 Area 3     $181.83 $227.21 $268.81 $270.18 $96.93 $152.27 $183.90                              0.92
                 2012 Area 3     $169.46 $215.52 $254.71 $255.75 $101.75 $148.15 $171.18                             0.92
                Difference (%)    7.3%    5.4%    5.5%    5.6%   -4.7%    2.8%    7.4%

                 2013 Area 4     $164.31 $204.87 $242.68 $243.71                   $87.31 $137.15 $165.68            0.83
                 2012 Area 4     $152.96 $194.21 $229.62 $230.65                   $91.77 $133.71 $154.33            0.83
                Difference (%)    7.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    7.4%


                            * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                            35
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 37 of 158 Page ID
                                   #:2749



                              UNITEDHEALTHCARE INSURANCE COMPANY
                               AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                  MASS-MEDIA
                                                 RATE SCHEDULE
                                                   (Page 4 of 8)

                                                           FOR

                                                    CALIFORNIA

                               GROUP POLICY NUMBER G-36000-4
                      MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724,
                  MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP

                               Proposed 2013 Under Age 65 Non-Tobacco Rates
                                                                                                    Area
                                      A            B           C            F           K          Factor
                 2013 Area 1       $204.99      $255.92      $302.80      $304.36     $109.05         1.14
                 2012 Area 1       $190.92      $242.49      $286.86      $288.11     $114.67         1.14
                Difference (%)      7.4%         5.5%        5.6%         5.6%        -4.9%

                 2013 Area 2       $179.99      $224.36      $265.61      $266.86      $95.61             1.00
                 2012 Area 2       $167.49      $212.80      $251.55      $252.80     $100.61             1.00
                Difference (%)      7.5%         5.4%        5.6%         5.6%        -5.0%

                 2013 Area 3       $165.30      $206.55      $244.36      $245.61       $88.11            0.92
                 2012 Area 3       $154.05      $195.92      $231.55      $232.49       $92.49            0.92
                Difference (%)      7.3%         5.4%        5.5%         5.6%         -4.7%

                 2013 Area 4       $149.36      $186.24      $220.61      $221.55       $79.36            0.83
                 2012 Area 4       $139.05      $176.55      $208.74      $209.67       $83.42            0.83
                Difference (%)      7.4%         5.5%        5.7%         5.7%         -4.9%

                                  Proposed 2013 Under Age 65 Tobacco Rates
                                                                                                    Area
                                      A            B           C            F           K          Factor
                 2013 Area 1       $225.48      $281.51      $333.08      $334.79     $119.95         1.14
                 2012 Area 1       $210.01      $266.73      $315.54      $316.92     $126.13         1.14
                Difference (%)      7.4%         5.5%        5.6%         5.6%        -4.9%

                 2013 Area 2       $197.98      $246.79      $292.17      $293.54     $105.17             1.00
                 2012 Area 2       $184.23      $234.08      $276.70      $278.08     $110.67             1.00
                Difference (%)      7.5%         5.4%        5.6%         5.6%        -5.0%

                 2013 Area 3       $181.83      $227.20      $268.79      $270.17      $96.92             0.92
                 2012 Area 3       $169.45      $215.51      $254.70      $255.73     $101.73             0.92
                Difference (%)      7.3%         5.4%        5.5%         5.6%        -4.7%

                 2013 Area 4       $164.29      $204.86      $242.67      $243.70       $87.29            0.83
                 2012 Area 4       $152.95      $194.20      $229.61      $230.63       $91.76            0.83
                Difference (%)      7.4%         5.5%        5.7%         5.7%         -4.9%

                    * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                 36
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 38 of 158 Page ID
                                   #:2750



                                                   UNITEDHEALTHCARE INSURANCE COMPANY
                                                    AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                                 AGENT DISTRIBUTION
                                                                   RATE SCHEDULE
                                                                     (Page 5 of 8)

                                                                               FOR

                                                                        CALIFORNIA

                                                GROUP POLICY NUMBER G-36000-4
                                                        FORM NUMBERS
                             MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
                       MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                                    Proposed 2013 Non-Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $144.00 $179.50           $212.50      $213.50       $76.50 $120.25 $145.25
                       2012 Monthly Base Rate     $134.00 $170.25           $201.25      $202.25       $80.50 $117.25 $135.25
                           Difference (%)           7.5%    5.4%              5.6%         5.6%         -5.0%   2.6%    7.4%

                          2013 Area 1              $164.00     $204.75      $242.25      $243.50       $87.25    $137.00      $165.50      1.14
                          2012 Area 1              $152.75     $194.00      $229.50      $230.50       $91.75    $133.75      $154.25      1.14
                         Difference (%)             7.4%        5.5%         5.6%         5.6%        -4.9%       2.4%         7.3%

                          2013 Area 2              $144.00     $179.50      $212.50      $213.50       $76.50    $120.25      $145.25      1.00
                          2012 Area 2              $134.00     $170.25      $201.25      $202.25       $80.50    $117.25      $135.25      1.00
                         Difference (%)             7.5%        5.4%         5.6%         5.6%        -5.0%       2.6%         7.4%

                          2013 Area 3              $132.25     $165.25      $195.50      $196.50       $70.50    $110.75      $133.75      0.92
                          2012 Area 3              $123.25     $156.75      $185.25      $186.00       $74.00    $107.75      $124.50      0.92
                         Difference (%)             7.3%        5.4%         5.5%         5.6%        -4.7%       2.8%         7.4%

                          2013 Area 4              $119.50     $149.00      $176.50      $177.25       $63.50     $99.75      $120.50      0.83
                          2012 Area 4              $111.25     $141.25      $167.00      $167.75       $66.75     $97.25      $112.25      0.83
                         Difference (%)             7.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         7.3%

                                                                       Proposed 2013 Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $158.40 $197.45           $233.75      $234.85       $84.15 $132.27 $159.77
                       2012 Monthly Base Rate     $147.40 $187.27           $221.37      $222.47       $88.55 $128.97 $148.77
                           Difference (%)           7.5%    5.4%              5.6%         5.6%         -5.0%   2.6%    7.4%

                          2013 Area 1              $180.40     $225.22      $266.47      $267.85      $95.97     $150.70      $182.05      1.14
                          2012 Area 1              $168.02     $213.40      $252.45      $253.55     $100.92     $147.12      $169.67      1.14
                         Difference (%)             7.4%        5.5%         5.6%         5.6%       -4.9%        2.4%         7.3%

                          2013 Area 2              $158.40     $197.45      $233.75      $234.85       $84.15    $132.27      $159.77      1.00
                          2012 Area 2              $147.40     $187.27      $221.37      $222.47       $88.55    $128.97      $148.77      1.00
                         Difference (%)             7.5%        5.4%         5.6%         5.6%        -5.0%       2.6%         7.4%

                          2013 Area 3              $145.47     $181.77      $215.05      $216.15       $77.55    $121.82      $147.12      0.92
                          2012 Area 3              $135.57     $172.42      $203.77      $204.60       $81.40    $118.52      $136.95      0.92
                         Difference (%)             7.3%        5.4%         5.5%         5.6%        -4.7%       2.8%         7.4%

                          2013 Area 4              $131.45     $163.90      $194.15      $194.97       $69.85    $109.72      $132.55      0.83
                          2012 Area 4              $122.37     $155.37      $183.70      $184.52       $73.42    $106.97      $123.47      0.83
                         Difference (%)             7.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         7.4%

                               * Discounts available for Multi-Insured, Electronic Funds Transfer, Annual Pay, and Early Enrollment.
                                       The Base Rate charged to insureds = Rate Prior to Application of Area Factors * Area Factor




                                                                                                                                                  37
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 39 of 158 Page ID
                                   #:2751



                                        UNITEDHEALTHCARE INSURANCE COMPANY
                                         AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                      AGENT DISTRIBUTION
                                                        RATE SCHEDULE
                                                          (Page 6 of 8)

                                                                    FOR

                                                             CALIFORNIA

                                       GROUP POLICY NUMBER G-36000-4
                                               FORM NUMBERS
                    MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
              MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                        Proposed 2013 Non-Tobacco Tier I Rates
                                                                                                                       Area
                                    A            B           C            F          K             L           N      Factor
                 2013 Area 1     $180.40      $225.22     $266.47      $267.85      $95.97      $150.70     $182.05      1.14
                 2012 Area 1     $168.02      $213.40     $252.45      $253.55     $100.92      $147.12     $169.67      1.14
                Difference (%)    7.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        7.3%

                 2013 Area 2     $158.40      $197.45     $233.75      $234.85       $84.15     $132.27     $159.77      1.00
                 2012 Area 2     $147.40      $187.27     $221.37      $222.47       $88.55     $128.97     $148.77      1.00
                Difference (%)    7.5%         5.4%        5.6%         5.6%        -5.0%        2.6%        7.4%

                 2013 Area 3     $145.47      $181.77     $215.05      $216.15       $77.55     $121.82     $147.12      0.92
                 2012 Area 3     $135.57      $172.42     $203.77      $204.60       $81.40     $118.52     $136.95      0.92
                Difference (%)    7.3%         5.4%        5.5%         5.6%        -4.7%        2.8%        7.4%

                 2013 Area 4     $131.45      $163.90     $194.15      $194.97       $69.85     $109.72     $132.55      0.83
                 2012 Area 4     $122.37      $155.37     $183.70      $184.52       $73.42     $106.97     $123.47      0.83
                Difference (%)    7.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        7.4%




                                                          Proposed 2013 Tobacco Tier I Rates
                                                                                                                       Area
                                    A            B           C            F          K             L           N      Factor
                 2013 Area 1     $198.44      $247.74     $293.11      $294.63     $105.56      $165.77     $200.25      1.14
                 2012 Area 1     $184.82      $234.74     $277.69      $278.90     $111.01      $161.83     $186.63      1.14
                Difference (%)    7.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        7.3%

                 2013 Area 2     $174.24      $217.19     $257.12      $258.33       $92.56     $145.49     $175.74      1.00
                 2012 Area 2     $162.14      $205.99     $243.50      $244.71       $97.40     $141.86     $163.64      1.00
                Difference (%)    7.5%         5.4%        5.6%         5.6%        -5.0%        2.6%        7.4%

                 2013 Area 3     $160.01      $199.94     $236.55      $237.76       $85.30     $134.00     $161.83      0.92
                 2012 Area 3     $149.12      $189.66     $224.14      $225.06       $89.54     $130.37     $150.64      0.92
                Difference (%)    7.3%         5.4%        5.5%         5.6%        -4.7%        2.8%        7.4%

                 2013 Area 4     $144.59      $180.29     $213.56      $214.46       $76.83     $120.69     $145.80      0.83
                 2012 Area 4     $134.60      $170.90     $202.07      $202.97       $80.76     $117.66     $135.81      0.83
                Difference (%)    7.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        7.4%


                             * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                                38
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 40 of 158 Page ID
                                   #:2752



                                       UNITEDHEALTHCARE INSURANCE COMPANY
                                        AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                     AGENT DISTRIBUTION
                                                       RATE SCHEDULE
                                                         (Page 7 of 8)

                                                                   FOR

                                                            CALIFORNIA

                                       GROUP POLICY NUMBER G-36000-4
                                               FORM NUMBERS
                    MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
              MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                      Proposed 2013 Non-Tobacco Tier II Rates
                                                                                                                   Area
                                    A       B       C       F      K        L       N                             Factor
                 2013 Area 1     $205.00 $255.93 $302.81 $304.37 $109.06 $171.25 $206.87                             1.14
                 2012 Area 1     $190.93 $242.50 $286.87 $288.12 $114.68 $167.18 $192.81                             1.14
                Difference (%)    7.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    7.3%

                 2013 Area 2     $180.00 $224.37 $265.62 $266.87 $95.62 $150.31 $181.56                              1.00
                 2012 Area 2     $167.50 $212.81 $251.56 $252.81 $100.62 $146.56 $169.06                             1.00
                Difference (%)    7.5%    5.4%    5.6%    5.6%   -5.0%    2.6%    7.4%

                 2013 Area 3     $165.31 $206.56 $244.37 $245.62                   $88.12 $138.43 $167.18            0.92
                 2012 Area 3     $154.06 $195.93 $231.56 $232.50                   $92.50 $134.68 $155.62            0.92
                Difference (%)    7.3%    5.4%    5.5%    5.6%                    -4.7%    2.8%    7.4%

                 2013 Area 4     $149.37 $186.25 $220.62 $221.56                   $79.37 $124.68 $150.62            0.83
                 2012 Area 4     $139.06 $176.56 $208.75 $209.68                   $83.43 $121.56 $140.31            0.83
                Difference (%)    7.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    7.3%




                                                         Proposed 2013 Tobacco Tier II Rates
                                                                                                                   Area
                                    A       B       C       F      K        L       N                             Factor
                 2013 Area 1     $225.50 $281.52 $333.08 $334.81 $119.96 $188.37 $227.56                             1.14
                 2012 Area 1     $210.02 $266.75 $315.56 $316.93 $126.15 $183.90 $212.08                             1.14
                Difference (%)    7.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    7.3%

                 2013 Area 2     $198.00 $246.81 $292.18 $293.56 $105.18 $165.33 $199.71                             1.00
                 2012 Area 2     $184.25 $234.08 $276.71 $278.08 $110.68 $161.21 $185.96                             1.00
                Difference (%)    7.5%    5.4%    5.6%    5.6%   -5.0%    2.6%    7.4%

                 2013 Area 3     $181.83 $227.21 $268.81 $270.18 $96.93 $152.27 $183.90                              0.92
                 2012 Area 3     $169.46 $215.52 $254.71 $255.75 $101.75 $148.15 $171.18                             0.92
                Difference (%)    7.3%    5.4%    5.5%    5.6%   -4.7%    2.8%    7.4%

                 2013 Area 4     $164.31 $204.87 $242.68 $243.71                   $87.31 $137.15 $165.68            0.83
                 2012 Area 4     $152.96 $194.21 $229.62 $230.65                   $91.77 $133.71 $154.33            0.83
                Difference (%)    7.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    7.4%


                            * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                            39
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 41 of 158 Page ID
                                   #:2753



                              UNITEDHEALTHCARE INSURANCE COMPANY
                               AARP MEDICARE SUPPLEMENT PORTFOLIO

                                             AGENT DISTRIBUTION
                                               RATE SCHEDULE
                                                 (Page 8 of 8)

                                                           FOR

                                                    CALIFORNIA

                               GROUP POLICY NUMBER G-36000-4
                      MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731,
                  MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP

                               Proposed 2013 Under Age 65 Non-Tobacco Rates
                                                                                                    Area
                                      A            B           C            F           K          Factor
                 2013 Area 1       $204.99      $255.92      $302.80      $304.36     $109.05         1.14
                 2012 Area 1       $190.92      $242.49      $286.86      $288.11     $114.67         1.14
                Difference (%)      7.4%         5.5%        5.6%         5.6%        -4.9%

                 2013 Area 2       $179.99      $224.36      $265.61      $266.86      $95.61             1.00
                 2012 Area 2       $167.49      $212.80      $251.55      $252.80     $100.61             1.00
                Difference (%)      7.5%         5.4%        5.6%         5.6%        -5.0%

                 2013 Area 3       $165.30      $206.55      $244.36      $245.61       $88.11            0.92
                 2012 Area 3       $154.05      $195.92      $231.55      $232.49       $92.49            0.92
                Difference (%)      7.3%         5.4%        5.5%         5.6%         -4.7%

                 2013 Area 4       $149.36      $186.24      $220.61      $221.55       $79.36            0.83
                 2012 Area 4       $139.05      $176.55      $208.74      $209.67       $83.42            0.83
                Difference (%)      7.4%         5.5%        5.7%         5.7%         -4.9%

                                  Proposed 2013 Under Age 65 Tobacco Rates
                                                                                                    Area
                                      A            B           C            F           K          Factor
                 2013 Area 1       $225.48      $281.51      $333.08      $334.79     $119.95         1.14
                 2012 Area 1       $210.01      $266.73      $315.54      $316.92     $126.13         1.14
                Difference (%)      7.4%         5.5%        5.6%         5.6%        -4.9%

                 2013 Area 2       $197.98      $246.79      $292.17      $293.54     $105.17             1.00
                 2012 Area 2       $184.23      $234.08      $276.70      $278.08     $110.67             1.00
                Difference (%)      7.5%         5.4%        5.6%         5.6%        -5.0%

                 2013 Area 3       $181.83      $227.20      $268.79      $270.17      $96.92             0.92
                 2012 Area 3       $169.45      $215.51      $254.70      $255.73     $101.73             0.92
                Difference (%)      7.3%         5.4%        5.5%         5.6%        -4.7%

                 2013 Area 4       $164.29      $204.86      $242.67      $243.70       $87.29            0.83
                 2012 Area 4       $152.95      $194.20      $229.61      $230.63       $91.76            0.83
                Difference (%)      7.4%         5.5%        5.7%         5.7%         -4.9%

                    * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                 40
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 42 of 158 Page ID
                                   #:2754



               UNITEDHEALTHCARE INSURANCE COMPANY
              STANDARDIZED MEDICARE SUPPLEMENT RATE FILING
                       GROUP POLICY NUMBER G-36000-4
                                FORM NUMBERS
MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726, MAA 0727,
  MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733, MDA 0720SP, MDB
0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP, MAA 0727SP,
    MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP
                                        CALIFORNIA
                                    EFFECTIVE 1/1/2013
                                          CONTENTS
    1. Rate Schedule (8 pages)

    2. Actuarial Memorandum (7 pages)

    3. Attachment 1 – Loss Ratio Projections by Plan (13 pages)

    4. Attachment 2 – Durational Exhibit (14 pages)

    5. Attachment 3 – Per Member Per Month Claim Costs by Benefit (4 pages)

    6. Attachment 4 – Average Annualized Premiums (1 page)

    7. Attachment 5 – Rate History (2 pages)

    8. Attachment 6 – California and National Average Lives (2 pages)

    9. Attachment 7 – Standardized Plans Trend Development (1 page)

    10. Attachment 8 – Projection of Loss Ratios (2 pages)

    11. Attachment 9 – Benefit Description Chart (1 page)

    12. Attachment 10 – Cumulative Claim Lags (39 pages)

    13. Attachment 11 – Renewal Development (2 pages)

    14. Attachment 12 – Premiums Before and Net of Discounts (1 page)

    15. Attachment 13 – Counties and Zip Codes by Area (5 pages)

    16. Attachment 14 – Experience by Area (1 page)

    17. Attachment 15 – Rates for Non Issued Plans (2 pages)

                                          August 2012
                                                                              41
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 43 of 158 Page ID
                                    #:2755
                                                                          Attachment 1 (Page 1 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan A

PLAN A
                                            HISTORICAL EXPERIENCE
                                                        Incurred       Loss         Average
                                         Premium         Claims        Ratio         Lives
                       1998                $6,540,373     $5,016,718      76.7%            6,142
                       1999                $6,731,155     $5,040,940      74.9%            5,826
                       2000                $7,074,748     $4,816,786      68.1%            5,614
                       2001                $7,106,802     $4,530,625      63.8%            5,633
                       2002                $7,212,728     $4,793,161      66.5%            5,686
                       2003                $7,454,261     $4,722,014      63.3%            5,887
                       2004                $7,782,413     $5,133,655      66.0%            6,143
                       2005                $7,857,732     $5,458,530      69.5%            6,218
                       2006                $8,266,158     $6,022,565      72.9%            6,470
                       2007                $8,458,847     $5,906,390      69.8%            6,610
                       2008                $8,433,701     $6,416,606      76.1%            6,824
                       2009                $8,607,993     $7,621,369      88.5%            7,345
                       2010                $9,404,570     $8,731,335      92.8%            7,787
                       2011                $9,812,929     $8,625,967      87.9%            7,483
                       2012                $9,844,511     $8,354,780      84.9%            7,104
                  Total Historical       $120,588,921    $91,191,440      75.6%               n/a
                   With Interest         $173,148,782  $128,604,603       74.3%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred      Loss     Average
                                        Premium        Claims      Ratio      Lives
                        2013             $10,463,457    $8,366,554     80.0%        6,977
                        2014             $11,379,750    $8,939,496     78.6%        7,033
                        2015             $12,159,035    $9,551,672     78.6%        7,089
                        2016             $12,991,686   $10,205,771     78.6%        7,146
                        2017             $13,881,357   $10,904,662     78.6%        7,203
                        2018             $14,831,952   $11,651,413     78.6%        7,261
                        2019             $15,847,644   $12,449,302     78.6%        7,319
                        2020             $16,932,891   $13,301,830     78.6%        7,377
                        2021             $18,092,455   $14,212,740     78.6%        7,436
                        2022             $19,331,426   $15,186,028     78.6%        7,496
                   Total Projected      $145,911,652 $114,769,469      78.7%           n/a
               Discounted with Interest $112,385,251   $88,428,873     78.7%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                      Incurred     Loss     Average
                                        Premium        Claims      Ratio     Lives
                   Total Projected      $135,939,507 $114,769,469     84.4%         n/a
               Discounted with Interest $104,740,202   $88,428,873    84.4%         n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio       Lives
                   Total Lifetime       $266,500,573 $205,960,909    77.3%          n/a
               Discounted with Interest $285,534,033 $217,033,476    76.0%          n/a



                                                                                                    42
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 44 of 158 Page ID
                                    #:2756
                                                                           Attachment 1 (Page 2 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan B

PLAN B
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       1998                 $2,598,111     $2,280,067      87.8%            1,865
                       1999                 $2,573,409     $1,897,591      73.7%            1,567
                       2000                 $2,310,985     $1,720,391      74.4%            1,408
                       2001                 $2,280,988     $1,653,551      72.5%            1,392
                       2002                 $2,413,438     $1,696,353      70.3%            1,476
                       2003                 $2,628,639     $1,870,768      71.2%            1,609
                       2004                 $3,018,289     $2,337,209      77.4%            1,860
                       2005                 $3,403,826     $2,622,703      77.1%            2,078
                       2006                 $4,066,489     $3,197,279      78.6%            2,364
                       2007                 $4,636,498     $3,653,237      78.8%            2,612
                       2008                 $5,150,215     $3,937,501      76.5%            2,846
                       2009                 $5,556,144     $4,072,318      73.3%            3,002
                       2010                 $5,890,035     $4,809,963      81.7%            3,100
                       2011                 $6,065,194     $4,755,739      78.4%            3,057
                       2012                 $5,772,093     $4,634,548      80.3%            3,026
                  Total Historical         $58,364,352    $45,139,217      77.3%               n/a
                   With Interest           $79,925,642    $61,684,297      77.2%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $6,069,472   $4,890,812      80.6%        3,123
                        2014              $6,571,823   $5,225,735      79.5%        3,148
                        2015              $7,021,861   $5,583,593      79.5%        3,173
                        2016              $7,502,718   $5,965,958      79.5%        3,198
                        2017              $8,016,504   $6,374,507      79.5%        3,224
                        2018              $8,565,475   $6,811,033      79.5%        3,249
                        2019              $9,152,038   $7,277,452      79.5%        3,275
                        2020              $9,778,770   $7,775,812      79.5%        3,302
                        2021             $10,448,420   $8,308,300      79.5%        3,328
                        2022             $11,163,928   $8,877,252      79.5%        3,355
                   Total Projected       $84,291,009  $67,090,454      79.6%           n/a
               Discounted with Interest  $64,928,816  $51,692,608      79.6%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $79,942,927  $67,090,454    83.9%          n/a
               Discounted with Interest  $61,595,327  $51,692,608    83.9%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio       Lives
                   Total Lifetime       $142,655,362 $112,229,671    78.7%          n/a
               Discounted with Interest $144,854,458 $113,376,905    78.3%          n/a



                                                                                                     43
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 45 of 158 Page ID
                                    #:2757
                                                                          Attachment 1 (Page 3 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan C

PLAN C
                                            HISTORICAL EXPERIENCE
                                                        Incurred       Loss         Average
                                         Premium         Claims        Ratio         Lives
                       1998               $27,340,058    $22,004,801      80.5%          17,596
                       1999               $27,341,019    $21,785,974      79.7%          16,198
                       2000               $27,674,877    $21,845,565      78.9%          16,088
                       2001               $29,740,623    $23,057,061      77.5%          16,994
                       2002               $30,506,450    $23,887,057      78.3%          17,357
                       2003               $31,245,403    $24,824,306      79.4%          17,790
                       2004               $32,270,006    $25,947,349      80.4%          18,073
                       2005               $32,531,304    $27,608,844      84.9%          17,872
                       2006               $33,557,719    $28,416,472      84.7%          17,788
                       2007               $34,764,844    $29,861,702      85.9%          17,504
                       2008               $34,910,507    $28,283,956      81.0%          17,108
                       2009               $34,965,994    $29,050,125      83.1%          16,587
                       2010               $35,202,037    $29,596,530      84.1%          16,087
                       2011               $34,775,403    $28,613,605      82.3%          15,059
                       2012               $32,567,766    $25,860,383      79.4%          14,104
                  Total Historical       $479,394,010  $390,643,730       81.5%              n/a
                   With Interest         $694,757,162  $564,254,760       81.2%              n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred      Loss     Average
                                        Premium        Claims      Ratio      Lives
                        2013             $32,274,063   $25,368,504     78.6%      13,377
                        2014             $34,951,416   $27,105,739     77.6%      13,484
                        2015             $37,344,889   $28,961,940     77.6%      13,592
                        2016             $39,902,267   $30,945,254     77.6%      13,701
                        2017             $42,634,775   $33,064,385     77.6%      13,811
                        2018             $45,554,404   $35,328,634     77.6%      13,921
                        2019             $48,673,970   $37,747,938     77.6%      14,032
                        2020             $52,007,163   $40,332,917     77.6%      14,145
                        2021             $55,568,613   $43,094,915     77.6%      14,258
                        2022             $59,373,952   $46,046,055     77.6%      14,372
                   Total Projected      $448,285,513 $347,996,281      77.6%          n/a
               Discounted with Interest $345,310,249 $268,128,093      77.6%          n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio      Lives
                   Total Projected      $425,195,916 $347,996,281    81.8%          n/a
               Discounted with Interest $327,609,738 $268,128,093    81.8%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                        Incurred    Loss     Average
                                          Premium        Claims     Ratio     Lives
                   Total Lifetime        $927,679,523  $738,640,011    79.6%         n/a
               Discounted with Interest $1,040,067,411 $832,382,853    80.0%         n/a



                                                                                                   44
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 46 of 158 Page ID
                                    #:2758
                                                                          Attachment 1 (Page 4 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan D

PLAN D
                                            HISTORICAL EXPERIENCE
                                                        Incurred       Loss         Average
                                         Premium         Claims        Ratio         Lives
                       1998                $3,056,721     $2,697,095      88.2%            2,091
                       1999                $4,485,099     $3,786,307      84.4%            2,851
                       2000                $5,069,051     $4,074,551      80.4%            3,004
                       2001                $5,069,494     $4,023,011      79.4%            2,996
                       2002                $5,358,185     $4,154,616      77.5%            3,150
                       2003                $5,765,006     $5,503,269      95.5%            3,394
                       2004                $6,047,845     $5,124,453      84.7%            3,432
                       2005                $5,918,084     $5,113,295      86.4%            3,274
                       2006                $6,145,874     $5,123,801      83.4%            3,251
                       2007                $6,121,061     $4,894,268      80.0%            3,114
                       2008                $5,956,936     $4,891,732      82.1%            2,956
                       2009                $5,862,306     $5,036,824      85.9%            2,806
                       2010                $5,779,494     $4,928,241      85.3%            2,702
                       2011                $5,414,188     $4,817,529      89.0%            2,403
                       2012                $4,623,416     $3,664,233      79.3%            2,129
                  Total Historical        $80,672,761    $67,833,226      84.1%               n/a
                   With Interest         $116,787,437    $98,159,813      84.0%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $4,283,519   $3,359,875      78.4%        1,901
                        2014              $4,142,763   $3,205,321      77.4%        1,711
                        2015              $3,952,196   $3,057,876      77.4%        1,540
                        2016              $3,770,395   $2,917,214      77.4%        1,386
                        2017              $3,596,957   $2,783,022      77.4%        1,247
                        2018              $3,431,497   $2,655,003      77.4%        1,123
                        2019              $3,273,648   $2,532,873      77.4%        1,010
                        2020              $3,123,060   $2,416,361      77.4%          909
                        2021              $2,979,399   $2,305,208      77.4%          818
                        2022              $2,842,347   $2,199,169      77.4%          736
                   Total Projected       $35,395,782  $27,431,921      77.5%           n/a
               Discounted with Interest  $28,525,357  $22,115,065      77.5%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $33,595,683  $27,431,921    81.7%          n/a
               Discounted with Interest  $27,084,166  $22,115,065    81.7%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred     Loss     Average
                                        Premium        Claims      Ratio      Lives
                   Total Lifetime       $116,068,544   $95,265,147    82.1%         n/a
               Discounted with Interest $145,312,794 $120,274,878     82.8%         n/a



                                                                                                    45
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 47 of 158 Page ID
                                    #:2759
                                                                          Attachment 1 (Page 5 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan E

PLAN E
                                            HISTORICAL EXPERIENCE
                                                        Incurred       Loss         Average
                                         Premium         Claims        Ratio         Lives
                       1998                $4,813,441     $4,315,820      89.7%            3,345
                       1999                $5,001,867     $4,160,320      83.2%            3,078
                       2000                $4,890,494     $3,625,300      74.1%            2,912
                       2001                $4,770,997     $3,611,633      75.7%            2,837
                       2002                $4,775,762     $4,505,071      94.3%            2,830
                       2003                $4,845,487     $3,708,223      76.5%            2,880
                       2004                $4,942,508     $3,865,955      78.2%            2,860
                       2005                $4,812,831     $4,011,916      83.4%            2,716
                       2006                $4,768,051     $3,915,753      82.1%            2,594
                       2007                $4,708,151     $3,848,088      81.7%            2,454
                       2008                $4,608,128     $3,724,185      80.8%            2,327
                       2009                $4,510,228     $3,661,747      81.2%            2,195
                       2010                $4,282,670     $3,581,223      83.6%            2,031
                       2011                $4,050,090     $3,259,160      80.5%            1,820
                       2012                $3,545,627     $2,802,493      79.0%            1,633
                  Total Historical        $69,326,331    $56,596,885      81.6%               n/a
                   With Interest         $103,510,720    $84,663,180      81.8%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $3,347,717   $2,619,519      78.2%        1,480
                        2014              $3,237,315   $2,499,021      77.2%        1,332
                        2015              $3,088,399   $2,384,066      77.2%        1,199
                        2016              $2,946,333   $2,274,399      77.2%        1,079
                        2017              $2,810,801   $2,169,776      77.2%          971
                        2018              $2,681,504   $2,069,967      77.2%          874
                        2019              $2,558,155   $1,974,748      77.2%          787
                        2020              $2,440,480   $1,883,910      77.2%          708
                        2021              $2,328,218   $1,797,250      77.2%          637
                        2022              $2,221,120   $1,714,576      77.2%          573
                   Total Projected       $27,660,042  $21,387,231      77.3%           n/a
               Discounted with Interest  $22,291,216  $17,241,957      77.3%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $26,258,260  $21,387,231    81.4%          n/a
               Discounted with Interest  $21,168,883  $17,241,957    81.4%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred     Loss     Average
                                        Premium        Claims      Ratio      Lives
                   Total Lifetime        $96,986,373   $77,984,117    80.4%         n/a
               Discounted with Interest $125,801,937 $101,905,137     81.0%         n/a



                                                                                                    46
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 48 of 158 Page ID
                                    #:2760
                                                                            Attachment 1 (Page 6 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan F

PLAN F
                                             HISTORICAL EXPERIENCE
                                                          Incurred       Loss         Average
                                          Premium          Claims        Ratio         Lives
                       1998                $26,407,490     $21,281,303      80.6%          16,760
                       1999                $30,232,399     $24,720,800      81.8%          18,188
                       2000                $33,767,890     $27,679,240      82.0%          19,861
                       2001                $38,978,855     $31,529,251      80.9%          22,591
                       2002                $45,175,486     $36,352,350      80.5%          26,137
                       2003                $54,562,887     $43,003,565      78.8%          31,760
                       2004                $65,015,053     $53,002,596      81.5%          37,788
                       2005                $74,973,308     $63,182,409      84.3%          43,292
                       2006                $91,910,332     $77,500,710      84.3%          51,533
                       2007               $109,174,417     $90,880,866      83.2%          58,286
                       2008               $124,322,355   $102,496,171       82.4%          64,616
                       2009               $141,228,446   $118,684,492       84.0%          71,079
                       2010               $164,197,066   $137,135,090       83.5%          79,498
                       2011               $211,240,874   $174,161,631       82.4%          99,656
                       2012               $257,197,794   $213,498,127       83.0%         120,734
                  Total Historical      $1,468,384,650 $1,215,108,602       82.8%              n/a
                   With Interest        $1,878,802,016 $1,552,318,546       82.6%              n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                          Incurred    Loss     Average
                                          Premium          Claims     Ratio     Lives
                        2013             $311,299,648    $255,081,473    81.9%     140,923
                        2014             $336,913,366    $272,549,452    80.9%     142,050
                        2015             $359,985,193    $291,213,638    80.9%     143,187
                        2016             $384,636,979    $311,155,948    80.9%     144,332
                        2017             $410,976,919    $332,463,908    80.9%     145,487
                        2018             $439,120,619    $355,231,036    80.9%     146,651
                        2019             $469,191,599    $379,557,258    80.9%     147,824
                        2020             $501,321,839    $405,549,339    80.9%     149,007
                        2021             $535,652,359    $433,321,357    80.9%     150,199
                        2022             $572,333,832    $462,995,204    80.9%     151,400
                   Total Projected      $4,321,432,353 $3,499,118,613    81.0%          n/a
               Discounted with Interest $3,328,799,998 $2,696,040,311    81.0%          n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                         Incurred     Loss     Average
                                          Premium         Claims      Ratio     Lives
                   Total Projected      $4,097,923,418 $3,499,118,613    85.4%         n/a
               Discounted with Interest $3,157,414,181 $2,696,040,311    85.4%         n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                         Incurred     Loss     Average
                                          Premium         Claims      Ratio     Lives
                   Total Lifetime       $5,789,817,003 $4,714,227,214    81.4%         n/a
               Discounted with Interest $5,207,602,013 $4,248,358,857    81.6%         n/a



                                                                                                     47
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 49 of 158 Page ID
                                    #:2761
                                                                           Attachment 1 (Page 7 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan G

PLAN G
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       1998                 $2,388,227     $2,153,775      90.2%            1,455
                       1999                 $2,891,581     $2,503,358      86.6%            1,631
                       2000                 $3,129,235     $2,827,250      90.3%            1,783
                       2001                 $3,420,079     $3,030,248      88.6%            1,957
                       2002                 $4,087,167     $3,913,996      95.8%            2,324
                       2003                 $4,819,530     $4,333,972      89.9%            2,733
                       2004                 $5,360,344     $4,750,799      88.6%            3,039
                       2005                 $5,632,052     $4,824,466      85.7%            3,146
                       2006                 $5,900,197     $4,925,546      83.5%            3,176
                       2007                 $5,774,520     $4,683,401      81.1%            3,002
                       2008                 $5,535,096     $4,492,464      81.2%            2,781
                       2009                 $5,452,538     $4,500,618      82.5%            2,650
                       2010                 $5,298,308     $4,431,616      83.6%            2,497
                       2011                 $4,984,089     $3,998,905      80.2%            2,249
                       2012                 $4,412,328     $3,504,201      79.4%            2,033
                  Total Historical         $69,085,291    $58,874,616      85.2%               n/a
                   With Interest           $97,789,358    $84,013,691      85.9%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $4,180,970   $3,270,101      78.2%        1,846
                        2014              $4,042,955   $3,119,677      77.2%        1,662
                        2015              $3,856,979   $2,976,172      77.2%        1,495
                        2016              $3,679,558   $2,839,268      77.2%        1,346
                        2017              $3,510,298   $2,708,661      77.2%        1,211
                        2018              $3,348,824   $2,584,063      77.2%        1,090
                        2019              $3,194,778   $2,465,196      77.2%          981
                        2020              $3,047,819   $2,351,797      77.2%          883
                        2021              $2,907,619   $2,243,614      77.2%          795
                        2022              $2,773,868   $2,140,408      77.2%          715
                   Total Projected       $34,543,668  $26,698,957      77.3%           n/a
               Discounted with Interest  $27,838,751  $21,524,164      77.3%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $32,795,092  $26,698,957    81.4%          n/a
               Discounted with Interest  $26,438,746  $21,524,164    81.4%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred     Loss     Average
                                        Premium        Claims      Ratio      Lives
                   Total Lifetime       $103,628,959   $85,573,573    82.6%         n/a
               Discounted with Interest $125,628,109 $105,537,856     84.0%         n/a



                                                                                                     48
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 50 of 158 Page ID
                                    #:2762
                                                                           Attachment 1 (Page 8 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan H

PLAN H
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       1998                 $1,256,367     $1,046,333      83.3%              684
                       1999                 $1,327,919     $1,211,597      91.2%              692
                       2000                 $1,420,067     $1,347,416      94.9%              705
                       2001                 $1,723,387     $1,683,215      97.7%              837
                       2002                 $3,502,495     $3,656,330     104.4%            1,724
                       2003                 $5,687,358     $6,157,451     108.3%            2,730
                       2004                 $6,875,248     $7,451,836     108.4%            3,047
                       2005                 $7,484,760     $7,860,267     105.0%            3,170
                       2006                 $5,348,401     $5,440,410     101.7%            2,629
                       2007                 $4,639,271     $4,555,712      98.2%            2,339
                       2008                 $4,373,956     $4,103,698      93.8%            2,121
                       2009                 $4,163,076     $4,008,118      96.3%            1,926
                       2010                 $3,853,192     $3,603,804      93.5%            1,714
                       2011                 $3,579,378     $3,535,670      98.8%            1,541
                       2012                 $3,193,500     $2,609,797      81.7%            1,376
                  Total Historical         $58,428,374    $58,271,653      99.7%               n/a
                   With Interest           $82,110,235    $82,243,406     100.2%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $3,002,736   $2,431,035      81.0%        1,250
                        2014              $2,883,119   $2,319,207      80.4%        1,125
                        2015              $2,750,496   $2,212,524      80.4%        1,012
                        2016              $2,623,973   $2,110,747      80.4%          911
                        2017              $2,503,270   $2,013,653      80.4%          820
                        2018              $2,388,120   $1,921,025      80.4%          738
                        2019              $2,278,266   $1,832,658      80.4%          664
                        2020              $2,173,466   $1,748,356      80.4%          598
                        2021              $2,073,487   $1,667,931      80.4%          538
                        2022              $1,978,106   $1,591,206      80.4%          484
                   Total Projected       $24,655,039  $19,848,342      80.5%           n/a
               Discounted with Interest  $19,873,106  $16,001,336      80.5%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $24,059,167  $19,848,342    82.5%          n/a
               Discounted with Interest  $19,396,019  $16,001,336    82.5%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio       Lives
                   Total Lifetime        $83,083,413  $78,119,996    94.0%          n/a
               Discounted with Interest $101,983,341  $98,244,742    96.3%          n/a



                                                                                                     49
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 51 of 158 Page ID
                                    #:2763
                                                                          Attachment 1 (Page 9 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan I

PLAN I
                                            HISTORICAL EXPERIENCE
                                                        Incurred       Loss         Average
                                         Premium         Claims        Ratio         Lives
                       1998                $6,492,147     $5,357,650      82.5%            3,509
                       1999                $7,554,048     $6,044,999      80.0%            3,978
                       2000                $8,971,813     $7,074,959      78.9%            4,531
                       2001               $10,739,784     $8,224,257      76.6%            5,192
                       2002               $12,962,158    $10,240,790      79.0%            6,354
                       2003               $16,634,411    $13,980,631      84.0%            7,955
                       2004               $19,958,613    $15,805,564      79.2%            8,971
                       2005               $22,458,729    $18,287,127      81.4%            9,779
                       2006               $17,607,146    $13,053,592      74.1%            8,869
                       2007               $16,459,632    $12,629,033      76.7%            8,342
                       2008               $16,730,322    $12,489,426      74.7%            8,032
                       2009               $16,823,276    $12,780,810      76.0%            7,627
                       2010               $16,304,200    $12,219,488      74.9%            7,156
                       2011               $15,826,184    $11,898,724      75.2%            6,694
                       2012               $14,377,299    $11,389,247      79.2%            6,184
                  Total Historical       $219,899,762  $171,476,299       78.0%               n/a
                   With Interest         $310,453,440  $243,031,525       78.3%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013             $13,627,459  $11,047,448      81.1%        5,706
                        2014             $13,083,714  $10,539,265      80.6%        5,135
                        2015             $12,481,863  $10,054,459      80.6%        4,622
                        2016             $11,907,698   $9,591,954      80.6%        4,160
                        2017             $11,359,944   $9,150,724      80.6%        3,744
                        2018             $10,837,386   $8,729,791      80.6%        3,369
                        2019             $10,338,866   $8,328,220      80.6%        3,032
                        2020              $9,863,279   $7,945,122      80.6%        2,729
                        2021              $9,409,568   $7,579,647      80.6%        2,456
                        2022              $8,976,728   $7,230,983      80.6%        2,211
                   Total Projected      $111,886,505  $90,197,613      80.6%           n/a
               Discounted with Interest  $90,185,870  $72,715,508      80.6%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected      $109,194,779  $90,197,613    82.6%          n/a
               Discounted with Interest  $88,030,642  $72,715,508    82.6%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio       Lives
                   Total Lifetime       $331,786,266 $261,673,912    78.9%          n/a
               Discounted with Interest $400,639,311 $315,747,033    78.8%          n/a



                                                                                                    50
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 52 of 158 Page ID
                                    #:2764
                                                                           Attachment 1 (Page 10 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan J

PLAN J
                                             HISTORICAL EXPERIENCE
                                                          Incurred       Loss         Average
                                          Premium          Claims        Ratio         Lives
                       1998                $19,349,018     $16,435,981      84.9%            9,020
                       1999                $23,538,984     $19,585,210      83.2%          10,289
                       2000                $28,223,094     $23,182,887      82.1%          11,767
                       2001                $33,856,517     $28,678,637      84.7%          14,273
                       2002                $44,283,334     $37,815,777      85.4%          18,489
                       2003                $58,789,362     $50,710,849      86.3%          23,999
                       2004                $76,319,335     $66,371,899      87.0%          29,478
                       2005                $91,249,334     $82,620,033      90.5%          34,749
                       2006                $80,903,728     $70,353,661      87.0%          39,756
                       2007                $92,753,121     $76,939,664      83.0%          46,072
                       2008               $110,319,276     $91,411,170      82.9%          54,232
                       2009               $129,753,365   $106,180,898       81.8%          62,801
                       2010               $145,742,959   $121,376,746       83.3%          68,693
                       2011               $144,060,494   $118,426,179       82.2%          64,583
                       2012               $140,381,570   $113,455,500       80.8%          60,143
                  Total Historical      $1,219,523,490 $1,023,545,089       83.9%               n/a
                   With Interest        $1,597,705,246 $1,345,287,582       84.2%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                        Incurred     Loss     Average
                                          Premium        Claims      Ratio     Lives
                        2013             $136,180,395  $111,084,785     81.6%      55,798
                        2014             $130,755,269  $105,974,885     81.0%      50,218
                        2015             $124,740,527  $101,100,041     81.0%      45,196
                        2016             $119,002,462    $96,449,439    81.0%      40,676
                        2017             $113,528,349    $92,012,765    81.0%      36,609
                        2018             $108,306,045    $87,780,177    81.0%      32,948
                        2019             $103,323,967    $83,742,289    81.0%      29,653
                        2020               $98,571,064   $79,890,144    81.0%      26,688
                        2021               $94,036,795   $76,215,197    81.0%      24,019
                        2022               $89,711,103   $72,709,298    81.0%      21,617
                   Total Projected      $1,118,155,976 $906,959,021     81.1%          n/a
               Discounted with Interest   $901,285,646 $731,172,185     81.1%          n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                        Incurred    Loss     Average
                                          Premium        Claims     Ratio     Lives
                   Total Projected      $1,090,904,686 $906,959,021    83.1%         n/a
               Discounted with Interest   $879,465,494 $731,172,185    83.1%         n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                         Incurred     Loss     Average
                                          Premium         Claims      Ratio     Lives
                   Total Lifetime       $2,337,679,467 $1,930,504,110    82.6%         n/a
               Discounted with Interest $2,498,990,892 $2,076,459,767    83.1%         n/a



                                                                                                      51
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 53 of 158 Page ID
                                    #:2765
                                                                          Attachment 1 (Page 11 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan K

PLAN K
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       2006                    $55,598        $29,034      52.2%               79
                       2007                   $355,168       $273,313      77.0%              374
                       2008                   $650,573       $431,702      66.4%              661
                       2009                 $1,037,761       $676,709      65.2%            1,040
                       2010                 $1,326,517       $851,395      64.2%            1,345
                       2011                 $1,776,643     $1,281,081      72.1%            1,843
                       2012                 $2,302,617     $1,713,141      74.4%            2,472
                  Total Historical          $7,504,877     $5,256,374      70.0%               n/a
                   With Interest            $8,351,769     $5,833,366      69.8%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $2,620,704   $2,088,268      79.7%        2,951
                        2014              $2,764,494   $2,231,273      80.7%        2,975
                        2015              $2,953,807   $2,384,070      80.7%        2,999
                        2016              $3,156,083   $2,547,331      80.7%        3,023
                        2017              $3,372,212   $2,721,773      80.7%        3,047
                        2018              $3,603,141   $2,908,160      80.7%        3,071
                        2019              $3,849,884   $3,107,310      80.7%        3,096
                        2020              $4,113,524   $3,320,099      80.7%        3,121
                        2021              $4,395,218   $3,547,459      80.7%        3,146
                        2022              $4,696,203   $3,790,389      80.7%        3,171
                   Total Projected       $35,525,271  $28,646,133      80.6%           n/a
               Discounted with Interest  $27,378,769  $22,071,595      80.6%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $37,372,691  $28,646,133    76.6%          n/a
               Discounted with Interest  $28,795,332  $22,071,595    76.6%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio       Lives
                   Total Lifetime        $43,030,148  $33,902,507    78.8%          n/a
               Discounted with Interest  $35,730,538  $27,904,961    78.1%          n/a




                                                                                                     52
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 54 of 158 Page ID
                                    #:2766
                                                                          Attachment 1 (Page 12 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 1990 and 2010 PLANS COMBINED

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan L

PLAN L
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       2005                         $0             $0        0.0%                0
                       2006                   $136,218       $117,183      86.0%              120
                       2007                   $565,350       $421,568      74.6%              431
                       2008                 $1,048,688       $749,084      71.4%              775
                       2009                 $1,665,168     $1,233,712      74.1%            1,199
                       2010                 $2,017,866     $1,656,330      82.1%            1,484
                       2011                 $2,214,016     $1,656,251      74.8%            1,596
                       2012                 $2,264,790     $1,758,917      77.7%            1,614
                  Total Historical          $9,912,095     $7,593,046      76.6%               n/a
                   With Interest           $11,190,307     $8,564,251      76.5%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred       Loss     Average
                                        Premium       Claims       Ratio      Lives
                        2013              $2,365,944   $1,834,372      77.5%        1,645
                        2014              $2,544,255   $1,959,990      77.0%        1,658
                        2015              $2,718,485   $2,094,210      77.0%        1,671
                        2016              $2,904,647   $2,237,622      77.0%        1,685
                        2017              $3,103,557   $2,390,854      77.0%        1,698
                        2018              $3,316,089   $2,554,580      77.0%        1,712
                        2019              $3,543,175   $2,729,517      77.0%        1,726
                        2020              $3,785,811   $2,916,435      77.0%        1,739
                        2021              $4,045,063   $3,116,152      77.0%        1,753
                        2022              $4,322,069   $3,329,546      77.0%        1,767
                   Total Projected       $32,649,095  $25,163,278      77.1%           n/a
               Discounted with Interest  $25,152,710  $19,388,086      77.1%           n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio      Lives
                   Total Projected       $31,833,041  $25,163,278    79.0%          n/a
               Discounted with Interest  $24,527,080  $19,388,086    79.0%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                     Incurred     Loss      Average
                                        Premium       Claims      Ratio       Lives
                   Total Lifetime        $42,561,190  $32,756,324    77.0%          n/a
               Discounted with Interest  $36,343,017  $27,952,337    76.9%          n/a




                                                                                                     53
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 55 of 158 Page ID
                                    #:2767
                                                                          Attachment 1 (Page 13 of 13)
CALIFORNIA - LOSS RATIO PROJECTIONS - 2010 PLAN ONLY

Company:       UnitedHealthcare Insurance Company
Policy Form:   G-36000-4              Plan N

PLAN N
                                             HISTORICAL EXPERIENCE
                                                         Incurred       Loss         Average
                                          Premium         Claims        Ratio         Lives
                       2010                   $531,939       $437,437      82.2%              396
                       2011                 $6,416,617     $5,052,369      78.7%            4,699
                       2012                $15,358,508    $12,477,166      81.2%           11,177
                  Total Historical         $22,307,064    $17,966,972      80.5%               n/a
                   With Interest           $23,242,562    $18,715,470      80.5%               n/a

                              PROJECTED EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred      Loss     Average
                                        Premium        Claims      Ratio      Lives
                        2013             $22,413,089   $17,567,488     78.4%      15,273
                        2014             $24,344,805   $18,770,509     77.1%      15,395
                        2015             $26,011,937   $20,055,914     77.1%      15,518
                        2016             $27,793,235   $21,429,343     77.1%      15,642
                        2017             $29,696,516   $22,896,824     77.1%      15,767
                        2018             $31,730,133   $24,464,799     77.1%      15,893
                        2019             $33,903,013   $26,140,148     77.1%      16,020
                        2020             $36,224,691   $27,930,226     77.1%      16,149
                        2021             $38,705,358   $29,842,887     77.1%      16,278
                        2022             $41,355,901   $31,886,528     77.1%      16,408
                   Total Projected      $312,178,677 $240,984,667      77.2%          n/a
               Discounted with Interest $240,454,647 $185,676,580      77.2%          n/a

                           PROJECTED EXPERIENCE - WITHOUT 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio      Lives
                   Total Projected      $290,850,068 $240,984,667    82.9%          n/a
               Discounted with Interest $224,097,435 $185,676,580    82.9%          n/a

                          TOTAL LIFETIME EXPERIENCE - WITH 2013 RATE INCREASE
                                                      Incurred    Loss      Average
                                        Premium        Claims     Ratio       Lives
                   Total Lifetime       $334,485,741 $258,951,639    77.4%          n/a
               Discounted with Interest $263,697,209 $204,392,050    77.5%          n/a




                                                                                                     54
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 56 of 158 Page ID
                                   #:2768
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 1 of 14)


                  PLAN A

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          5,016,718      6,540,373      76.7%          6,142
                     Total                    5,016,718      6,540,373      76.7%          6,142

                    1999        1999           499,029         601,450     83.0%             534
                                1998         4,541,911       6,129,706     74.1%           5,292
                    Total                    5,040,940       6,731,155     74.9%           5,826

                    2000        2000           279,818         497,706     56.2%             417
                                1999           745,226         911,215     81.8%             748
                                1998         3,791,742       5,665,827     66.9%           4,450
                    Total                    4,816,786       7,074,748     68.1%           5,614

                    2001        2001           350,323         588,731     59.5%             484
                                2000           477,069         752,201     63.4%             621
                                1999           513,919         787,513     65.3%             628
                                1998         3,189,315       4,978,356     64.1%           3,899
                    Total                    4,530,625       7,106,802     63.8%           5,633

                    2002        2002           437,547         745,518     58.7%             601
                                2001           531,475         799,508     66.5%             642
                                2000           395,019         632,862     62.4%             506
                              1998-1999      3,429,119       5,034,840     68.1%           3,937
                    Total                    4,793,161       7,212,728     66.5%           5,686

                    2003        2003           373,483         580,808     64.3%             472
                                2002           625,562       1,089,753     57.4%             885
                                2001           433,794         716,329     60.6%             564
                              1998-2000      3,289,175       5,067,371     64.9%           3,966
                    Total                    4,722,014       7,454,261     63.3%           5,887

                    2004        2004           437,911         685,640     63.9%             545
                                2003           670,191         897,814     74.6%             727
                                2002           542,082         939,816     57.7%             755
                              1998-2001      3,483,470       5,259,144     66.2%           4,116
                    Total                    5,133,655       7,782,413     66.0%           6,143

                    2005        2005           313,890         448,551     70.0%             376
                                2004           638,478         965,660     66.1%             783
                                2003           617,167         793,073     77.8%             632
                              1998-2002      3,888,995       5,650,447     68.8%           4,427
                    Total                    5,458,530       7,857,732     69.5%           6,218

                    2006        2006           661,757         945,666     70.0%             695
                                2005           567,428         677,677     83.7%             569
                                2004           537,996         836,734     64.3%             667
                              1998-2003      4,255,384       5,806,082     73.3%           4,538
                    Total                    6,022,565       8,266,158     72.9%           6,470

                    2007        2007           457,921         685,860     66.8%             551
                                2006           879,940       1,184,266     74.3%             897
                                2005           403,240         594,617     67.8%             485
                              1998-2004      4,165,289       5,994,104     69.5%           4,677
                    Total                    5,906,390       8,458,847     69.8%           6,610

                    2008        2008           525,811         746,126     70.5%             629
                                2007           697,985         935,774     74.6%             787
                                2006           680,624         956,340     71.2%             746
                              1998-2005      4,512,185       5,795,462     77.9%           4,662
                    Total                    6,416,606       8,433,701     76.1%           6,824

                    2009        2009           734,203         935,210     78.5%             840
                                2008           898,364       1,062,886     84.5%             953
                                2007           643,804         764,745     84.2%             661
                              1998-2006      5,344,999       5,845,152     91.4%           4,892
                    Total                    7,621,369       8,607,993     88.5%           7,345

                    2010        2010           857,646         907,903     94.5%             754
                                2009         1,357,988       1,391,524     97.6%           1,219
                                2008         1,142,469         941,195    121.4%             807
                              1998-2007      5,373,231       6,163,949     87.2%           5,007
                    Total                    8,731,335       9,404,570     92.8%           7,787

                    2011        2011           370,198         477,125     77.6%             357
                                2010           988,318       1,146,221     86.2%             883
                                2009         1,173,098       1,254,040     93.5%           1,004
                              1998-2008      6,094,353       6,935,543     87.9%           5,239
                    Total                    8,625,967       9,812,929     87.9%           7,483                   55
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 57 of 158 Page ID
                                   #:2769
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 2 of 14)


                  PLAN B

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          2,280,067      2,598,111      87.8%          1,865
                     Total                    2,280,067      2,598,111      87.8%          1,865

                    1999        1999            68,292          80,853     84.5%              53
                                1998         1,829,299       2,492,556     73.4%           1,514
                    Total                    1,897,591       2,573,409     73.7%           1,567

                    2000        2000            53,286          70,676     75.4%              47
                                1999            95,592          98,960     96.6%              63
                                1998         1,571,513       2,141,349     73.4%           1,298
                    Total                    1,720,391       2,310,985     74.4%           1,408

                    2001        2001           136,790         174,919     78.2%             111
                                2000            70,713         102,888     68.7%              66
                                1999            87,287          89,933     97.1%              56
                                1998         1,358,761       1,913,248     71.0%           1,159
                    Total                    1,653,551       2,280,988     72.5%           1,392

                    2002        2002           202,897         278,493     72.9%             176
                                2001           220,281         274,472     80.3%             173
                                2000            65,611          99,538     65.9%              62
                              1998-1999      1,207,564       1,760,936     68.6%           1,065
                    Total                    1,696,353       2,413,438     70.3%           1,476

                    2003        2003           203,965         273,884     74.5%             172
                                2002           291,386         424,745     68.6%             266
                                2001           153,529         249,991     61.4%             155
                              1998-2000      1,221,888       1,680,019     72.7%           1,017
                    Total                    1,870,768       2,628,639     71.2%           1,609

                    2004        2004           412,341         460,160     89.6%             294
                                2003           319,305         455,581     70.1%             284
                                2002           287,183         367,080     78.2%             228
                              1998-2001      1,318,380       1,735,468     76.0%           1,054
                    Total                    2,337,209       3,018,289     77.4%           1,860

                    2005        2005           284,433         332,435     85.6%             214
                                2004           621,407         730,559     85.1%             460
                                2003           313,769         405,185     77.4%             246
                              1998-2002      1,403,094       1,935,647     72.5%           1,158
                    Total                    2,622,703       3,403,826     77.1%           2,078

                    2006        2006           565,730         728,629     77.6%             401
                                2005           398,691         541,419     73.6%             332
                                2004           477,619         631,480     75.6%             383
                              1998-2003      1,755,239       2,164,961     81.1%           1,248
                    Total                    3,197,279       4,066,489     78.6%           2,364

                    2007        2007           462,821         613,254     75.5%             350
                                2006           828,416         942,362     87.9%             519
                                2005           407,476         479,700     84.9%             280
                              1998-2004      1,954,524       2,601,182     75.1%           1,462
                    Total                    3,653,237       4,636,498     78.8%           2,612

                    2008        2008           426,018         649,709     65.6%             380
                                2007           665,764         876,694     75.9%             496
                                2006           680,392         788,250     86.3%             421
                              1998-2005      2,165,326       2,835,562     76.4%           1,548
                    Total                    3,937,501       5,150,215     76.5%           2,846

                    2009        2009           627,999         632,809     99.2%             354
                                2008           610,800         903,669     67.6%             526
                                2007           477,607         739,009     64.6%             401
                              1998-2006      2,355,913       3,280,656     71.8%           1,722
                    Total                    4,072,318       5,556,144     73.3%           3,002

                    2010        2010           561,929         611,586     91.9%             331
                                2009           738,143         862,753     85.6%             478
                                2008           595,493         764,168     77.9%             425
                              1998-2007      2,914,399       3,651,528     79.8%           1,865
                    Total                    4,809,963       5,890,035     81.7%           3,100

                    2011        2011           378,630         488,741     77.5%             270
                                2010           619,125         764,838     80.9%             406
                                2009           631,643         734,133     86.0%             384
                              1998-2008      3,126,341       4,077,481     76.7%           1,997
                    Total                    4,755,739       6,065,194     78.4%           3,057                   56
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 58 of 158 Page ID
                                   #:2770
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 3 of 14)


                  PLAN C

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998         22,004,801     27,340,058      80.5%         17,596
                     Total                   22,004,801     27,340,058      80.5%         17,596

                    1999        1999           848,501         870,207     97.5%             542
                                1998        20,937,474      26,470,812     79.1%          15,656
                    Total                   21,785,974      27,341,019     79.7%          16,198

                    2000        2000         1,452,648       1,970,816     73.7%           1,189
                                1999         1,266,579       1,403,126     90.3%             847
                                1998        19,126,338      24,300,935     78.7%          14,052
                    Total                   21,845,565      27,674,877     78.9%          16,088

                    2001        2001         2,178,110       2,737,635     79.6%           1,619
                                2000         2,965,214       3,282,425     90.3%           1,925
                                1999         1,027,983       1,266,476     81.2%             739
                                1998        16,885,753      22,454,087     75.2%          12,711
                    Total                   23,057,061      29,740,623     77.5%          16,994

                    2002        2002         2,085,110       2,881,420     72.4%           1,666
                                2001         2,868,703       3,954,991     72.5%           2,300
                                2000         2,328,598       2,830,116     82.3%           1,625
                              1998-1999     16,604,646      20,839,924     79.7%          11,766
                    Total                   23,887,057      30,506,450     78.3%          17,357

                    2003        2003         1,197,458       1,783,625     67.1%           1,046
                                2002         3,408,456       4,125,213     82.6%           2,410
                                2001         2,669,677       3,626,588     73.6%           2,075
                              1998-2000     17,548,716      21,709,977     80.8%          12,260
                    Total                   24,824,306      31,245,403     79.4%          17,790

                    2004        2004         1,177,722       1,749,498     67.3%           1,033
                                2003         2,345,701       2,950,388     79.5%           1,703
                                2002         3,022,050       3,860,007     78.3%           2,187
                              1998-2001     19,401,876      23,710,114     81.8%          13,150
                    Total                   25,947,349      32,270,006     80.4%          18,073

                    2005        2005           964,871       1,167,913     82.6%             672
                                2004         2,027,178       2,679,531     75.7%           1,559
                                2003         2,162,002       2,785,503     77.6%           1,552
                              1998-2002     22,454,793      25,898,357     86.7%          14,088
                    Total                   27,608,844      32,531,304     84.9%          17,872

                    2006        2006         1,683,112       2,124,902     79.2%           1,133
                                2005         1,468,690       1,926,702     76.2%           1,073
                                2004         1,941,596       2,494,250     77.8%           1,389
                              1998-2003     23,323,075      27,011,865     86.3%          14,194
                    Total                   28,416,472      33,557,719     84.7%          17,788

                    2007        2007         2,236,167       1,475,887    151.5%             793
                                2006         2,388,858       2,957,362     80.8%           1,524
                                2005         1,305,300       1,883,361     69.3%             976
                              1998-2004     23,931,377      28,448,234     84.1%          14,210
                    Total                   29,861,702      34,764,844     85.9%          17,504

                    2008        2008         1,051,198       1,428,802     73.6%             760
                                2007         1,836,135       2,228,473     82.4%           1,192
                                2006         2,092,435       2,692,040     77.7%           1,334
                              1998-2005     23,304,187      28,561,192     81.6%          13,822
                    Total                   28,283,956      34,910,507     81.0%          17,108

                    2009        2009         1,082,018       1,285,722     84.2%             655
                                2008         1,777,414       2,104,436     84.5%           1,094
                                2007         1,452,477       2,059,597     70.5%           1,046
                              1998-2006     24,738,216      29,516,239     83.8%          13,792
                    Total                   29,050,125      34,965,994     83.1%          16,587

                    2010        2010         1,165,260       1,379,545     84.5%             678
                                2009         1,695,604       2,057,031     82.4%           1,022
                                2008         1,656,405       2,006,256     82.6%             983
                              1998-2007     25,079,262      29,759,205     84.3%          13,404
                    Total                   29,596,530      35,202,037     84.1%          16,087

                    2011        2011           616,952         668,086     92.3%             341
                                2010         1,540,979       1,815,948     84.9%             866
                                2009         1,578,894       1,961,537     80.5%             901
                              1998-2008     24,876,779      30,329,832     82.0%          12,951
                    Total                   28,613,605      34,775,403     82.3%          15,059                   57
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 59 of 158 Page ID
                                   #:2771
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 4 of 14)


                  PLAN D

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          2,697,095      3,056,721      88.2%          2,091
                     Total                    2,697,095      3,056,721      88.2%          2,091

                    1999        1999         1,207,428       1,298,489     93.0%             823
                                1998         2,578,880       3,186,610     80.9%           2,028
                    Total                    3,786,307       4,485,099     84.4%           2,851

                    2000        2000           165,774         266,458     62.2%             160
                                1999         1,465,165       1,756,272     83.4%           1,049
                                1998         2,443,611       3,046,321     80.2%           1,795
                    Total                    4,074,551       5,069,051     80.4%           3,004

                    2001        2001           283,312         379,409     74.7%             231
                                2000           246,818         398,194     62.0%             236
                                1999         1,315,428       1,537,555     85.6%             909
                                1998         2,177,453       2,754,336     79.1%           1,620
                    Total                    4,023,011       5,069,494     79.4%           2,996

                    2002        2002           451,658         637,770     70.8%             376
                                2001           397,221         583,397     68.1%             352
                                2000           233,396         353,023     66.1%             204
                              1998-1999      3,072,341       3,783,996     81.2%           2,218
                    Total                    4,154,616       5,358,185     77.5%           3,150

                    2003        2003           414,232         483,146     85.7%             282
                                2002           740,881       1,001,646     74.0%             600
                                2001           363,376         515,974     70.4%             307
                              1998-2000      3,984,780       3,764,240    105.9%           2,206
                    Total                    5,503,269       5,765,006     95.5%           3,394

                    2004        2004           301,610         359,150     84.0%             203
                                2003           611,300         770,802     79.3%             440
                                2002           779,180         914,758     85.2%             525
                              1998-2001      3,432,363       4,003,135     85.7%           2,264
                    Total                    5,124,453       6,047,845     84.7%           3,432

                    2005        2005           125,233         168,230     74.4%              93
                                2004           502,710         495,840    101.4%             278
                                2003           529,057         690,889     76.6%             380
                              1998-2002      3,956,294       4,563,126     86.7%           2,522
                    Total                    5,113,295       5,918,084     86.4%           3,274

                    2006        2006           461,407         575,352     80.2%             286
                                2005           237,610         278,662     85.3%             145
                                2004           351,482         449,265     78.2%             241
                              1998-2003      4,073,303       4,842,595     84.1%           2,580
                    Total                    5,123,801       6,145,874     83.4%           3,251

                    2007        2007           279,379         250,563    111.5%             131
                                2006           486,486         680,389     71.5%             332
                                2005           179,985         248,380     72.5%             124
                              1998-2004      3,948,418       4,941,729     79.9%           2,527
                    Total                    4,894,268       6,121,061     80.0%           3,114

                    2008        2008           220,171         278,847     79.0%             144
                                2007           275,298         355,963     77.3%             186
                                2006           369,443         537,912     68.7%             257
                              1998-2005      4,026,820       4,784,214     84.2%           2,369
                    Total                    4,891,732       5,956,936     82.1%           2,956

                    2009        2009           169,632         237,548     71.4%             119
                                2008           327,697         368,613     88.9%             187
                                2007           254,634         320,012     79.6%             160
                              1998-2006      4,284,861       4,936,133     86.8%           2,340
                    Total                    5,036,824       5,862,306     85.9%           2,806

                    2010        2010           273,443         255,068    107.2%             122
                                2009           255,791         337,982     75.7%             166
                                2008           320,504         332,558     96.4%             161
                              1998-2007      4,078,504       4,853,886     84.0%           2,253
                    Total                    4,928,241       5,779,494     85.3%           2,702

                    2011        2011                 0               0      0.0%               0
                                2010           181,911         235,095     77.4%             106
                                2009           245,322         291,240     84.2%             135
                              1998-2008      4,390,297       4,887,853     89.8%           2,163
                    Total                    4,817,529       5,414,188     89.0%           2,403                   58
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 60 of 158 Page ID
                                   #:2772
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 5 of 14)


                  PLAN E

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          4,315,820      4,813,441      89.7%          3,345
                     Total                    4,315,820      4,813,441      89.7%          3,345

                    1999        1999           220,094         335,712     65.6%             220
                                1998         3,940,225       4,666,155     84.4%           2,859
                    Total                    4,160,320       5,001,867     83.2%           3,078

                    2000        2000           143,451         183,686     78.1%             116
                                1999           337,158         493,208     68.4%             310
                                1998         3,144,691       4,213,600     74.6%           2,486
                    Total                    3,625,300       4,890,494     74.1%           2,912

                    2001        2001           146,328         219,784     66.6%             135
                                2000           200,783         278,754     72.0%             174
                                1999           318,698         458,721     69.5%             283
                                1998         2,945,824       3,813,737     77.2%           2,245
                    Total                    3,611,633       4,770,997     75.7%           2,837

                    2002        2002           279,701         371,431     75.3%             229
                                2001           197,801         327,219     60.4%             199
                                2000           158,576         248,621     63.8%             151
                              1998-1999      3,868,994       3,828,492    101.1%           2,252
                    Total                    4,505,071       4,775,762     94.3%           2,830

                    2003        2003           149,360         242,456     61.6%             153
                                2002           444,053         570,815     77.8%             355
                                2001           249,223         294,796     84.5%             176
                              1998-2000      2,865,587       3,737,421     76.7%           2,196
                    Total                    3,708,223       4,845,487     76.5%           2,880

                    2004        2004           111,533         158,482     70.4%             103
                                2003           280,796         386,031     72.7%             238
                                2002           411,399         539,663     76.2%             321
                              1998-2001      3,062,226       3,858,332     79.4%           2,198
                    Total                    3,865,955       4,942,508     78.2%           2,860

                    2005        2005            62,417          84,136     74.2%              52
                                2004           197,863         222,280     89.0%             139
                                2003           253,933         358,774     70.8%             212
                              1998-2002      3,497,704       4,147,640     84.3%           2,313
                    Total                    4,011,916       4,812,831     83.4%           2,716

                    2006        2006            77,245         180,977     42.7%             100
                                2005            72,885         145,311     50.2%              87
                                2004           148,007         220,566     67.1%             130
                              1998-2003      3,617,617       4,221,196     85.7%           2,277
                    Total                    3,915,753       4,768,051     82.1%           2,594

                    2007        2007           124,537         119,065    104.6%              64
                                2006           131,953         224,288     58.8%             119
                                2005           124,480         131,983     94.3%              74
                              1998-2004      3,467,118       4,232,814     81.9%           2,198
                    Total                    3,848,088       4,708,151     81.7%           2,454

                    2008        2008            49,689          80,756     61.5%              42
                                2007           107,285         166,557     64.4%              91
                                2006           124,916         200,891     62.2%             100
                              1998-2005      3,442,295       4,159,925     82.7%           2,094
                    Total                    3,724,185       4,608,128     80.8%           2,327

                    2009        2009            56,838          88,535     64.2%              47
                                2008            84,565         121,482     69.6%              62
                                2007            84,225         149,870     56.2%              78
                              1998-2006      3,436,119       4,150,341     82.8%           2,008
                    Total                    3,661,747       4,510,228     81.2%           2,195

                    2010        2010            38,159          44,939     84.9%              25
                                2009            89,174         134,214     66.4%              70
                                2008           101,232         106,517     95.0%              53
                              1998-2007      3,352,658       3,997,000     83.9%           1,883
                    Total                    3,581,223       4,282,670     83.6%           2,031

                    2011        2011                 0               0      0.0%               0
                                2010            58,145          48,171    120.7%              25
                                2009            88,112         120,469     73.1%              59
                              1998-2008      3,112,903       3,881,451     80.2%           1,737
                    Total                    3,259,160       4,050,090     80.5%           1,820                   59
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 61 of 158 Page ID
                                   #:2773
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 6 of 14)


                  PLAN F

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998         21,281,303     26,407,490      80.6%         16,760
                     Total                   21,281,303     26,407,490      80.6%         16,760

                    1999        1999         2,814,708       3,385,909     83.1%           2,154
                                1998        21,906,092      26,846,491     81.6%          16,034
                    Total                   24,720,800      30,232,399     81.8%          18,188

                    2000        2000         2,662,397       3,468,231     76.8%           2,154
                                1999         4,507,821       4,976,005     90.6%           3,052
                                1998        20,509,023      25,323,654     81.0%          14,655
                    Total                   27,679,240      33,767,890     82.0%          19,861

                    2001        2001         3,835,321       4,828,351     79.4%           2,919
                                2000         4,674,925       5,738,091     81.5%           3,464
                                1999         4,219,043       4,618,563     91.3%           2,734
                                1998        18,799,963      23,793,850     79.0%          13,475
                    Total                   31,529,251      38,978,855     80.9%          22,591

                    2002        2002         5,669,817       7,599,127     74.6%           4,505
                                2001         5,734,256       7,012,912     81.8%           4,177
                                2000         3,913,970       5,103,801     76.7%           3,004
                              1998-1999     21,034,307      25,459,646     82.6%          14,450
                    Total                   36,352,350      45,175,486     80.5%          26,137

                    2003        2003         5,206,305       6,793,885     76.6%           4,104
                                2002         9,471,678      12,644,250     74.9%           7,567
                                2001         5,052,792       6,578,908     76.8%           3,834
                              1998-2000     23,272,791      28,545,843     81.5%          16,256
                    Total                   43,003,565      54,562,887     78.8%          31,760

                    2004        2004         6,466,500       8,281,401     78.1%           5,200
                                2003         8,757,798      11,487,235     76.2%           6,855
                                2002         9,339,621      11,990,887     77.9%           6,995
                              1998-2001     28,438,678      33,255,529     85.5%          18,738
                    Total                   53,002,596      65,015,053     81.5%          37,788

                    2005        2005         5,704,134       7,231,263     78.9%           4,574
                                2004        11,356,435      13,582,711     83.6%           8,446
                                2003         8,390,051      10,996,267     76.3%           6,318
                              1998-2002     37,731,789      43,163,066     87.4%          23,954
                    Total                   63,182,409      74,973,308     84.3%          43,292

                    2006        2006        12,423,148      14,309,908     86.8%           8,257
                                2005        10,460,606      12,812,170     81.6%           7,808
                                2004        10,569,536      13,128,075     80.5%           7,732
                              1998-2003     44,047,420      51,660,179     85.3%          27,736
                    Total                   77,500,710      91,910,332     84.3%          51,533

                    2007        2007        10,083,087      11,754,294     85.8%           6,627
                                2006        17,961,424      21,144,994     84.9%          11,765
                                2005         9,726,068      12,657,743     76.8%           7,129
                              1998-2004     53,110,287      63,617,387     83.5%          32,765
                    Total                   90,880,866     109,174,417     83.2%          58,286

                    2008        2008        10,574,825      12,256,977     86.3%           6,759
                                2007        16,033,331      18,575,788     86.3%          10,281
                                2006        16,250,265      19,903,743     81.6%          10,569
                              1998-2005     59,637,751      73,585,847     81.0%          37,006
                    Total                  102,496,171     124,322,355     82.4%          64,616

                    2009        2009        12,546,641      13,741,980     91.3%           7,320
                                2008        16,582,437      19,586,002     84.7%          10,630
                                2007        14,242,307      17,671,052     80.6%           9,244
                              1998-2006     75,313,107      90,229,413     83.5%          43,886
                    Total                  118,684,492     141,228,446     84.0%          71,079

                    2010        2010        17,322,287      19,191,330     90.3%          10,165
                                2009        18,987,345      21,443,198     88.5%          11,085
                                2008        15,180,309      18,878,893     80.4%           9,558
                              1998-2007     85,645,149     104,683,646     81.8%          48,690
                    Total                  137,135,090     164,197,066     83.5%          79,498

                    2011        2011        28,896,978      32,964,724     87.7%          17,231
                                2010        32,106,563      36,774,639     87.3%          19,379
                                2009        16,699,821      20,525,680     81.4%           9,807
                              1998-2008     96,458,269     120,975,832     79.7%          53,240
                    Total                  174,161,631     211,240,874     82.4%          99,656                   60
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 62 of 158 Page ID
                                   #:2774
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 7 of 14)


                  PLAN G

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          2,153,775      2,388,227      90.2%          1,455
                     Total                    2,153,775      2,388,227      90.2%          1,455

                    1999        1999           445,969         421,077    105.9%             252
                                1998         2,057,389       2,470,504     83.3%           1,379
                    Total                    2,503,358       2,891,581     86.6%           1,631

                    2000        2000           326,826         361,666     90.4%             216
                                1999           561,718         579,142     97.0%             345
                                1998         1,938,706       2,188,428     88.6%           1,223
                    Total                    2,827,250       3,129,235     90.3%           1,783

                    2001        2001           385,350         439,541     87.7%             255
                                2000           494,784         548,554     90.2%             325
                                1999           509,266         503,484    101.1%             299
                                1998         1,640,848       1,928,499     85.1%           1,079
                    Total                    3,030,248       3,420,079     88.6%           1,957

                    2002        2002           752,329         836,315     90.0%             472
                                2001           605,345         673,965     89.8%             384
                                2000           467,552         471,644     99.1%             275
                              1998-1999      2,088,770       2,105,243     99.2%           1,193
                    Total                    3,913,996       4,087,167     95.8%           2,324

                    2003        2003           644,299         595,770    108.1%             330
                                2002         1,100,592       1,305,344     84.3%             750
                                2001           579,560         591,959     97.9%             332
                              1998-2000      2,009,520       2,326,456     86.4%           1,320
                    Total                    4,333,972       4,819,530     89.9%           2,733

                    2004        2004           529,237         649,656     81.5%             372
                                2003           804,546         930,996     86.4%             522
                                2002           983,657       1,174,698     83.7%             669
                              1998-2001      2,433,359       2,604,993     93.4%           1,475
                    Total                    4,750,799       5,360,344     88.6%           3,039

                    2005        2005           247,202         306,170     80.7%             180
                                2004           734,405         947,401     77.5%             545
                                2003           711,036         850,432     83.6%             461
                              1998-2002      3,131,823       3,528,048     88.8%           1,959
                    Total                    4,824,466       5,632,052     85.7%           3,146

                    2006        2006           443,919         511,022     86.9%             276
                                2005           351,684         497,473     70.7%             282
                                2004           669,634         842,051     79.5%             464
                              1998-2003      3,460,309       4,049,650     85.4%           2,154
                    Total                    4,925,546       5,900,197     83.5%           3,176

                    2007        2007           138,870         132,165    105.1%              72
                                2006           449,866         612,521     73.4%             317
                                2005           289,903         474,799     61.1%             255
                              1998-2004      3,804,763       4,555,035     83.5%           2,357
                    Total                    4,683,401       5,774,520     81.1%           3,002

                    2008        2008            69,437          97,612     71.1%              54
                                2007           128,874         175,885     73.3%              93
                                2006           414,756         576,808     71.9%             284
                              1998-2005      3,879,397       4,684,792     82.8%           2,350
                    Total                    4,492,464       5,535,096     81.2%           2,781

                    2009        2009           182,019         226,488     80.4%             113
                                2008            89,226         138,514     64.4%              75
                                2007           104,788         158,631     66.1%              80
                              1998-2006      4,124,585       4,928,905     83.7%           2,382
                    Total                    4,500,618       5,452,538     82.5%           2,650

                    2010        2010           170,031         138,736    122.6%              64
                                2009           229,494         327,010     70.2%             160
                                2008            96,612         131,673     73.4%              69
                              1998-2007      3,935,480       4,700,888     83.7%           2,204
                    Total                    4,431,616       5,298,308     83.6%           2,497

                    2011        2011                 0               0      0.0%               0
                                2010           111,150         140,833     78.9%              63
                                2009           196,183         302,599     64.8%             139
                              1998-2008      3,691,572       4,540,657     81.3%           2,046
                    Total                    3,998,905       4,984,089     80.2%           2,249                   61
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 63 of 158 Page ID
                                   #:2775
                                   CALIFORNIA'S EXPERIENCE BY DURATION                            Attachment 2 (page 8 of 14)


                  PLAN H

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          1,046,333      1,256,367      83.3%           684
                     Total                    1,046,333      1,256,367      83.3%           684

                    1999        1999            57,060          68,995     82.7%            38
                                1998         1,154,537       1,258,924     91.7%           654
                    Total                    1,211,597       1,327,919     91.2%           692

                    2000        2000           136,591          86,676    157.6%            47
                                1999           110,807         114,738     96.6%            62
                                1998         1,100,018       1,218,653     90.3%           596
                    Total                    1,347,416       1,420,067     94.9%           705

                    2001        2001           345,519         348,689     99.1%           178
                                2000           182,633         124,293    146.9%            64
                                1999           116,960         105,739    110.6%            54
                                1998         1,038,103       1,144,665     90.7%           541
                    Total                    1,683,215       1,723,387     97.7%           837

                    2002        2002         1,821,080       1,642,254    110.9%            826
                                2001           639,266         607,870    105.2%            306
                                2000           161,846         118,805    136.2%             58
                              1998-1999      1,034,139       1,133,566     91.2%            535
                    Total                    3,656,330       3,502,495    104.4%          1,724

                    2003        2003           825,346         844,969     97.7%            396
                                2002         3,515,808       3,066,103    114.7%          1,520
                                2001           587,082         571,264    102.8%            269
                              1998-2000      1,229,215       1,205,022    102.0%            544
                    Total                    6,157,451       5,687,358    108.3%          2,730

                    2004        2004         1,037,191         928,976    111.6%            413
                                2003         1,342,355       1,311,113    102.4%            575
                                2002         3,299,168       2,909,585    113.4%          1,328
                              1998-2001      1,773,122       1,725,574    102.8%            732
                    Total                    7,451,836       6,875,248    108.4%          3,047

                    2005        2005           542,652         646,599     83.9%            246
                                2004         1,517,091       1,350,641    112.3%            580
                                2003         1,213,451       1,193,842    101.6%            507
                              1998-2002      4,587,073       4,293,678    106.8%          1,838
                    Total                    7,860,267       7,484,760    105.0%          3,170

                    2006        2006            10,024          22,462     44.6%             13
                                2005           554,112         661,266     83.8%            306
                                2004           986,724         874,441    112.8%            454
                              1998-2003      3,889,550       3,790,231    102.6%          1,856
                    Total                    5,440,410       5,348,401    101.7%          2,629

                    2007        2007            28,896          38,637     74.8%             22
                                2006            20,877          35,311     59.1%             21
                                2005           433,734         571,563     75.9%            271
                              1998-2004      4,072,204       3,993,760    102.0%          2,023
                    Total                    4,555,712       4,639,271     98.2%          2,339

                    2008        2008            46,176          43,932    105.1%             21
                                2007            44,782          68,341     65.5%             37
                                2006            19,060          25,484     74.8%             16
                              1998-2005      3,993,680       4,236,199     94.3%          2,048
                    Total                    4,103,698       4,373,956     93.8%          2,121

                    2009        2009            26,950          33,173     81.2%             16
                                2008            45,616          59,237     77.0%             29
                                2007            53,029          63,454     83.6%             31
                              1998-2006      3,882,524       4,007,212     96.9%          1,849
                    Total                    4,008,118       4,163,076     96.3%          1,926

                    2010        2010             4,469          14,634     30.5%              7
                                2009            44,217          62,882     70.3%             30
                                2008            38,998          51,288     76.0%             24
                              1998-2007      3,516,121       3,724,387     94.4%          1,654
                    Total                    3,603,804       3,853,192     93.5%          1,714

                    2011        2011                 0               0      0.0%              0
                                2010             3,655          14,688     24.9%              6
                                2009            45,789          57,471     79.7%             25
                              1998-2008      3,486,226       3,507,220     99.4%          1,509
                    Total                    3,535,670       3,579,378     98.8%          1,541                   62
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 64 of 158 Page ID
                                   #:2776
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 9 of 14)


                  PLAN I

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998          5,357,650      6,492,147      82.5%          3,509
                     Total                    5,357,650      6,492,147      82.5%          3,509

                     1999       1999           585,363         858,967     68.1%             505
                                1998         5,459,636       6,695,081     81.5%           3,474
                     Total                   6,044,999       7,554,048     80.0%           3,978

                     2000       2000           577,378         885,068     65.2%             498
                                1999         1,067,161       1,450,151     73.6%             803
                                1998         5,430,420       6,636,594     81.8%           3,230
                     Total                   7,074,959       8,971,813     78.9%           4,531

                     2001       2001           781,404       1,147,499     68.1%             604
                                2000         1,081,547       1,542,778     70.1%             810
                                1999           962,542       1,440,100     66.8%             729
                                1998         5,398,764       6,609,407     81.7%           3,049
                     Total                   8,224,257      10,739,784     76.6%           5,192

                     2002       2002         1,298,826       2,052,660     63.3%           1,098
                                2001         1,411,150       1,831,002     77.1%             962
                                2000         1,118,056       1,461,706     76.5%             733
                              1998-1999      6,412,759       7,616,790     84.2%           3,562
                     Total                  10,240,790      12,962,158     79.0%           6,354

                     2003       2003         1,210,003       1,912,833     63.3%             999
                                2002         2,958,383       3,897,034     75.9%           2,003
                                2001         1,394,445       1,858,478     75.0%             901
                              1998-2000      8,417,801       8,966,066     93.9%           4,051
                     Total                  13,980,631      16,634,411     84.0%           7,955

                     2004       2004         1,371,283       1,630,880     84.1%             855
                                2003         2,197,722       3,334,257     65.9%           1,607
                                2002         2,982,745       3,965,228     75.2%           1,839
                              1998-2001      9,253,814      11,028,247     83.9%           4,669
                     Total                  15,805,564      19,958,613     79.2%           8,971

                     2005       2005         1,458,396       1,740,082     83.8%             838
                                2004         2,278,938       2,904,291     78.5%           1,449
                                2003         2,104,375       3,233,693     65.1%           1,445
                              1998-2002     12,445,418      14,580,663     85.4%           6,047
                     Total                  18,287,127      22,458,729     81.4%           9,779

                     2006       2006           154,951         213,823     72.5%             127
                                2005         1,749,378       2,089,875     83.7%           1,162
                                2004         1,523,550       2,076,406     73.4%           1,184
                              1998-2003      9,625,713      13,227,042     72.8%           6,395
                     Total                  13,053,592      17,607,146     74.1%           8,869

                     2007       2007           160,928         235,488     68.3%             131
                                2006           236,669         309,543     76.5%             179
                                2005         1,559,609       1,893,028     82.4%           1,041
                              1998-2004     10,671,827      14,021,573     76.1%           6,991
                     Total                  12,629,033      16,459,632     76.7%           8,342

                     2008       2008           208,467         232,030     89.8%             129
                                2007           304,173         391,299     77.7%             213
                                2006           205,712         308,882     66.6%             165
                              1998-2005     11,771,074      15,798,111     74.5%           7,524
                     Total                  12,489,426      16,730,322     74.7%           8,032

                     2009       2009           191,668         216,898     88.4%             110
                                2008           260,099         329,174     79.0%             177
                                2007           216,583         370,746     58.4%             188
                              1998-2006     12,112,460      15,906,458     76.1%           7,152
                     Total                  12,780,810      16,823,276     76.0%           7,627

                     2010       2010            49,087         102,016     48.1%              50
                                2009           226,860         285,124     79.6%             144
                                2008           263,525         324,322     81.3%             165
                              1998-2007     11,680,016      15,592,738     74.9%           6,797
                     Total                  12,219,488      16,304,200     74.9%           7,156

                     2011       2011                 0               0      0.0%               0
                                2010            89,772         105,216     85.3%              48
                                2009           198,330         282,358     70.2%             134
                              1998-2008     11,610,621      15,438,610     75.2%           6,511
                     Total                  11,898,724      15,826,184     75.2%           6,694                   63
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 65 of 158 Page ID
                                   #:2777
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 10 of 14)


                  PLAN J

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998         16,435,981     19,349,018      84.9%          9,020
                     Total                   16,435,981     19,349,018      84.9%          9,020

                     1999       1999         1,876,726       2,381,750     78.8%           1,164
                                1998        17,708,484      21,157,234     83.7%           9,125
                     Total                  19,585,210      23,538,984     83.2%          10,289

                     2000       2000         2,039,834       2,716,386     75.1%           1,291
                                1999         3,570,295       4,261,220     83.8%           1,958
                                1998        17,572,758      21,245,487     82.7%           8,518
                     Total                  23,182,887      28,223,094     82.1%          11,767

                     2001       2001         3,557,421       4,544,396     78.3%           2,116
                                2000         4,228,573       4,990,518     84.7%           2,297
                                1999         3,436,023       4,197,609     81.9%           1,821
                                1998        17,456,621      20,123,994     86.7%           8,039
                     Total                  28,678,637      33,856,517     84.7%          14,273

                     2002       2002         5,733,662       7,613,517     75.3%           3,533
                                2001         7,013,802       8,113,482     86.4%           3,629
                                2000         4,120,316       5,007,728     82.3%           2,109
                              1998-1999     20,947,997      23,548,607     89.0%           9,218
                     Total                  37,815,777      44,283,334     85.4%          18,489

                     2003       2003         6,259,313       8,200,929     76.3%           3,698
                                2002        11,633,062      13,989,270     83.2%           6,185
                                2001         7,298,619       8,287,430     88.1%           3,383
                              1998-2000     25,519,855      28,311,732     90.1%          10,734
                     Total                  50,710,849      58,789,362     86.3%          23,999

                     2004       2004         7,116,314       8,506,429     83.7%           3,922
                                2003        12,893,352      15,486,894     83.3%           6,418
                                2002        12,200,790      14,645,538     83.3%           5,767
                              1998-2001     34,161,443      37,680,473     90.7%          13,371
                     Total                  66,371,899      76,319,335     87.0%          29,478

                     2005       2005         8,647,046       9,415,792     91.8%           4,171
                                2004        13,872,544      14,773,785     93.9%           6,561
                                2003        12,894,219      15,477,756     83.3%           5,951
                              1998-2002     47,206,225      51,582,001     91.5%          18,066
                     Total                  82,620,033      91,249,334     90.5%          34,749

                     2006       2006         5,931,163       6,946,851     85.4%           4,323
                                2005        11,264,889      12,401,647     90.8%           6,942
                                2004         9,713,986      10,988,883     88.4%           6,057
                              1998-2003     43,443,624      50,566,347     85.9%          22,433
                     Total                  70,353,661      80,903,728     87.0%          39,756

                     2007       2007         6,740,794       8,090,389     83.3%           4,957
                                2006        10,640,583      12,688,174     83.9%           7,409
                                2005        10,382,915      12,212,280     85.0%           6,557
                              1998-2004     49,175,372      59,762,278     82.3%          27,150
                     Total                  76,939,664      92,753,121     83.0%          46,072

                     2008       2008         8,714,342      10,247,018     85.0%           6,053
                                2007        12,723,674      15,269,979     83.3%           9,064
                                2006         9,864,177      12,829,931     76.9%           6,951
                              1998-2005     60,108,976      71,972,349     83.5%          32,164
                     Total                  91,411,170     110,319,276     82.9%          54,232

                     2009       2009        11,118,051      13,344,665     83.3%           7,524
                                2008        14,397,201      17,057,710     84.4%           9,748
                                2007        12,224,894      15,344,471     79.7%           8,432
                              1998-2006     68,440,752      84,006,518     81.5%          37,097
                     Total                 106,180,898     129,753,365     81.8%          62,801

                     2010       2010         8,245,260       9,344,353     88.2%           4,958
                                2009        17,902,592      21,420,361     83.6%          11,836
                                2008        14,140,756      16,969,820     83.3%           9,004
                              1998-2007     81,088,139      98,008,425     82.7%          42,896
                     Total                 121,376,746     145,742,959     83.3%          68,693

                     2011       2011                 0               0      0.0%               0
                                2010         8,061,073      10,083,184     79.9%           5,126
                                2009        17,060,640      20,996,626     81.3%          10,810
                              1998-2008     93,304,465     112,980,684     82.6%          48,647
                     Total                 118,426,179     144,060,494     82.2%          64,583                    64
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 66 of 158 Page ID
                                   #:2778
                                   CALIFORNIA'S EXPERIENCE BY DURATION                          Attachment 2 (page 11 of 14)


                  PLAN K

                   Incurred                Incurred     Earned
                              Issue Year                           Loss Ratio   Average Lives
                     Year                   Claims     Premiums
                     2006       2006        29,034      55,598       52.2%           79
                     Total                  29,034      55,598       52.2%           79

                    2007        2007       175,891      233,041      75.5%          237
                                2006       97,421       122,127      79.8%          137
                    Total                  273,313      355,168      77.0%          374

                    2008        2008       141,442      224,945      62.9%          226
                                2007       222,317      325,503      68.3%          329
                                2006       67,943       100,126      67.9%          106
                    Total                  431,702      650,573      66.4%          661

                    2009        2009       218,083      406,295      53.7%           403
                                2008       164,328      282,732      58.1%           289
                                2007       227,373      259,092      87.8%           256
                                2006       66,925       89,642       74.7%            92
                    Total                  676,709     1,037,761     65.2%          1,040

                    2010        2010       187,839      314,283      59.8%           329
                                2009       315,268      495,542      63.6%           498
                                2008       152,023      225,201      67.5%           230
                              2006-2007    196,266      291,491      67.3%           289
                    Total                  851,395     1,326,517     64.2%          1,345

                    2011        2011        363,629     505,490      71.9%           549
                                2010        268,521     424,196      63.3%           456
                                2009        360,318     402,447      89.5%           400
                              2006-2008     288,613     444,511      64.9%           439
                    Total                  1,281,081   1,776,643     72.1%          1,843




                                                                                                                 65
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 67 of 158 Page ID
                                   #:2779
                                   CALIFORNIA'S EXPERIENCE BY DURATION                          Attachment 2 (page 12 of 14)


                  PLAN L

                   Incurred                Incurred     Earned
                              Issue Year                           Loss Ratio   Average Lives
                     Year                   Claims     Premiums
                     2006       2006        117,183     136,218      86.0%          120
                     Total                  117,183     136,218      86.0%          120

                    2007        2007       247,756      288,458      85.9%          222
                                2006       173,811      276,892      62.8%          209
                    Total                  421,568      565,350      74.6%          431

                    2008        2008       294,096      414,284      71.0%          306
                                2007       263,931      408,928      64.5%          309
                                2006       191,057      225,475      84.7%          160
                    Total                  749,084     1,048,688     71.4%          775

                    2009        2009        420,822     595,769      70.6%           426
                                2008        429,273     539,617      79.6%           401
                                2007        261,066     335,587      77.8%           242
                                2006        122,551     194,194      63.1%           130
                    Total                  1,233,712   1,665,168     74.1%          1,199

                    2010        2010        327,742     421,247      77.8%           322
                                2009        521,648     706,144      73.9%           525
                                2008        370,361     446,182      83.0%           327
                              2006-2007     436,578     444,293      98.3%           310
                    Total                  1,656,330   2,017,866     82.1%          1,484

                    2011        2011        166,664     283,075      58.9%           216
                                2010        386,957     517,664      74.8%           395
                                2009        479,134     636,236      75.3%           451
                              2006-2008     623,495     777,040      80.2%           533
                    Total                  1,656,251   2,214,016     74.8%          1,596




                                                                                                                 66
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 68 of 158 Page ID
                                   #:2780
                                   CALIFORNIA'S EXPERIENCE BY DURATION                          Attachment 2 (page 13 of 14)


                  PLAN N

                   Incurred                Incurred     Earned
                              Issue Year                           Loss Ratio   Average Lives
                     Year                   Claims     Premiums
                     2010       2010        437,437     531,939      82.2%          396
                     Total                  437,437     531,939      82.2%          396

                    2011        2011       3,895,419   4,967,029     78.4%          3,600
                                2010       1,156,950   1,449,589     79.8%          1,099
                    Total                  5,052,369   6,416,617     78.7%          4,699




                                                                                                                 67
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 69 of 158 Page ID
                                   #:2781
                                   CALIFORNIA'S EXPERIENCE BY DURATION                             Attachment 2 (page 14 of 14)


                  UHC TOTAL STANDARDIZED PLANS

                   Incurred                Incurred        Earned
                              Issue Year                               Loss Ratio Average Lives
                     Year                   Claims        Premiums
                     1998       1998         82,589,542    100,241,952      82.4%         62,468
                     Total                   82,589,542    100,241,952      82.4%         62,468

                    1999        1999         8,623,169      10,303,408     83.7%           6,284
                                1998        82,113,926     101,374,072     81.0%          58,014
                    Total                   90,737,095     111,677,480     81.2%          64,297

                    2000        2000         7,838,002      10,507,369     74.6%           6,135
                                1999        13,727,522      16,044,037     85.6%           9,236
                                1998        76,628,819      95,980,847     79.8%          52,301
                    Total                   98,194,344     122,532,253     80.1%          67,672

                    2001        2001        11,999,877      15,408,952     77.9%           8,651
                                2000        14,623,057      17,758,698     82.3%           9,982
                                1999        12,507,148      15,005,694     83.3%           8,251
                                1998        70,891,406      89,514,181     79.2%          47,817
                    Total                  110,021,488     137,687,525     79.9%          74,701

                    2002        2002        18,732,626      24,658,505     76.0%          13,483
                                2001        19,619,300      24,178,815     81.1%          13,122
                                2000        12,962,940      16,327,844     79.4%           8,727
                              1998-1999     79,700,635      95,112,040     83.8%          50,195
                    Total                  131,015,501     160,277,204     81.7%          85,528

                    2003        2003        16,483,764      21,712,305     75.9%          11,652
                                2002        34,189,860      42,114,173     81.2%          22,540
                                2001        18,782,097      23,291,717     80.6%          11,996
                              1998-2000     89,359,328     105,314,148     84.9%          54,549
                    Total                  158,815,048     192,432,343     82.5%         100,737

                    2004        2004        18,961,641      23,410,271     81.0%          12,941
                                2003        30,223,066      38,011,110     79.5%          19,368
                                2002        33,847,876      41,307,260     81.9%          20,614
                              1998-2001    106,758,732     124,861,010     85.5%          61,766
                    Total                  189,791,316     227,589,652     83.4%         114,690

                    2005        2005        18,350,273      21,541,171     85.2%          11,415
                                2004        33,747,048      38,652,700     87.3%          20,801
                                2003        29,189,062      36,785,416     79.3%          17,705
                              1998-2002    140,303,207     159,342,673     88.1%          76,372
                    Total                  221,589,590     256,321,960     86.4%         126,293

                    2006        2006        22,558,671      26,751,407     84.3%          15,809
                                2005        27,125,975      32,032,203     84.7%          18,706
                                2004        26,920,130      32,542,152     82.7%          18,701
                              1998-2003    141,491,233     167,340,149     84.6%          85,411
                    Total                  218,096,008     258,665,910     84.3%         138,627

                    2007        2007        21,137,050      23,917,100     88.4%          14,157
                                2006        34,296,303      41,178,229     83.3%          23,428
                                2005        24,812,708      31,147,455     79.7%          17,192
                              1998-2004    158,301,180     192,168,095     82.4%          96,361
                    Total                  238,547,241     288,410,879     82.7%         151,138

                    2008        2008        22,321,674      26,701,036     83.6%          15,504
                                2007        33,303,550      39,779,183     83.7%          23,076
                                2006        30,960,781      39,145,881     79.1%          21,111
                              1998-2005    176,841,692     216,413,652     81.7%         105,587
                    Total                  263,427,696     322,039,752     81.8%         165,278

                    2009        2009        27,374,923      31,745,093     86.2%          17,926
                                2008        35,667,019      42,554,072     83.8%          24,171
                                2007        30,242,785      38,236,266     79.1%          20,819
                              1998-2006    204,223,013     247,090,865     82.7%         117,341
                    Total                  297,507,740     359,626,295     82.7%         180,257

                    2010        2010        29,640,589      33,257,577     89.1%          18,200
                                2009        42,364,123      49,523,765     85.5%          27,232
                                2008        34,058,685      41,178,072     82.7%          21,805
                              1998-2007    227,295,803     275,871,438     82.4%         127,252
                    Total                  333,359,200     399,830,852     83.4%         194,488

                    2011        2011        34,688,470      40,354,270     86.0%          22,563
                                2010        45,573,120      53,520,281     85.2%          28,858
                                2009        38,757,283      47,564,836     81.5%          24,250
                              1998-2008    251,063,936     308,776,714     81.3%         137,011
                    Total                  370,082,809     450,216,101     82.2%         212,682                    68
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 70 of 158 Page ID
                                   #:2782
                                                                                         Attachment 3 (Page 1 of 4)
                                 CALIFORNIA BENEFIT COSTS
                               PLANS SOLD PRIOR TO JUNE 1, 2010

                                                Per Member Per Month Costs*
                        2008         2009           2010        2011        Proj 2012       Proj 2013
     PLAN A
     Part B               $78.12       $82.19        $89.20        $93.67       $96.42            $99.01
     Part A                $0.24        $4.28         $4.27         $2.51        $2.00             $2.00
     Total PMPM Costs     $78.36       $86.47        $93.47        $96.18       $98.42           $101.01
     Trend                             10.3%          8.1%          2.9%         2.3%              2.6%



     PLAN B
     Part B               $94.15       $93.14       $105.34       $106.84      $107.81           $111.08
     Part A               $21.16       $19.90        $23.88        $23.64       $22.21            $22.98
     Total PMPM Costs    $115.31      $113.04       $129.21       $130.48      $130.01           $134.06
     Trend                             -2.0%         14.3%          1.0%        -0.4%              3.1%



     PLAN C
     Part B              $102.81      $107.50       $113.55       $118.88      $119.25           $123.78
     Part A               $34.87       $38.05        $39.22        $39.44       $34.41            $35.90
     Other                 $0.08        $0.40         $0.39         $0.14        $0.27             $0.30
     Total PMPM Costs    $137.77      $145.95       $153.16       $158.46      $153.93           $159.98
     Trend                              5.9%          4.9%          3.5%        -2.9%              3.9%



     PLAN D
     Part B               $99.63      $106.48       $106.83       $116.37      $108.80           $111.08
     Part A               $38.13       $43.12        $44.98        $50.70       $34.38            $35.90
     Other                 $0.15        $0.00         $0.20         $0.00        $0.27             $0.30
     Total PMPM Costs    $137.91      $149.61       $152.01       $167.08      $143.46           $147.28
     Trend                              8.5%          1.6%          9.9%       -14.1%              2.7%



     PLAN E
     Part B               $95.14       $99.08       $103.37       $106.82      $108.18           $111.08
     Part A               $36.92       $39.40        $43.07        $42.09       $34.34            $35.90
     Other                 $1.28        $0.56         $0.49         $0.32        $0.48             $0.50
     Total PMPM Costs    $133.34      $139.04       $146.93       $149.23      $143.00           $147.48
     Trend                              4.3%          5.7%          1.6%        -4.2%              3.1%



     PLAN F
     Part B              $105.70      $109.18       $116.05       $119.64      $120.26           $124.18
     Part A               $26.10       $29.62        $28.58        $29.75       $33.95            $35.90
     Other                 $0.39        $0.35         $0.33         $0.17        $0.31             $0.30
     Total PMPM Costs    $132.19      $139.15       $144.95       $149.56      $154.52           $160.38
     Trend                              5.3%          4.2%          3.2%         3.3%              3.8%



     PLAN G
     Part B              $100.63      $104.64       $108.28       $107.10      $108.74           $111.40
     Part A               $33.74       $36.88        $38.85        $40.87       $34.60            $35.90
     Other                 $0.25        $0.01         $0.80         $0.23        $0.27             $0.30
     Total PMPM Costs    $134.63      $141.54       $147.93       $148.21      $143.61           $147.60
     Trend                              5.1%          4.5%          0.2%        -3.1%              2.8%


                                                                                                            69
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 71 of 158 Page ID
                                   #:2783
                                                                                              Attachment 3 (Page 2 of 4)
                                      CALIFORNIA BENEFIT COSTS
                                    PLANS SOLD PRIOR TO JUNE 1, 2010

                                                     Per Member Per Month Costs*
                             2008         2009           2010        2011        Proj 2012       Proj 2013
     PLAN H
     Part B                   $122.09      $126.90       $127.76       $142.61      $121.98           $126.86
     Part A                    $30.11       $37.07        $40.14        $41.95       $29.43            $29.02
     Prescription Drugs        $52.96       $51.27        $51.71        $47.90       $47.35            $45.36
     Other                      $0.09        $1.60         $0.00         $0.03        $0.27             $0.30
     Total PMPM Costs**       $161.21      $173.42       $175.21       $191.20      $158.00           $162.09
     Trend                                   7.6%          1.0%          9.1%       -17.4%              2.6%



     PLAN I
     Part B                    $96.41      $103.30       $108.05       $110.75      $120.89           $127.31
     Part A                    $26.42       $30.20        $28.64        $32.11       $27.44            $29.02
     Prescription Drugs        $45.34       $45.75        $45.54        $44.67       $44.97            $45.36
     Other                      $0.21        $0.18         $0.08         $0.09        $0.29             $0.30
     Total PMPM Costs**       $129.59      $139.64       $142.30       $148.13      $153.47           $161.34
     Trend                                   7.8%          1.9%          4.1%         3.6%              5.1%



     PLAN J
     Part B                   $108.40      $111.29       $117.21       $121.48      $124.19           $131.09
     Part A                    $22.07       $21.84        $23.51        $25.20       $27.13            $29.02
     Prescription Drugs        $85.17       $86.44        $90.14        $89.09       $89.25            $89.08
     Other                      $1.54        $1.24         $1.05         $0.94        $0.92             $0.95
     Total PMPM Costs**       $140.46      $140.90       $147.25       $152.81      $157.20           $165.90
     Trend                                   0.3%          4.5%          3.8%         2.9%              5.5%



     PLAN K
     Part B                    $40.19       $40.08        $40.99        $48.72       $46.84            $47.88
     Part A                    $14.22       $14.14        $13.38        $15.11       $15.18            $16.25
     Other                      $0.00        $0.00         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs          $54.41       $54.22        $54.37        $63.83       $62.02            $64.14
     Trend                                  -0.3%          0.3%         17.4%        -2.8%              3.4%



     PLAN L
     Part B                    $59.51       $63.98        $62.97        $65.69       $68.23            $70.01
     Part A                    $21.03       $21.75        $31.15        $25.55       $26.40            $27.81
     Other                      $0.00        $0.00         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs          $80.54       $85.72        $94.12        $91.24       $94.64            $97.82
     Trend                                   6.4%          9.8%         -3.1%         3.7%              3.4%



     TOTAL STANDARDIZED PLANS (Sold Prior to June 1, 2010)
     Part B               $103.89     $107.40        $113.53           $117.76      $119.45           $124.61
     Part A                $25.02      $26.89         $27.12            $28.34       $29.60            $31.35
     Prescription Drugs    $76.81      $78.02         $81.04            $79.99       $80.37            $80.37
     Other                  $0.74       $0.67          $0.60             $0.47        $0.55             $0.56
     Total PMPM Costs**   $132.82     $137.54        $143.49           $148.73      $151.69           $158.58
     Trend                              3.6%           4.3%              3.6%         2.0%              4.5%




                                                                                                                 70
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 72 of 158 Page ID
                                   #:2784
                                                                                      Attachment 3 (Page 3 of 4)
                                  CALIFORNIA BENEFIT COSTS
                               PLANS SOLD BEGINNING JUNE 1, 2010

                                             Per Member Per Month Costs*
                        2008         2009        2010        2011        Proj 2012       Proj 2013
     PLAN A
     Part B                                       $91.51        $93.53       $93.55            $94.06
     Part A                                        $0.00         $1.31        $2.00             $2.00
     Other                                         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs                             $91.51        $94.84       $95.55            $96.06
     Trend                                                       3.6%         0.8%              0.5%



     PLAN B
     Part B                                      $113.77       $100.61      $102.52           $105.53
     Part A                                       $20.32        $24.08       $18.08            $18.79
     Other                                         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs                            $134.09       $124.68      $120.60           $124.31
     Trend                                                      -7.0%        -3.3%              3.1%



     PLAN C
     Part B                                      $121.44       $119.60      $114.63           $117.78
     Part A                                       $52.13        $36.19       $24.89            $25.89
     Other                                         $0.00         $0.02        $0.28             $0.30
     Total PMPM Costs                            $173.58       $155.81      $139.79           $143.97
     Trend                                                     -10.2%       -10.3%              3.0%



     PLAN F
     Part B                                      $105.77       $114.01      $114.78           $118.12
     Part A                                       $19.73        $22.95       $24.66            $25.89
     Other                                         $0.33         $0.18        $0.28             $0.30
     Total PMPM Costs                            $125.83       $137.13      $139.72           $144.31
     Trend                                                       9.0%         1.9%              3.3%



     PLAN K
     Part B                                       $30.69        $40.79       $44.27            $45.49
     Part A                                        $2.65         $9.65       $11.20            $11.71
     Other                                         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs                             $33.34        $50.44       $55.47            $57.20
     Trend                                                      51.3%        10.0%              3.1%



     PLAN L
     Part B                                       $52.43        $52.97       $64.64            $66.51
     Part A                                       $12.76        $16.89       $18.88            $20.02
     Other                                         $0.00         $0.00        $0.00             $0.00
     Total PMPM Costs                             $65.18        $69.86       $83.52            $86.54
     Trend                                                       7.2%        19.6%              3.6%




                                                                                                         71
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 73 of 158 Page ID
                                   #:2785
                                                                                                                    Attachment 3 (Page 4 of 4)
                                                 CALIFORNIA BENEFIT COSTS
                                              PLANS SOLD BEGINNING JUNE 1, 2010

                                                                   Per Member Per Month Costs*
                                       2008            2009            2010        2011        Proj 2012                Proj 2013
     PLAN N
     Part B                                                               $57.13           $66.33          $68.29                 $69.66
     Part A                                                               $34.52           $23.20          $24.45                 $25.89
     Other                                                                 $0.35            $0.07           $0.29                  $0.30
     Total PMPM Costs                                                     $92.00           $89.60          $93.03                 $95.86
     Trend                                                                                 -2.6%            3.8%                   3.0%



     TOTAL STANDARDIZED PLANS (Sold Beginning June 1, 2010)
     Part B                                        $100.77                               $105.82          $105.51             $108.81
     Part A                                         $20.64                                $22.53           $23.91              $25.14
     Other                                            $0.31                                $0.15            $0.27               $0.28
     Total PMPM Costs                              $121.72                               $128.50          $129.68             $134.23
     Trend                                                                                 5.6%             0.9%                3.5%



     TOTAL STANDARDIZED PLANS (Combined)
     Part B               $103.89   $107.40                              $113.15         $115.56          $115.00             $117.96
     Part A                $25.02    $26.89                               $26.93          $27.27           $27.78              $28.74
     Prescription Drugs    $76.81    $78.02                               $81.04          $79.99           $80.37              $80.37
     Other                  $0.74     $0.67                                $0.59           $0.40            $0.45               $0.44
     Total PMPM Costs**   $132.82   $137.54                              $142.84         $145.01          $144.65             $148.34
     Trend                            3.6%                                 3.9%            1.5%            -0.2%                2.5%

     "Other" includes hospice care, foreign care, home health care, and/or preventive care benefit depending on the plan.

     *The per member per month cost is equal to the incurred claims divided by the number of lives with that specific benefit.
     **Beginning in 2006, some insureds enrolled in plans that offer prescription drug coverage will not have the drug benefit.




                                                                                                                                           72
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 74 of 158 Page ID
                                   #:2786
                                                                      Attachment 4



                     California Average Annualized Premiums
                              Plans Sold Prior to June 1, 2010

                                             Proposed
                     Plan                     2013*              2012*

                       A                      $1,530             $1,407
                       B                      $2,112             $1,997
                       C                      $2,502             $2,354
                       D                      $2,284             $2,178
                       E                      $2,293             $2,177
                        F                     $2,513             $2,342
                       G                      $2,295             $2,176
                H (with drugs)                $3,190             $3,176
               H (without drugs)              $2,233             $2,206
                 I (with drugs)               $3,207             $3,209
               I (without drugs)              $2,244             $2,235
                 J (with drugs)               $3,691             $3,682
               J (without drugs)              $2,320             $2,270
                       K                       $972              $1,008
                       L                      $1,535             $1,462




                     California Average Annualized Premiums
                             Plans Sold Beginning June 1, 2010

                                             Proposed
                     Plan                     2013*              2012*

                       A                      $1,515             $1,399
                       B                      $1,721             $1,659
                       C                      $2,040             $1,937
                       F                      $2,049             $1,924
                       K                       $844               $890
                       L                      $1,334             $1,291
                       N                      $1,492             $1,382



          *Average premiums are net of discounts.


                                                                             73
                     Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 75 of 158 Page ID
                                                        #:2787
                                                                                            California
                                                                                 Standardized Plans Rate History
                                                                                           UHC Plans
                                                                                 Plans Sold Prior to June 1, 2010

                                                                                                  Proposed                                                           Proposed
                              1/2008       1/2009        1/2010       1/2011        1/2012*       1/2013**          2009/2008   2010/2009   2011/2010   2012/2011   2013/2012**

A                             $108.00       $102.75      $106.75       $114.75          $121.75     $130.75             -4.9%        3.9%        7.5%        6.1%          7.4%

B                             $162.00       $166.75      $171.75       $179.50          $180.75     $190.75              2.9%        3.0%        4.5%        0.7%          5.5%

C                             $185.75       $192.00      $199.25       $210.00          $214.00     $225.75              3.4%        3.8%        5.4%        1.9%          5.5%

D                             $172.25       $178.75      $184.75       $193.50          $195.50     $206.25              3.8%        3.4%        4.7%        1.0%          5.5%

E                             $172.50       $178.75      $185.00       $194.25          $196.25     $207.00              3.6%        3.5%        5.0%        1.0%          5.5%

F                             $186.75       $193.00      $200.25       $211.00          $215.00     $226.75              3.3%        3.8%        5.4%        1.9%          5.5%

G                             $176.50       $181.75      $187.25       $194.50          $196.50     $207.25              3.0%        3.0%        3.9%        1.0%          5.5%

H (with drugs)                $255.50       $270.00      $278.00       $287.25          $294.50     $302.00              5.7%        3.0%        3.3%        2.5%          2.5%

H (without drugs)             $178.75       $189.00      $194.75       $201.25          $206.50     $211.75              5.7%        3.0%        3.3%        2.6%          2.5%

I (with drugs)                $256.50       $271.50      $279.75       $288.75          $296.00     $303.50              5.8%        3.0%        3.2%        2.5%          2.5%

I (without drugs)             $179.75       $190.25      $196.00       $202.25          $207.50     $212.75              5.8%        3.0%        3.2%        2.6%          2.5%

J (with drugs)                $304.50       $314.25      $323.75       $332.00          $340.50     $349.25              3.2%        3.0%        2.5%        2.6%          2.6%

J (without drugs)             $191.75       $198.00      $204.00       $209.25          $214.50     $220.00              3.3%        3.0%        2.6%        2.5%          2.6%

K                               $85.75       $85.75        $85.75       $85.50           $85.50      $81.25              0.0%        0.0%       -0.3%        0.0%         -5.0%

L                             $118.25       $121.75      $121.75       $124.50          $124.50     $127.75              3.0%        0.0%        2.3%        0.0%          2.6%




* The 2012 rates were deferred until April 1, 2012.
** We are proposing to defer the implementation of the rate changes to April 1, 2013.

                                                                                                                                                         Attachment 5 (Page 1 of 2)
                                                                                                                                                                                  74
                     Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 76 of 158 Page ID
                                                        #:2788
                                                                                       California
                                                                           Standardized Plans Rate History
                                                                                      UHC Plans
                                                                           Plans Sold Beginning June 1, 2010

                                                                                                  Proposed                              Proposed
                                                         6/2010       1/2011        1/2012*       1/2013**     2011/2010   2012/2011   2013/2012**

A                                                        $117.50       $126.25          $134.00     $144.00         7.4%        6.1%          7.5%

B                                                        $161.75       $169.00          $170.25     $179.50         4.5%        0.7%          5.4%

C                                                        $187.50       $197.50          $201.25     $212.50         5.3%        1.9%          5.6%

F                                                        $188.50       $198.50          $202.25     $213.50         5.3%        1.9%          5.6%

K                                                          $80.50       $80.50           $80.50      $76.50         0.0%        0.0%         -5.0%

L                                                        $114.50       $117.25          $117.25     $120.25         2.4%        0.0%          2.6%

N                                                        $135.25       $131.75          $135.25     $145.25        -2.6%        2.7%          7.4%




* The 2012 rates were deferred until April 1, 2012.
** We are proposing to defer the implementation of the rate changes to April 1, 2013.




                                                                                                                            Attachment 5 (Page 2 of 2)
                                                                                                                                                     75
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 77 of 158 Page ID
                                   #:2789
                                                          Attachment 6 (Page 1 of 2)


                             California Average Lives
                            Plans Sold Prior to June 1, 2010


                    Plan                    2013               2012

                     A                      5,455               6,050
                     B                      1,989               2,258
                     C                     11,748              12,971
                     D                      1,901               2,129
                     E                      1,480               1,633
                     F                     57,257              62,321
                     G                      1,846               2,033
                     H                      1,250               1,376
                     I                      5,706               6,184
                     J                     55,798              60,143
                     K                       750                 865
                     L                       931                1,056




                             California Average Lives
                           Plans Sold Beginning June 1, 2010


                    Plan                    2013               2012

                     A                      1,522              1,054
                     B                      1,133                768
                     C                      1,630               1,133
                     F                     83,666              58,413
                     K                      2,201               1,607
                     L                       714                 559
                     N                     15,273              11,177




                                                                               76
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 78 of 158 Page ID
                                   #:2790
                                                          Attachment 6 (Page 2 of 2)


                              National Average Lives
                            Plans Sold Prior to June 1, 2010


                    Plan                    2013                2012

                     A                     61,996              69,180
                     B                     52,733              59,308
                     C                     385,053             423,142
                     D                     36,138              40,014
                     E                     39,993              44,287
                     F                     815,704             887,922
                     G                     37,954              41,827
                     H                     14,954              16,554
                     I                     73,231              79,658
                     J                     389,319             420,551
                     K                     10,868              12,393
                     L                     21,550              23,766




                              National Average Lives
                           Plans Sold Beginning June 1, 2010


                    Plan                    2013                2012

                     A                     21,086              14,283
                     B                     20,250              14,249
                     C                     47,407              33,720
                     F                     829,377             573,943
                     K                     21,207              15,008
                     L                     12,521               9,767
                     N                     197,063             133,948




                                                                               77
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 79 of 158 Page ID
                                   #:2791
                                                                                                                       Attachment 7

                                        California Medicare Supplement
                                     Standardized Plans Trend Development

        The components of the composite trend are shown below.


        Part B Coinsurance.
                                                             2010             2011             2012            2013
        Medicare Fee Update                                  1.0%            -0.1%            -0.2%            1.3%
        Utilization Trend                                    3.5%             2.0%             1.2%            0.7%
        Composite Trend                                      4.4%             1.9%             0.9%            2.0%


        The net increase in the cost for Part B services in 2012 was -0.2%. For 2013, we assume a net
        increase of 1.3%.
        Utilization trend considers changes in the number of services used as well as the intensity of services.
        Our assumed utilization trends for 2012 and 2013 are 1.2% and 0.7%, respectively.

        Part B Deductible. For 2013 the Part B deductible is $153, an increase of 9.3% over 2012.
        The projected Part B deductible trend is -12.7% for 2012 and 9.5% for 2013.

        'Part B Excess.    Projected claim costs for 2012 and 2013 are $0.46 and $0.42, respectively.

        Part A Deductible.

                                                            2010             2011             2012             2013
        Medicare Part A Deductible                        $1,100           $1,132           $1,156           $1,188
        % Change in Part A Deductible                       3.0%             2.9%             2.1%             2.8%
        Utilization Trend                                   0.2%            -3.5%            -1.7%            -0.3%
        Composite Trend                                     3.2%            -0.7%             0.4%             2.4%


        Hospital Co-Payments. Hospital Co-payments are paid for days 61 and after for long hospital stays.

                                                             2010             2011             2012             2013
        Medicare Daily Coinsurance Amount                   $275             $283             $289             $297
        % Change in Daily Coinsurance                        3.0%             2.9%             2.1%             2.8%
        Utilization Trend                                  -38.8%             5.4%             0.1%            -2.7%
        Composite Trend                                    -37.0%             8.5%             2.2%             0.0%


        Skilled Nursing. Medicare Supplement plans which have a skilled nursing facility stay benefit pay the
        Medicare cost sharing amount for days 21-100.

                                                             2010             2011             2012             2013
        Medicare Daily Coinsurance                          $138             $142             $145             $149
        % Change in Daily Coinsurance                        3.0%             2.9%             2.1%             2.8%
        Utilization/Length of Stay, days 21-100              4.0%            -0.8%             1.0%             2.6%
        Composite Trend                                      7.1%             2.1%             3.2%             5.4%


        Foreign Care/ At-Home Care/ Preventive Care. In aggregate, these benefits represent less than
        0.4% of the total California claim cost.

        Prescription Drugs. Our assumed composite trends for plans H, I, and J are 0.5% for
        2012, and 0.0% for 2013.




                                                                                                                            78
                                 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 80 of 158 Page ID
                                                                    #:2792
                                                                                                                                                                                                                    Attachment 8 (1of 2)




                                                                                                                   California
                                                                                        Standardized Medicare Supplement Plans (Sold Prior to June 1,2010 )


                                                        A                 B             C            D            E             F            G            H              I            J            K            L         TOTAL

   2010 Average Lives                               7,667              3,032        15,965        2,702        2,031       74,499         2,497        1,714         7,156       68,693         1,241        1,428      188,625
        Premium                                $9,258,940         $5,776,362   $34,968,892   $5,779,494   $4,282,670 $155,500,217    $5,298,308   $3,853,192   $16,304,200 $145,742,959    $1,234,541   $1,952,348 $389,952,121
        Incurred Claims                        $8,600,113         $4,701,086   $29,342,413   $4,928,241   $3,581,223 $129,587,274    $4,431,616   $3,603,804   $12,219,488 $121,376,746      $809,890   $1,612,722 $324,794,617
        Loss Ratio                                 92.9%              81.4%         83.9%        85.3%        83.6%        83.3%         83.6%        93.5%         74.9%        83.3%         65.6%        82.6%        83.3%

   2011 Average Lives                               6,839              2,622        14,390        2,403        1,820       68,156         2,249        1,541         6,694       64,583         1,029        1,242      173,567
        Premium                                $8,965,194         $5,289,819   $33,458,575   $5,414,188   $4,050,090 $152,469,565    $4,984,089   $3,579,378   $15,826,184 $144,060,494    $1,035,634   $1,766,200 $380,899,412
        Incurred Claims                        $7,892,780         $4,105,258   $27,361,244   $4,817,529   $3,259,160 $122,324,198    $3,998,905   $3,535,670   $11,898,724 $118,426,179      $788,421   $1,360,119 $309,768,185
        Loss Ratio                                 88.0%              77.6%         81.8%        89.0%        80.5%        80.2%         80.2%        98.8%         75.2%        82.2%         76.1%        77.0%        81.3%

1-3/2012 Average Lives                              6,254              2,368        13,373        2,206        1,678        63,923        2,094        1,418         6,327        61,486         920        1,106          163,155
         Premium                               $2,059,538         $1,204,475    $7,808,602   $1,247,248     $937,496   $36,100,494   $1,163,589     $818,467    $3,742,636   $34,766,347    $233,527     $397,835      $90,480,254
         Incurred Claims                       $1,687,371           $875,670    $6,973,929     $927,980     $694,038   $33,467,203     $879,090     $689,698    $2,781,188   $32,522,102    $157,712     $298,418      $81,954,397
         Loss Ratio                                81.9%              72.7%         89.3%        74.4%        74.0%         92.7%        75.5%        84.3%         74.3%         93.5%       67.5%        75.0%            90.6%

   2012 Estimated Average Lives                     6,050              2,258        12,971        2,129        1,633       62,321         2,033        1,376         6,184       60,143          865         1,056      159,020
        Premium                                $8,388,669         $4,500,347   $30,382,916   $4,623,416   $3,545,627 $145,266,185    $4,412,328   $3,193,500   $14,377,299 $140,381,570     $872,080    $1,543,864 $361,487,803
        Incurred Claims                        $7,145,965         $3,522,933   $23,959,720   $3,664,233   $2,802,493 $115,560,480    $3,504,201   $2,609,797   $11,389,247 $113,455,500     $643,628    $1,199,074 $289,457,271
        Loss Ratio                                 85.2%              78.3%         78.9%        79.3%        79.0%        79.6%         79.4%        81.7%         79.2%        80.8%        73.8%         77.7%        80.1%



         Trend in Benefit Cost to 2013               1.026             1.031         1.039        1.027        1.031         1.038        1.028        1.026         1.051         1.055        1.034       1.034            1.045

         Estimated 2013 Average Lives                5,455             1,989       11,748         1,901        1,480       57,257         1,846        1,250         5,706       55,798          750          931          146,111

         2013 Loss Ratio at 2012 rate levels        85.2%             80.4%         81.0%        81.7%        81.4%         80.8%        81.4%        82.5%         82.6%         83.1%        75.2%        78.5%            81.9%

         2013 Loss Ratio                            79.2%             76.2%         76.7%        77.4%        77.2%         76.6%        77.2%        80.4%         80.6%         81.0%        79.2%        76.5%            78.6%

         If rate implementation is deferred until April 1, 2013

         2013 Loss Ratio                            80.7%             77.2%         77.8%        78.4%        78.2%         77.6%        78.2%        81.0%         81.1%         81.6%        78.1%        77.0%            79.4%




                                                                                                                                                                                                                              79
                                 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 81 of 158 Page ID
                                                                    #:2793
                                                                                                                                                                                   Attachment 8 (2of 2)




                                                                                              California
                                                                  Standardized Medicare Supplement Plans (Sold beginning June 1,2010 )


                                                         A                B            C             F            K          L               N       TOTAL      Combined Total

   2011 Average Lives                                  644              435           670        31,500         814         353         4,699          39,115            212,682
        Premium                                   $847,736         $775,374    $1,316,828   $58,771,309    $741,009    $447,815    $6,416,617     $69,316,689       $450,216,101
        Incurred Claims                           $733,186         $650,482    $1,252,361   $51,837,433    $492,661    $296,132    $5,052,369     $60,314,624       $370,082,809
        Loss Ratio                                  86.5%            83.9%         95.1%         88.2%       66.5%       66.1%         78.7%           87.0%              82.2%

1-3/2012 Average Lives                                 943              681        1,010         51,155       1,453         519         9,977          65,739            228,894
         Premium                                  $310,128         $303,633     $497,334    $24,050,422    $326,352    $163,937    $3,352,959     $29,004,764       $119,485,018
         Incurred Claims                          $263,565         $231,631     $483,064    $24,455,479    $218,104    $120,070    $2,636,703     $28,408,615       $110,363,012
         Loss Ratio                                 85.0%            76.3%        97.1%         101.7%       66.8%       73.2%         78.6%           97.9%              92.4%

   2012 Average Lives                                1,054               768        1,133       58,413         1,607        559        11,177       74,710               233,730
        Premium                                 $1,455,842        $1,271,746   $2,184,850 $111,931,608    $1,430,537   $720,926   $15,358,508 $134,354,018          $495,841,821
        Incurred Claims                         $1,208,815        $1,111,615   $1,900,664  $97,937,646    $1,069,512   $559,843   $12,477,166 $116,265,262          $405,722,533
        Loss Ratio                                  83.0%             87.4%        87.0%        87.5%         74.8%      77.7%         81.2%        86.5%                 81.8%



         Trend in Benefit Cost to 2013               1.005             1.031        1.030         1.033        1.031      1.036           1.030         1.035              1.025

         Estimated 2013 Average Lives                1,522             1,133        1,630       83,666         2,201       714           15,273      106,138            252,250

         2013 Loss Ratio at 2012 rate levels        81.8%             91.4%        89.5%         89.2%        77.2%      79.9%           82.9%         88.3%              84.2%

         2013 Loss Ratio                            76.1%             86.7%        84.7%         84.5%        81.3%      77.9%           77.1%         83.6%              80.4%

         If rate implementation is deferred until April 1, 2013

         2013 Loss Ratio                            77.3%             87.7%        85.8%         85.6%        80.3%      78.3%           78.4%         84.6%              81.3%




                                                                                                                                                                                             80
                     Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 82 of 158 Page ID
                                                        #:2794




                                               Medigap Plans Available beginning June 1, 2010
This chart gives you a quick look at the standardized Medigap Plans that can be sold for effective dates beginning June 1, 2010 (including Medicare
SELECT) and their benefits. These benefits apply only to Medigap policies sold on or after June 1, 2010. Insurance companies offering Medigap policies
must make Plan A available. Not all types of Medigap policies may be available in each state.

If a checkmark appears in a column of this chart, this means that the Medigap policy covers 100% of the described benefit. If a column lists a percentage, this
means the Medigap policy covers that percentage of the described benefit. If a column is blank, this means the Medigap policy doesn’t cover that benefit.
Note: The Medigap policy covers coinsurance only after you have paid the deductible (unless the Medigap policy also covers the deductible).



From June 1, 2010 onward, the standardized plans are:
                                                                                                                   Medigap Plans A through N

                                                                                                 A      B    C     D     F    G      K          L     M     N
Medigap Benefits
                                                                             1
Medicare Part A Coinsurance and all costs after hospital benefits are used up                                                                   
Medicare Part B Coinsurance or Copayment                                                                                     50%         75%     2
Blood (First 3 Pints)                                                                                                        50%         75%      
Part A Hospice Care Coinsurance or Copayment                                                                                 50%         75%      
Skilled Nursing Facility Care Coinsurance                                                                                      50%         75%      
Medicare Part A Deductible                                                                                                    50%         75%   50% 
Medicare Part B Deductible                                                                                             
Medicare Part B Excess Charges                                                                                              
                                              3
Foreign Travel Emergency (Up to Plan Limits)                                                                                                           
Medicare Preventive Care Part B Coinsurance                                                                                                        
1
 Lifetime maximum of 365 days
2
 100% part B coinsurance except up to $20 copayment for office visits and up to $50 copayment for ER.                  2012 Out-
3
 You must also pay a separate deductible for foreign travel emergency ($250 per year).                                 of-Pocket $4,660    $2,330
                                                                                                                             4
4
 After you meet your out-of-pocket yearly limit and your yearly Part B deductible, the plan pays 100% of covered        Limit 
services for the rest of the calendar year.




                                                                                                                                                     Attachment 9
                                                                                                                                                           81
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 83 of 158 Page ID
                                                           #:2795
                                                         California Cumulative Claim Lags
                                                                  Incurral Month

Plan A         Jan-10      Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10     Nov-10          Dec-10

 IM+      0     7,713       19,066    56,036     9,376     45,597        9,582      43,142    53,590    46,729    42,510     27,998          83,168
 IM+      1   278,725      385,797   466,680   464,986    476,769      512,075     464,025   481,279   491,971   453,173    460,131         451,801
 IM+      2   420,279      495,672   613,399   614,199    644,067      689,862     608,404   643,405   645,436   614,676    605,537         589,061
 IM+      3   463,388      527,657   655,139   660,945    677,490      738,543     661,476   679,357   690,312   672,102    655,338         628,989
 IM+      4   487,547      550,078   677,109   677,176    697,292      762,143     675,940   696,849   714,148   689,506    674,608         641,249
 IM+      5   496,780      558,652   689,110   690,270    706,295      781,189     687,712   709,501   726,775   702,340    685,315         646,838
 IM+      6   502,721      564,593   692,620   697,627    715,019      795,784     691,500   717,435   736,584   708,300    691,942         651,864
 IM+      7   509,423      567,287   708,399   705,225    718,856      809,810     694,634   721,769   741,085   714,286    699,264         656,800
 IM+      8   511,148      569,636   710,590   708,416    733,623      818,688     698,960   723,651   744,260   719,102    702,906         661,610
 IM+      9   513,393      569,984   712,562   710,750    740,280      825,673     737,411   727,139   746,100   720,357    704,779         709,438
 IM+     10   515,421      572,012   713,909   712,417    741,499      892,996     738,771   728,913   750,940   722,383    707,084         711,952
 IM+     11   516,597      573,449   715,700   716,059    742,123      926,894     748,171   731,691   752,510   724,518    710,112         714,856
 IM+     12   520,395      575,751   719,105   717,187    744,497    1,027,629     750,491   734,621   753,397   726,805    711,890         715,605
 IM+     13   522,740      576,654   720,624   718,046    745,054    1,027,827     751,130   735,009   753,828   727,513    712,458         716,394
 IM+     14   525,690      576,703   720,977   718,318    745,327    1,027,842     751,200   735,649   754,607   727,717    712,688         716,238
 IM+     15   525,871      577,826   721,116   718,310    745,365    1,027,992     751,254   735,740   754,671   727,728    712,871         716,370
 IM+     16   527,056      578,302   721,158   718,499    745,450    1,028,019     751,254   734,607   755,037   727,918    712,879
 IM+     17   527,128      578,530   721,194   718,918    745,404    1,028,019     751,206   734,607   755,037   727,960
 IM+     18   527,245      578,582   720,922   718,936    745,380    1,028,019     751,206   734,567   755,150
 IM+     19   527,268      578,579   720,965   719,801    745,380    1,028,019     751,206   734,567
 IM+     20   527,294      578,656   721,072   719,842    745,375    1,028,004     751,206
 IM+     21   528,335      578,792   720,892   719,865    745,415    1,028,004
 IM+     22   528,226      578,753   721,236   719,591    745,327
 IM+     23   528,226      578,800   721,236   719,559
 IM+     24   528,326      578,766   721,236
 IM+     25   528,326      578,766
 IM+     26   528,326
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                                           Attachment 10 (Page 1 of 39)




                                                                                                                                              82
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 84 of 158 Page ID
                                                           #:2796
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan A         Jan-11    Feb-11    Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

 IM+      0     7,383     34,480    66,559    39,785    49,124      49,142       29,383       60,213    38,101    46,063    38,296         63,200
 IM+      1   351,934    415,716   482,730   454,203   484,109     428,329      418,904      477,299   457,019   424,441   436,762        398,391
 IM+      2   534,590    570,183   666,513   621,923   646,821     614,908      582,017      642,605   616,226   586,019   570,635        558,409
 IM+      3   594,697    606,605   725,923   657,544   703,828     657,166      616,638      680,815   674,531   632,428   608,776        616,857
 IM+      4   615,455    628,266   749,097   682,130   721,741     671,690      629,879      695,098   694,258   652,820   628,125
 IM+      5   622,535    635,268   765,524   691,504   800,248     682,708      641,874      709,541   707,034   669,237
 IM+      6   629,454    641,809   773,356   700,642   808,995     688,822      650,895      715,720
 IM+      7   633,007    645,471   778,335   706,739   811,219     692,648      654,491      720,173
 IM+      8   638,431    647,855   780,673   709,561   813,234     696,451      658,858
 IM+      9   641,130    649,399   782,147   715,348   817,123     702,889
 IM+     10   644,717    650,826   785,144   717,089   820,120
 IM+     11   648,022    652,094   786,502   718,987
 IM+     12   649,013    653,697   787,625
 IM+     13   649,710    654,050
 IM+     14   650,110
 IM+     15
 IM+     16
 IM+     17
 IM+     18
 IM+     19
 IM+     20
 IM+     21
 IM+     22
 IM+     23
 IM+     24
 IM+     25
 IM+     26
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                                              Attachment 10 (Page 2 of 39)




                                                                                                                                                    83
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 85 of 158 Page ID
                                                           #:2797
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan A         Jan-12   Feb-12    Mar-12

 IM+      0    16,176    30,715   47,362
 IM+      1   306,561   384,175
 IM+      2   463,324
 IM+      3
 IM+      4
 IM+      5
 IM+      6
 IM+      7
 IM+      8
 IM+      9
 IM+     10
 IM+     11
 IM+     12
 IM+     13
 IM+     14
 IM+     15
 IM+     16
 IM+     17
 IM+     18
 IM+     19
 IM+     20
 IM+     21
 IM+     22
 IM+     23
 IM+     24
 IM+     25
 IM+     26
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                          Attachment 10 (Page 3 of 39)




                                                                                                                             84
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 86 of 158 Page ID
                                                           #:2798
                                                         California Cumulative Claim Lags
                                                                  Incurral Month

Plan B         Jan-10      Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10     Nov-10          Dec-10

IM+       0     3,280        9,334    23,957     5,120     23,099       6,412       23,811    26,638    23,582    18,819     13,717          35,108
IM+       1   154,738      216,943   281,216   261,804    278,900     269,316      284,632   274,457   259,632   223,712    232,911         228,639
IM+       2   280,463      303,282   383,217   357,894    379,997     382,668      371,361   369,521   354,209   319,023    335,915         312,407
IM+       3   303,860      325,066   401,987   379,903    407,399     410,290      401,955   389,555   376,442   340,857    359,758         329,404
IM+       4   320,585      335,544   411,952   392,019    414,595     423,213      410,111   399,120   388,611   352,888    374,791         339,987
IM+       5   325,338      341,190   415,902   398,886    425,147     426,504      420,624   402,855   393,146   358,386    383,255         345,111
IM+       6   329,759      343,566   418,943   399,972    428,055     430,463      425,428   405,679   397,510   362,408    388,804         346,309
IM+       7   332,455      346,920   423,641   402,948    431,028     431,972      427,892   408,555   399,487   364,660    392,079         349,410
IM+       8   332,817      349,806   424,773   405,135    434,691     434,538      430,401   409,868   400,836   365,795    395,327         352,660
IM+       9   333,913      351,483   427,349   407,344    437,335     435,808      430,885   412,854   402,240   368,087    396,616         354,704
IM+      10   335,335      352,123   428,133   408,667    436,217     436,452      431,509   413,659   403,344   368,682    397,544         355,162
IM+      11   335,709      353,532   429,048   409,302    436,757     438,416      433,126   413,776   403,913   369,043    398,006         357,582
IM+      12   336,373      353,795   429,337   409,550    437,719     438,846      433,636   415,203   410,953   370,320    399,001         358,299
IM+      13   336,722      358,681   429,976   410,676    437,863     441,042      434,157   415,813   411,591   370,492    399,063         358,393
IM+      14   336,742      358,953   430,103   410,876    437,863     441,042      434,201   415,897   412,289   370,962    399,300         358,606
IM+      15   336,764      359,854   430,422   410,876    437,863     441,042      434,201   415,597   412,289   371,066    399,300         358,606
IM+      16   336,810      359,830   430,204   410,885    438,540     441,169      434,201   415,597   412,289   371,090    399,344
IM+      17   336,866      359,203   430,951   412,071    438,540     441,192      434,163   415,584   412,049   371,090
IM+      18   336,857      359,204   430,984   412,088    438,584     441,192      434,163   415,584   410,891
IM+      19   336,857      359,240   431,005   412,096    438,616     441,192      434,156   415,607
IM+      20   336,857      359,291   431,034   412,096    438,616     441,192      434,156
IM+      21   336,864      359,291   431,048   412,118    438,616     441,192
IM+      22   336,864      359,294   431,048   412,118    438,616
IM+      23   336,876      359,294   431,048   412,118
IM+      24   336,876      359,294   431,043
IM+      25   336,876      359,256
IM+      26   336,876
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                           Attachment 10 (Page 4 of 39)




                                                                                                                                              85
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 87 of 158 Page ID
                                                           #:2799
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan B         Jan-11    Feb-11    Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0     3,381     14,531    27,981    20,674    20,199      29,022       15,955       31,034    22,293    22,145    23,082         28,885
IM+       1   182,050    220,766   269,133   237,985   266,822     246,521      233,229      254,213   245,808   216,367   213,030        211,434
IM+       2   289,804    313,277   390,256   333,012   363,922     368,182      319,544      358,836   345,881   308,802   298,754        314,668
IM+       3   311,213    338,826   419,363   348,484   388,098     395,842      347,142      386,945   362,248   343,146   329,230        350,640
IM+       4   325,308    348,184   431,112   367,189   402,844     408,053      354,882      397,113   373,231   364,622   340,718
IM+       5   329,712    352,189   437,904   378,494   409,205     413,490      358,021      405,412   376,448   367,832
IM+       6   331,894    356,822   448,507   386,659   413,600     417,059      361,064      408,161   380,666
IM+       7   334,108    358,065   452,426   387,576   414,744     418,792      365,509      409,470
IM+       8   336,887    359,957   455,468   389,096   415,622     425,177      367,022
IM+       9   339,869    362,712   457,522   390,045   415,990     425,744
IM+      10   342,676    363,833   458,460   391,306   416,509
IM+      11   342,910    364,296   458,888   396,629
IM+      12   343,414    365,227   459,275
IM+      13   343,648    365,345
IM+      14   343,956
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                              Attachment 10 (Page 5 of 39)




                                                                                                                                                    86
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 88 of 158 Page ID
                                                           #:2800
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan B         Jan-12   Feb-12    Mar-12

IM+       0     8,302    15,569   19,762
IM+       1   178,104   213,915
IM+       2   278,080
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                          Attachment 10 (Page 6 of 39)




                                                                                                                             87
                          Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 89 of 158 Page ID
                                                             #:2801
                                                                California Cumulative Claim Lags
                                                                         Incurral Month

Plan C           Jan-10       Feb-10      Mar-10      Apr-10     May-10       Jun-10        Jul-10     Aug-10      Sep-10      Oct-10      Nov-10          Dec-10


IM+       0     361,213       154,466     247,532      42,518     158,753      38,886      109,956     145,078     109,538     101,373      75,027         209,345
IM+       1   1,952,233     1,613,099   1,645,149   1,499,847   1,380,565   1,432,540    1,322,464   1,387,794   1,307,975   1,236,412   1,195,573       1,275,683
IM+       2   2,746,450     2,118,675   2,140,152   2,036,476   1,821,385   1,968,097    1,800,052   1,909,544   1,822,779   1,758,575   1,739,511       1,785,477
IM+       3   2,937,874     2,320,109   2,334,321   2,230,762   2,010,484   2,153,105    2,001,600   2,108,105   2,030,123   1,948,516   1,956,294       2,002,360
IM+       4   3,038,695     2,428,754   2,438,402   2,337,724   2,118,808   2,276,156    2,100,636   2,238,967   2,150,531   2,085,805   2,070,719       2,087,164
IM+       5   3,095,651     2,492,697   2,532,087   2,390,732   2,189,837   2,340,313    2,148,770   2,308,257   2,223,341   2,167,542   2,135,661       2,137,628
IM+       6   3,133,727     2,547,228   2,554,727   2,427,207   2,224,045   2,372,456    2,193,535   2,357,896   2,262,520   2,212,186   2,182,940       2,168,401
IM+       7   3,149,318     2,563,920   2,574,304   2,445,543   2,244,288   2,391,910    2,207,092   2,378,208   2,272,309   2,249,103   2,202,385       2,182,355
IM+       8   3,175,954     2,580,209   2,597,404   2,455,871   2,250,299   2,404,743    2,241,318   2,391,077   2,281,089   2,276,367   2,214,900       2,190,783
IM+       9   3,193,309     2,588,971   2,610,030   2,464,417   2,253,308   2,418,083    2,262,647   2,399,857   2,293,458   2,285,556   2,225,862       2,199,849
IM+      10   3,202,305     2,596,779   2,616,525   2,478,621   2,261,409   2,434,788    2,278,142   2,406,379   2,303,486   2,289,038   2,233,259       2,213,083
IM+      11   3,222,042     2,601,717   2,622,125   2,482,839   2,265,813   2,439,749    2,281,831   2,416,529   2,307,056   2,291,329   2,237,726       2,215,190
IM+      12   3,228,141     2,606,351   2,628,513   2,488,250   2,269,652   2,444,674    2,284,332   2,421,133   2,311,208   2,294,616   2,240,267       2,220,083
IM+      13   3,239,368     2,608,905   2,634,456   2,491,310   2,270,267   2,446,181    2,288,660   2,434,626   2,314,307   2,296,758   2,242,428       2,222,271
IM+      14   3,243,860     2,617,312   2,635,015   2,494,217   2,271,569   2,446,645    2,289,152   2,435,029   2,316,806   2,297,009   2,244,233       2,223,011
IM+      15   3,244,990     2,620,614   2,635,741   2,495,537   2,274,469   2,459,596    2,291,052   2,441,480   2,319,121   2,297,409   2,243,567       2,223,223
IM+      16   3,246,029     2,621,380   2,635,802   2,495,641   2,275,326   2,463,170    2,289,943   2,447,355   2,319,834   2,300,170   2,243,676
IM+      17   3,246,656     2,622,373   2,635,911   2,497,188   2,278,727   2,467,275    2,289,955   2,448,054   2,319,851   2,301,546
IM+      18   3,246,975     2,622,375   2,636,230   2,498,395   2,279,459   2,467,318    2,290,253   2,448,138   2,319,841
IM+      19   3,248,460     2,622,863   2,636,345   2,499,999   2,279,591   2,468,028    2,290,181   2,448,138
IM+      20   3,247,114     2,622,824   2,636,691   2,500,336   2,279,732   2,467,982    2,290,179
IM+      21   3,247,754     2,622,709   2,637,105   2,500,224   2,279,903   2,468,003
IM+      22   3,248,118     2,622,949   2,637,060   2,500,175   2,281,278
IM+      23   3,247,964     2,622,819   2,637,060   2,500,170
IM+      24   3,247,438     2,622,837   2,635,515
IM+      25   3,247,438     2,622,815
IM+      26   3,247,437
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                         Attachment 10 (Page 7 of 39)




                                                                                                                                                             88
                          Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 90 of 158 Page ID
                                                             #:2802
                                                                   California Cumulative Claim Lags
                                                                            Incurral Month

Plan C           Jan-11     Feb-11      Mar-11      Apr-11     May-11        Jun-11        Jul-11       Aug-11      Sep-11      Oct-11      Nov-11          Dec-11


IM+       0     314,180     199,617     249,660     120,483     140,269      138,373       81,620       159,433     106,611     114,770      91,820         142,461
IM+       1   2,205,655   1,643,793   1,595,230   1,348,144   1,349,027    1,290,306    1,211,572     1,319,831   1,265,214   1,183,179   1,154,722       1,001,140
IM+       2   2,954,321   2,112,715   2,180,229   1,864,792   1,875,987    1,902,835    1,695,694     1,831,735   1,734,448   1,652,934   1,646,082       1,485,697
IM+       3   3,155,782   2,302,779   2,393,882   2,019,407   2,098,104    2,083,306    1,885,276     2,028,781   1,888,667   1,826,786   1,833,404       1,717,010
IM+       4   3,274,027   2,394,139   2,489,528   2,142,277   2,190,886    2,161,235    1,940,940     2,156,039   1,985,575   1,924,767   1,956,756
IM+       5   3,349,176   2,441,278   2,560,243   2,205,300   2,251,499    2,209,180    1,985,621     2,208,864   2,057,880   1,999,785
IM+       6   3,393,089   2,483,968   2,618,574   2,224,906   2,285,861    2,228,127    2,009,421     2,251,023   2,113,262
IM+       7   3,427,528   2,507,096   2,661,881   2,255,195   2,291,519    2,249,116    2,026,094     2,281,311
IM+       8   3,439,703   2,549,759   2,679,525   2,266,812   2,306,357    2,267,414    2,055,908
IM+       9   3,454,831   2,556,347   2,690,615   2,275,815   2,315,266    2,284,890
IM+      10   3,483,493   2,563,455   2,697,953   2,279,726   2,324,840
IM+      11   3,489,330   2,567,710   2,704,912   2,287,954
IM+      12   3,492,287   2,570,059   2,709,315
IM+      13   3,510,666   2,573,041
IM+      14   3,512,210
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                               Attachment 10 (Page 8 of 39)




                                                                                                                                                                      89
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 91 of 158 Page ID
                                                              #:2803
                                                       California Cumulative Claim Lags
                                                                Incurral Month

Plan C           Jan-12     Feb-12    Mar-12


IM+       0     284,950     158,664   150,477
IM+       1   1,804,429   1,376,798
IM+       2   2,474,259
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                             Attachment 10 (Page 9 of 39)




                                                                                                                                90
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 92 of 158 Page ID
                                                           #:2804
                                                         California Cumulative Claim Lags
                                                                  Incurral Month

Plan D         Jan-10      Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10      Nov-10          Dec-10

IM+       0     5,938       10,779    28,852     4,659     19,680       5,368       13,700    24,083    22,085    14,949       12,911          33,631
IM+       1   141,668      223,563   244,867   232,963    229,989     228,272      223,961   235,269   231,486   221,454      197,383         215,825
IM+       2   275,424      302,073   332,727   327,108    308,622     329,418      337,191   337,200   329,212   324,747      316,806         319,325
IM+       3   326,796      322,274   365,706   360,210    341,584     368,216      394,785   371,048   360,690   342,098      354,133         379,211
IM+       4   362,582      344,866   389,238   396,621    358,355     384,595      411,780   395,055   381,507   351,726      390,451         400,203
IM+       5   378,503      357,807   400,094   411,574    361,728     395,536      416,520   402,642   391,375   361,757      395,924         407,388
IM+       6   383,772      363,722   404,025   415,029    367,068     399,923      427,417   412,929   396,650   371,479      398,855         411,510
IM+       7   388,544      365,025   405,632   420,972    367,988     400,900      431,229   418,477   403,574   378,454      401,376         415,023
IM+       8   393,087      365,852   413,480   422,754    370,860     402,960      435,995   423,146   404,410   379,581      402,160         415,480
IM+       9   395,218      366,911   414,325   426,100    371,576     403,346      436,652   423,979   407,169   380,436      403,272         416,196
IM+      10   400,848      367,346   416,523   427,556    372,999     403,661      440,119   424,441   408,699   381,199      403,750         417,356
IM+      11   401,107      368,948   416,997   428,636    373,528     405,428      440,681   425,021   410,208   381,390      403,958         417,581
IM+      12   404,837      369,355   417,420   429,257    373,776     407,664      443,647   425,296   410,434   381,847      404,182         427,340
IM+      13   404,974      369,538   419,679   429,586    373,958     408,290      442,645   425,511   411,205   382,014      404,729         429,646
IM+      14   405,203      369,637   419,734   429,732    373,958     408,290      442,882   425,511   411,431   383,000      404,736         429,702
IM+      15   405,252      369,674   430,037   429,732    373,958     408,270      442,882   425,730   414,322   383,010      405,141         430,709
IM+      16   409,517      369,690   430,187   429,775    373,936     408,250      443,432   425,898   414,490   382,938      405,141
IM+      17   409,655      369,639   429,088   430,024    373,936     408,250      443,599   426,065   414,476   382,938
IM+      18   409,678      369,601   428,524   429,873    373,936     408,417      443,766   426,065   414,476
IM+      19   409,539      369,646   428,543   429,924    374,103     408,584      443,766   426,065
IM+      20   409,556      369,658   428,581   430,092    374,271     408,584      443,766
IM+      21   409,579      369,854   428,748   430,806    374,271     408,584
IM+      22   409,585      370,037   428,932   430,806    374,204
IM+      23   410,035      370,204   428,932   430,806
IM+      24   410,243      370,204   428,932
IM+      25   410,243      370,204
IM+      26   410,243
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                           Attachment 10 (Page 10 of 39)




                                                                                                                                                91
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 93 of 158 Page ID
                                                           #:2805
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan D         Jan-11    Feb-11    Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0     4,536     12,016    31,429    13,778    20,479      23,658       11,642       25,903    16,036    16,443    12,211         23,073
IM+       1   185,534    221,980   240,416   230,148   229,087     242,252      216,940      223,265   206,216   180,439   196,021        173,760
IM+       2   323,121    316,067   339,987   319,582   312,041     358,155      290,305      307,633   294,029   253,907   282,594        265,550
IM+       3   363,713    354,515   397,323   350,808   357,380     396,765      325,029      344,147   340,915   288,495   316,668        313,841
IM+       4   381,803    375,722   428,291   374,998   377,904     420,648      340,197      354,461   358,532   306,730   332,694
IM+       5   389,401    385,788   443,557   391,030   395,260     427,028      354,398      359,002   365,528   317,795
IM+       6   400,713    391,562   476,061   398,928   397,122     434,086      357,394      366,268   372,949
IM+       7   408,691    393,919   495,455   398,826   401,771     439,055      361,848      368,663
IM+       8   410,590    394,492   498,043   399,919   406,072     440,610      362,469
IM+       9   415,864    405,792   507,636   402,209   410,133     441,126
IM+      10   416,272    406,701   514,905   402,370   410,695
IM+      11   416,710    407,035   515,852   402,967
IM+      12   417,371    408,424   517,097
IM+      13   418,185    408,611
IM+      14   418,144
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                             Attachment 10 (Page 11 of 39)




                                                                                                                                                    92
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 94 of 158 Page ID
                                                           #:2806
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan D         Jan-12   Feb-12    Mar-12

IM+       0     9,104     9,982   17,006
IM+       1   150,682   164,655
IM+       2   251,637
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                      Attachment 10 (Page 12 of 39)




                                                                                                                           93
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 95 of 158 Page ID
                                                           #:2807
                                                         California Cumulative Claim Lags
                                                                  Incurral Month

Plan E         Jan-10      Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10      Nov-10          Dec-10

IM+       0     2,409        9,726    23,198     5,862     18,285       3,127       12,725    17,101    13,329    13,576        9,231          24,649
IM+       1   110,296      162,216   199,708   176,737    177,538     176,701      176,355   178,006   158,373   150,865      149,351         171,220
IM+       2   207,952      217,559   276,980   240,982    242,661     237,771      235,703   257,551   242,080   217,797      219,047         233,766
IM+       3   244,356      237,701   298,748   265,320    267,786     258,402      274,475   275,166   269,440   249,438      252,530         261,470
IM+       4   264,520      249,903   314,378   276,840    282,677     266,448      286,758   290,886   290,995   270,748      263,505         274,608
IM+       5   271,227      252,712   323,966   282,685    297,232     272,947      293,621   298,037   292,494   288,898      268,717         276,710
IM+       6   277,379      254,303   328,460   284,733    300,672     275,465      299,540   299,230   298,085   292,036      270,820         281,104
IM+       7   278,620      254,960   330,183   287,017    301,406     276,431      302,434   300,262   298,593   293,776      273,080         282,793
IM+       8   303,558      255,308   331,040   288,203    302,091     276,623      302,858   300,781   298,878   295,261      275,723         283,038
IM+       9   304,738      255,654   331,529   288,668    303,266     280,861      303,074   301,501   299,451   297,045      276,159         283,712
IM+      10   305,988      256,439   331,809   289,299    303,486     281,167      305,029   302,190   299,831   298,358      277,463         286,000
IM+      11   307,350      257,793   332,073   289,467    305,863     281,839      306,469   302,594   299,948   298,722      277,840         286,585
IM+      12   307,690      257,856   332,470   289,821    329,267     282,222      306,585   302,776   301,729   300,377      278,376         286,681
IM+      13   307,710      257,801   332,603   289,739    329,550     282,411      305,666   303,053   301,974   300,517      278,491         286,758
IM+      14   307,740      257,865   332,676   289,813    329,570     282,425      305,688   303,104   301,955   300,552      278,874         287,108
IM+      15   307,736      257,881   331,503   289,901    329,591     282,447      306,788   303,104   301,990   300,584      278,891         287,108
IM+      16   308,375      257,890   331,543   289,901    329,644     282,447      306,788   303,139   301,999   300,584      278,891
IM+      17   308,382      257,893   332,673   289,914    329,644     282,750      306,788   303,139   301,999   300,584
IM+      18   308,494      257,907   332,720   290,024    329,666     282,750      306,867   302,986   302,022
IM+      19   308,501      257,915   332,730   290,061    329,775     282,750      306,803   303,001
IM+      20   308,624      257,910   332,730   290,061    329,775     282,750      306,772
IM+      21   308,624      257,910   332,933   290,026    329,775     282,792
IM+      22   308,624      257,913   332,933   290,026    329,942
IM+      23   308,624      257,913   331,822   290,026
IM+      24   308,624      257,913   331,822
IM+      25   308,624      257,913
IM+      26   308,624
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                           Attachment 10 (Page 13 of 39)




                                                                                                                                                94
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 96 of 158 Page ID
                                                           #:2808
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan E         Jan-11    Feb-11    Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0     2,291      9,166    17,759    11,904    13,769      14,561        9,930       18,312    13,414    12,885    11,992         21,584
IM+       1   110,839    138,690   177,486   130,678   165,506     145,438      153,790      170,414   158,397   133,085   150,262        136,673
IM+       2   197,514    178,237   249,757   182,418   217,224     225,976      213,295      237,775   220,396   194,211   212,144        204,469
IM+       3   231,050    207,189   272,025   206,168   242,582     239,593      239,159      251,389   240,847   223,052   245,391        244,351
IM+       4   253,682    223,269   284,696   219,147   249,495     263,381      242,306      287,852   251,579   231,714   260,772
IM+       5   262,968    228,692   288,393   228,868   256,632     274,143      245,509      293,714   263,091   240,726
IM+       6   268,449    241,996   292,951   229,608   257,277     274,320      251,913      298,889   268,372
IM+       7   269,616    246,907   296,035   230,855   258,044     276,093      253,317      299,964
IM+       8   275,851    247,404   296,455   234,619   260,149     276,789      254,467
IM+       9   277,390    248,166   298,246   236,123   260,382     278,341
IM+      10   277,897    248,550   298,548   236,788   260,538
IM+      11   279,208    248,794   299,562   237,373
IM+      12   279,550    249,548   299,777
IM+      13   280,284    249,932
IM+      14   280,468
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                             Attachment 10 (Page 14 of 39)




                                                                                                                                                    95
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 97 of 158 Page ID
                                                           #:2809
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan E         Jan-12   Feb-12    Mar-12

IM+       0     3,220     7,953   13,970
IM+       1   104,402   140,589
IM+       2   181,241
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                      Attachment 10 (Page 15 of 39)




                                                                                                                           96
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 98 of 158 Page ID
                                                              #:2810
                                                                    California Cumulative Claim Lags
                                                                             Incurral Month

Plan F            Jan-10        Feb-10       Mar-10       Apr-10      May-10        Jun-10        Jul-10      Aug-10       Sep-10       Oct-10       Nov-10          Dec-10

IM+       0    1,545,915        706,969    1,204,040      202,248      742,567      158,332      578,096      729,274      584,330      537,895      380,137       1,101,830
IM+       1    8,684,589      7,312,619    7,862,453    6,832,592    6,599,326    6,581,773    6,704,121    6,877,364    6,478,947    6,311,503    6,309,961       6,639,125
IM+       2   12,185,308      9,512,707   10,202,895    9,076,640    8,668,557    9,120,349    8,975,660    9,399,332    8,994,178    8,974,677    8,990,029       9,144,442
IM+       3   13,112,613     10,241,137   10,968,607    9,787,756    9,419,928    9,875,254    9,703,798   10,129,503    9,834,551    9,859,648    9,920,354      10,020,477
IM+       4   13,529,991     10,643,164   11,440,513   10,222,702    9,819,932   10,218,037   10,042,824   10,554,737   10,276,043   10,314,933   10,456,378      10,432,258
IM+       5   13,782,370     10,835,035   11,693,697   10,497,572    9,984,347   10,443,422   10,235,998   10,797,926   10,493,764   10,638,647   10,739,966      10,683,149
IM+       6   13,928,906     10,957,498   11,867,732   10,639,539   10,075,516   10,580,822   10,351,881   10,950,988   10,665,615   10,832,701   10,936,779      10,833,649
IM+       7   14,056,897     11,062,165   11,941,936   10,749,225   10,165,692   10,662,793   10,417,532   11,069,552   10,776,628   10,929,156   11,038,482      10,956,998
IM+       8   14,106,811     11,141,079   12,011,267   10,817,079   10,223,597   10,769,056   10,480,839   11,150,447   10,857,834   10,998,417   11,098,976      11,021,478
IM+       9   14,143,111     11,171,894   12,084,650   10,875,766   10,273,169   10,808,538   10,530,716   11,193,073   10,900,822   11,042,617   11,157,904      11,069,245
IM+      10   14,175,448     11,199,302   12,143,002   10,932,662   10,304,934   10,847,356   10,577,307   11,232,671   10,962,847   11,081,223   11,247,193      11,113,288
IM+      11   14,198,133     11,217,390   12,162,064   11,017,855   10,327,578   10,869,729   10,604,855   11,303,113   11,003,325   11,123,518   11,285,524      11,134,556
IM+      12   14,225,254     11,240,083   12,210,990   11,039,762   10,359,329   10,890,756   10,624,398   11,334,216   11,021,870   11,150,677   11,306,557      11,172,528
IM+      13   14,237,953     11,256,663   12,218,192   11,051,776   10,370,676   10,899,762   10,634,328   11,346,392   11,042,574   11,157,280   11,314,345      11,180,170
IM+      14   14,259,348     11,261,481   12,245,205   11,069,035   10,379,997   10,914,916   10,653,263   11,348,666   11,047,520   11,164,763   11,332,925      11,185,411
IM+      15   14,268,536     11,265,371   12,249,916   11,090,107   10,381,874   10,914,866   10,663,084   11,351,481   11,049,151   11,172,065   11,337,268      11,192,159
IM+      16   14,272,848     11,268,193   12,253,614   11,092,205   10,382,861   10,916,478   10,665,268   11,352,927   11,055,426   11,171,813   11,348,518
IM+      17   14,275,752     11,270,086   12,271,186   11,127,344   10,384,512   10,917,427   10,669,778   11,352,811   11,054,343   11,171,301
IM+      18   14,275,540     11,276,007   12,271,495   11,130,834   10,388,498   10,917,745   10,669,652   11,351,853   11,057,417
IM+      19   14,275,613     11,274,846   12,271,968   11,132,888   10,388,832   10,917,862   10,669,699   11,352,630
IM+      20   14,274,978     11,276,403   12,272,949   11,148,251   10,388,672   10,917,847   10,668,259
IM+      21   14,277,577     11,277,837   12,273,098   11,148,385   10,388,752   10,917,884
IM+      22   14,277,427     11,276,648   12,273,453   11,147,718   10,388,705
IM+      23   14,277,487     11,275,190   12,273,373   11,147,205
IM+      24   14,275,333     11,273,485   12,273,275
IM+      25   14,273,918     11,271,880
IM+      26   14,272,124
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                                  Attachment 10 (Page 16 of 39)




                                                                                                                                                                       97
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 99 of 158 Page ID
                                                              #:2811
                                                                        California Cumulative Claim Lags
                                                                                 Incurral Month

Plan F            Jan-11      Feb-11       Mar-11       Apr-11      May-11        Jun-11        Jul-11        Aug-11       Sep-11       Oct-11       Nov-11          Dec-11

IM+       0    1,599,034    1,147,491    1,488,961      763,530      836,789      897,528      503,488      1,082,292      733,094      714,344      700,936       1,039,214
IM+       1   12,025,782    9,205,982    9,405,574    8,013,252    8,273,933    7,932,810    7,800,283      8,753,218    8,192,411    7,945,441    7,949,532       7,067,398
IM+       2   16,077,264   11,907,497   12,892,016   11,080,099   11,229,129   11,565,682   10,951,594     12,067,750   11,301,472   11,173,581   10,990,437      10,273,369
IM+       3   17,253,140   12,920,829   13,979,640   11,907,941   12,480,340   12,565,306   11,937,932     13,019,132   12,269,364   12,283,383   12,130,387      11,955,973
IM+       4   17,792,798   13,422,175   14,420,117   12,423,838   13,127,420   13,039,310   12,386,858     13,499,126   12,759,738   12,863,300   12,909,301
IM+       5   18,173,760   13,661,069   14,763,614   12,813,683   13,456,123   13,323,900   12,668,069     13,810,425   13,095,464   13,299,013
IM+       6   18,407,272   13,839,494   15,067,310   12,998,329   13,611,384   13,514,696   12,838,676     14,035,008   13,290,177
IM+       7   18,561,901   13,986,802   15,203,278   13,126,696   13,718,035   13,639,572   12,959,001     14,236,818
IM+       8   18,695,896   14,071,755   15,287,151   13,207,175   13,797,313   13,742,845   13,069,013
IM+       9   18,778,578   14,114,315   15,405,224   13,266,166   13,871,642   13,823,363
IM+      10   18,820,125   14,142,389   15,438,894   13,315,215   13,952,827
IM+      11   18,853,842   14,172,109   15,467,238   13,370,557
IM+      12   18,885,480   14,194,450   15,496,612
IM+      13   18,904,332   14,215,202
IM+      14   18,914,967
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                                       Attachment 10 (Page 17 of 39)




                                                                                                                                                                               98
                            Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 100 of 158 Page ID
                                                                #:2812
                                                         California Cumulative Claim Lags
                                                                  Incurral Month

Plan F            Jan-12      Feb-12      Mar-12

IM+       0    1,947,918    1,226,768   1,212,990
IM+       1   13,429,252   10,723,634
IM+       2   18,279,225
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                           Attachment 10 (Page 18 of 39)




                                                                                                                                99
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 101 of 158 Page ID
                                                            #:2813
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan G         Jan-10       Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10      Nov-10          Dec-10

 IM+      0     2,719         8,362    25,966     4,861     22,766       5,525       16,132    21,676    20,095    19,302       13,030          32,291
 IM+      1   145,832       202,550   250,984   233,678    220,788     211,514      228,490   232,592   204,784   204,316      209,830         211,634
 IM+      2   245,252       294,107   355,747   309,755    311,928     269,071      302,464   296,681   303,717   289,873      303,839         289,878
 IM+      3   276,088       335,616   381,860   334,486    356,440     282,118      329,919   315,867   321,473   322,847      332,981         313,237
 IM+      4   296,263       349,009   397,446   345,794    375,499     293,179      333,482   325,994   343,401   341,379      347,835         321,277
 IM+      5   323,022       360,876   405,617   349,988    388,889     304,992      340,106   330,976   357,045   358,069      354,320         331,623
 IM+      6   330,541       369,951   409,783   352,238    395,277     317,508      341,104   340,325   361,052   361,044      367,318         335,547
 IM+      7   337,618       370,737   410,680   357,181    402,021     319,514      344,075   350,435   364,363   362,582      369,119         337,746
 IM+      8   340,257       372,198   412,926   357,908    402,311     320,870      348,124   353,294   366,528   364,130      370,951         338,585
 IM+      9   341,573       373,467   415,422   360,244    403,750     322,885      348,832   353,751   368,810   366,912      373,316         339,116
 IM+     10   341,905       375,382   419,824   361,222    409,680     323,770      349,257   354,037   369,101   367,942      374,740         340,628
 IM+     11   342,411       375,623   420,334   361,627    410,502     331,282      349,427   354,345   369,987   368,064      375,661         340,695
 IM+     12   344,144       375,954   420,728   362,013    411,847     331,153      349,918   356,777   370,135   367,484      375,747         340,977
 IM+     13   344,247       376,131   420,657   362,428    411,943     331,351      350,030   357,013   370,132   366,669      375,983         341,461
 IM+     14   344,355       376,217   420,715   362,534    411,986     331,304      350,079   357,055   370,062   366,401      376,077         341,479
 IM+     15   344,434       376,450   420,855   362,534    412,038     331,283      350,134   357,055   370,158   366,435      376,156         341,479
 IM+     16   344,526       376,454   420,813   362,855    414,747     331,421      350,134   356,990   370,143   366,470      376,009
 IM+     17   344,623       376,442   420,775   363,956    414,757     332,280      350,134   357,072   370,143   366,470
 IM+     18   344,624       376,442   420,742   363,960    414,761     332,282      350,134   357,072   370,110
 IM+     19   361,674       376,470   420,756   365,060    414,761     332,282      350,134   357,072
 IM+     20   361,676       376,482   419,648   363,974    414,761     332,282      350,134
 IM+     21   361,676       376,506   419,670   363,981    414,761     332,256
 IM+     22   361,790       376,507   419,671   363,995    414,775
 IM+     23   361,790       376,507   419,655   364,010
 IM+     24   361,721       376,507   419,634
 IM+     25   361,612       376,501
 IM+     26   361,562
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                                            Attachment 10 (Page 19 of 39)




                                                                                                                                               100
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 102 of 158 Page ID
                                                            #:2814
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan G         Jan-11     Feb-11   Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

 IM+      0     3,285     13,193    28,259    14,868    17,974      20,255       12,205       27,027    17,657    13,983    18,819         23,239
 IM+      1   145,610    181,651   222,353   183,222   199,357     194,176      189,023      194,357   173,865   170,659   166,504        164,113
 IM+      2   241,125    247,215   305,273   258,558   272,469     299,321      277,138      275,101   233,943   245,376   235,796        235,121
 IM+      3   271,256    282,123   341,975   291,700   289,401     348,002      297,595      304,003   266,268   276,954   266,165        286,015
 IM+      4   283,669    298,715   358,910   316,503   296,301     363,490      302,885      312,239   280,510   288,400   287,024
 IM+      5   290,750    306,749   377,325   324,972   301,842     371,262      307,646      328,194   290,367   307,644
 IM+      6   293,723    307,754   386,421   337,738   307,871     375,155      312,564      330,091   294,537
 IM+      7   300,952    309,731   390,305   339,402   310,722     377,188      313,151      333,801
 IM+      8   302,408    310,335   391,920   340,285   313,710     378,019      313,508
 IM+      9   305,750    311,797   395,215   342,566   315,098     378,070
 IM+     10   308,094    312,676   395,787   342,965   315,630
 IM+     11   308,934    320,489   396,329   343,390
 IM+     12   310,816    320,738   396,728
 IM+     13   310,966    320,716
 IM+     14   310,966
 IM+     15
 IM+     16
 IM+     17
 IM+     18
 IM+     19
 IM+     20
 IM+     21
 IM+     22
 IM+     23
 IM+     24
 IM+     25
 IM+     26
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                                             Attachment 10 (Page 20 of 39)




                                                                                                                                                101
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 103 of 158 Page ID
                                                            #:2815
                                                     California Cumulative Claim Lags
                                                              Incurral Month

Plan G         Jan-12   Feb-12    Mar-12

 IM+      0     6,407     9,985   17,617
 IM+      1   142,935   178,808
 IM+      2   236,468
 IM+      3
 IM+      4
 IM+      5
 IM+      6
 IM+      7
 IM+      8
 IM+      9
 IM+     10
 IM+     11
 IM+     12
 IM+     13
 IM+     14
 IM+     15
 IM+     16
 IM+     17
 IM+     18
 IM+     19
 IM+     20
 IM+     21
 IM+     22
 IM+     23
 IM+     24
 IM+     25
 IM+     26
 IM+     27
 IM+     28
 IM+     29
 IM+     30
 IM+     31
 IM+     32
 IM+     33
 IM+     34
 IM+     35
 IM+     36




                                                                                                       Attachment 10 (Page 21 of 39)




                                                                                                                          102
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 104 of 158 Page ID
                                                            #:2816
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan H         Jan-10       Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10      Nov-10          Dec-10

IM+       0     8,632        17,119    34,944    20,602     35,208      17,150       25,909    28,290    24,107    20,918       16,748          31,256
IM+       1   126,777       173,079   206,311   205,769    196,109     173,886      194,647   209,613   170,331   182,025      163,082         162,728
IM+       2   229,891       231,903   260,825   270,544    258,764     245,567      254,717   276,183   223,721   253,524      232,854         227,488
IM+       3   255,245       251,906   272,947   280,199    267,438     253,749      279,618   291,611   239,211   272,874      268,840         256,733
IM+       4   263,205       256,977   284,721   292,171    273,626     256,832      292,589   297,479   246,674   288,683      286,544         263,425
IM+       5   269,200       262,158   290,194   298,928    275,958     258,758      298,848   302,388   250,108   294,539      290,301         282,000
IM+       6   271,801       267,389   293,426   300,025    277,919     260,407      299,427   305,342   266,203   301,293      302,202         294,890
IM+       7   272,591       267,855   294,052   301,087    278,285     260,103      308,647   315,726   266,815   311,199      303,146         298,418
IM+       8   272,820       269,061   296,568   302,865    278,380     266,555      309,199   316,058   270,168   312,146      304,000         315,778
IM+       9   274,637       269,374   296,996   302,941    279,677     267,415      309,510   318,042   274,845   313,017      307,573         325,640
IM+      10   275,335       270,280   297,176   303,033    279,782     267,792      310,521   318,253   281,490   315,770      309,179         330,232
IM+      11   275,607       271,665   298,789   304,317    280,060     268,172      310,784   322,228   283,481   317,319      309,451         330,345
IM+      12   275,818       272,926   299,124   304,404    281,335     268,208      310,932   322,855   283,539   318,483      309,919         332,216
IM+      13   276,367       272,998   299,209   305,220    281,659     268,361      311,044   323,627   283,731   318,607      311,190         332,237
IM+      14   276,367       273,543   299,213   305,173    281,656     268,361      311,485   323,627   283,731   318,679      311,238         332,269
IM+      15   276,367       273,544   299,192   305,173    281,656     268,345      319,763   323,637   283,612   318,717      311,097         332,269
IM+      16   276,482       273,914   299,194   305,175    281,663     268,345      319,891   323,652   283,612   318,665      311,078
IM+      17   275,364       273,914   300,460   305,259    281,663     268,345      319,891   323,652   283,578   319,765
IM+      18   275,466       273,689   300,467   305,271    281,663     268,116      319,891   326,432   283,131
IM+      19   275,493       273,681   300,510   305,294    281,663     268,116      319,891   326,246
IM+      20   275,585       273,726   300,513   305,294    281,582     268,116      319,891
IM+      21   275,587       273,784   300,513   305,294    284,745     268,116
IM+      22   275,611       273,794   300,513   305,289    284,747
IM+      23   275,623       273,794   299,583   305,289
IM+      24   275,617       273,794   299,583
IM+      25   275,605       273,794
IM+      26   275,605
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                            Attachment 10 (Page 22 of 39)




                                                                                                                                               103
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 105 of 158 Page ID
                                                            #:2817
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan H         Jan-11     Feb-11   Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0     6,430     20,714    35,152    23,860    30,643      33,347       19,423       31,274    23,773    17,823    20,662         23,874
IM+       1   132,299    165,924   187,472   163,002   190,860     186,261      165,678      193,825   177,884   172,172   184,645        133,115
IM+       2   192,262    222,741   269,427   232,711   258,248     262,993      231,194      274,858   236,437   229,319   250,557        206,753
IM+       3   224,449    236,070   303,447   246,396   282,068     301,500      252,060      298,703   255,704   255,159   271,410        236,754
IM+       4   243,263    242,089   312,232   251,704   297,702     305,984      263,658      306,285   261,709   270,533   281,463
IM+       5   252,268    243,525   320,038   270,905   302,386     309,021      268,846      308,278   266,405   277,519
IM+       6   256,970    244,791   340,637   286,761   313,299     319,709      271,380      314,508   270,949
IM+       7   257,555    249,703   341,799   287,513   314,988     322,257      274,981      324,355
IM+       8   263,086    250,594   343,150   288,526   316,020     323,621      276,549
IM+       9   264,580    251,419   344,624   289,639   316,187     324,142
IM+      10   266,710    252,415   344,730   289,813   319,361
IM+      11   267,812    252,500   345,136   289,982
IM+      12   268,110    253,478   345,793
IM+      13   269,299    253,499
IM+      14   269,327
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                             Attachment 10 (Page 23 of 39)




                                                                                                                                                104
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 106 of 158 Page ID
                                                            #:2818
                                                     California Cumulative Claim Lags
                                                              Incurral Month

Plan H         Jan-12   Feb-12    Mar-12

IM+       0     9,058    15,343   19,540
IM+       1   127,527   141,402
IM+       2   209,982
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                       Attachment 10 (Page 24 of 39)




                                                                                                                          105
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 107 of 158 Page ID
                                                            #:2819
                                                              California Cumulative Claim Lags
                                                                       Incurral Month

Plan I         Jan-10       Feb-10      Mar-10      Apr-10     May-10       Jun-10        Jul-10     Aug-10      Sep-10      Oct-10       Nov-10          Dec-10

IM+       0    26,422        60,304     135,875      62,025     112,657      56,257       99,752     103,521      85,834      70,804       64,862         118,211
IM+       1   414,664       641,787     720,718     693,545     645,933     696,437      687,761     698,064     622,489     603,784      581,967         586,238
IM+       2   703,601       847,240     962,315     917,573     845,115     930,300      901,540     936,634     817,351     834,333      775,139         789,479
IM+       3   778,807       901,364   1,035,057     978,750     905,976     995,610      967,209   1,011,416     901,231     911,966      849,852         841,112
IM+       4   820,597       938,646   1,062,291   1,010,668     961,466   1,025,207      998,657   1,043,410     942,469     954,837      890,346         866,916
IM+       5   846,500       951,823   1,076,712   1,019,526     994,734   1,046,443    1,018,725   1,052,803     956,308     975,232      914,621         874,958
IM+       6   852,812       967,959   1,089,971   1,025,433   1,008,950   1,053,979    1,023,337   1,063,917     979,763     988,367      938,809         880,432
IM+       7   869,098       971,931   1,100,157   1,032,088   1,016,104   1,068,304    1,027,335   1,071,928     985,921   1,006,333      947,482         892,966
IM+       8   877,353       973,201   1,109,075   1,033,923   1,019,379   1,071,515    1,033,387   1,074,085     988,981   1,010,625      958,277         895,546
IM+       9   880,981       976,321   1,114,653   1,038,345   1,020,029   1,083,645    1,036,176   1,076,605     990,619   1,016,147      962,426         895,871
IM+      10   882,004       980,857   1,115,301   1,039,469   1,021,875   1,085,377    1,038,054   1,084,829     996,942   1,019,889      964,878         900,033
IM+      11   883,901       982,520   1,120,042   1,043,853   1,022,922   1,086,517    1,040,079   1,090,183     998,311   1,020,847      966,679         900,437
IM+      12   890,534       984,020   1,123,619   1,045,158   1,023,423   1,089,441    1,045,422   1,091,526     999,190   1,022,278      967,872         901,395
IM+      13   891,239       984,389   1,130,581   1,045,806   1,023,976   1,089,697    1,045,951   1,091,857   1,000,831   1,022,829      970,903         905,583
IM+      14   892,020       984,439   1,130,752   1,045,833   1,023,222   1,089,606    1,045,720   1,091,965   1,000,580   1,026,054      971,206         905,684
IM+      15   893,938       985,476   1,131,693   1,046,303   1,023,197   1,091,437    1,045,720   1,091,889   1,001,680   1,025,986      972,610         906,025
IM+      16   894,100       981,568   1,131,792   1,047,764   1,023,258   1,091,065    1,045,953   1,091,903   1,001,881   1,025,982      973,606
IM+      17   894,141       981,492   1,132,342   1,047,808   1,023,230   1,091,115    1,045,953   1,091,939   1,001,881   1,026,174
IM+      18   894,393       983,056   1,132,702   1,047,836   1,023,107   1,091,120    1,045,960   1,091,939   1,001,835
IM+      19   894,369       982,760   1,132,720   1,047,812   1,023,135   1,091,156    1,045,912   1,090,839
IM+      20   894,570       982,900   1,132,721   1,047,734   1,023,117   1,091,156    1,045,912
IM+      21   894,604       982,950   1,132,733   1,047,733   1,023,117   1,090,083
IM+      22   894,674       983,042   1,132,655   1,047,750   1,023,128
IM+      23   894,964       981,942   1,132,655   1,047,746
IM+      24   895,052       981,895   1,132,660
IM+      25   895,052       981,175
IM+      26   895,020
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                       Attachment 10 (Page 25 of 39)




                                                                                                                                                          106
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 108 of 158 Page ID
                                                            #:2820
                                                              California Cumulative Claim Lags
                                                                       Incurral Month

Plan I         Jan-11     Feb-11     Mar-11    Apr-11     May-11        Jun-11       Jul-11        Aug-11    Sep-11      Oct-11    Nov-11          Dec-11

IM+       0    18,411     66,753     120,935    83,583      92,175       96,986      65,580        112,888    84,100      72,237    69,562         94,163
IM+       1   472,514    570,929     652,527   606,766     636,339      600,764     605,436        649,526   634,711     603,992   563,664        496,143
IM+       2   746,134    754,505     885,173   814,351     848,432      875,543     804,420        884,096   839,219     866,550   746,596        717,844
IM+       3   833,303    823,826     956,943   875,861     940,102      931,541     860,757        955,349   905,595     947,597   842,665        831,815
IM+       4   863,810    855,569     994,816   899,228     961,913      974,789     883,343        999,446   960,751     993,902   905,180
IM+       5   879,204    884,356   1,021,338   915,723     988,514      982,006     898,371      1,037,070   974,415   1,027,837
IM+       6   889,057    887,674   1,049,818   923,287     995,196      988,178     911,814      1,044,702   981,713
IM+       7   898,248    894,066   1,056,631   926,222     999,266      994,435     914,541      1,062,276
IM+       8   901,784    903,390   1,066,037   932,786   1,003,843      999,436     920,143
IM+       9   932,441    905,476   1,070,034   934,512   1,011,929    1,002,291
IM+      10   935,558    905,942   1,071,272   938,283   1,014,547
IM+      11   936,251    906,820   1,072,746   945,925
IM+      12   941,947    908,672   1,074,764
IM+      13   945,138    908,780
IM+      14   945,261
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                     Attachment 10 (Page 26 of 39)




                                                                                                                                                        107
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 109 of 158 Page ID
                                                            #:2821
                                                     California Cumulative Claim Lags
                                                              Incurral Month

Plan I         Jan-12   Feb-12    Mar-12

IM+       0    28,255    59,756   89,035
IM+       1   436,198   527,788
IM+       2   690,044
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                       Attachment 10 (Page 27 of 39)




                                                                                                                          108
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 110 of 158 Page ID
                                                               #:2822
                                                                    California Cumulative Claim Lags
                                                                             Incurral Month

Plan J            Jan-10        Feb-10       Mar-10       Apr-10     May-10        Jun-10       Jul-10     Aug-10      Sep-10      Oct-10       Nov-10          Dec-10

IM+       0    1,565,515        956,209    1,497,134      544,183   1,086,308      512,930     889,942   1,012,813     871,476     757,557      613,605       1,221,647
IM+       1    8,140,233      7,075,236    7,559,951    6,723,091   6,388,437    6,592,596   6,291,262   6,386,973   6,097,538   5,596,850    5,467,394       5,649,092
IM+       2   11,173,707      8,965,289    9,608,522    8,660,753   8,205,069    8,794,719   8,182,383   8,391,958   8,120,129   7,682,627    7,431,857       7,514,908
IM+       3   11,850,387      9,546,151   10,151,827    9,269,109   8,753,019    9,346,020   8,779,668   8,942,758   8,722,481   8,304,472    8,086,635       8,183,173
IM+       4   12,242,892      9,857,335   10,486,123    9,602,448   9,045,616    9,646,891   9,065,633   9,225,689   9,006,665   8,671,435    8,502,011       8,511,285
IM+       5   12,467,080     10,025,510   10,695,939    9,769,405   9,181,278    9,796,363   9,213,610   9,425,603   9,196,936   8,902,299    8,710,638       8,678,273
IM+       6   12,604,556     10,143,484   10,834,487    9,878,853   9,260,478    9,863,659   9,354,316   9,524,876   9,332,010   9,037,183    8,910,038       8,787,714
IM+       7   12,708,410     10,214,031   10,899,864    9,932,539   9,323,170    9,924,581   9,422,565   9,602,887   9,393,945   9,111,945    9,020,758       8,856,383
IM+       8   12,755,452     10,252,006   10,963,909    9,976,051   9,353,952    9,986,321   9,474,683   9,656,472   9,435,412   9,173,749    9,068,882       8,953,786
IM+       9   12,799,350     10,272,756   11,240,998   10,000,562   9,381,862   10,025,689   9,538,559   9,680,886   9,481,225   9,206,189    9,121,133       9,001,173
IM+      10   12,827,288     10,292,933   11,276,440   10,012,052   9,403,412   10,053,987   9,568,155   9,729,603   9,546,393   9,260,936    9,180,821       9,037,326
IM+      11   12,846,884     10,308,608   11,297,659   10,037,969   9,419,443   10,077,770   9,678,638   9,765,171   9,580,924   9,281,291    9,200,952       9,054,053
IM+      12   12,880,147     10,330,509   11,324,121   10,048,582   9,434,937   10,092,410   9,706,848   9,783,244   9,603,838   9,311,047    9,227,596       9,063,486
IM+      13   12,908,906     10,343,351   11,340,007   10,056,661   9,442,209   10,097,829   9,735,072   9,802,223   9,612,228   9,315,625    9,237,811       9,087,720
IM+      14   12,922,500     10,344,917   11,344,123   10,058,312   9,445,552   10,102,394   9,745,534   9,811,558   9,618,391   9,319,031    9,242,963       9,097,646
IM+      15   12,925,432     10,347,186   11,384,745   10,062,031   9,449,791   10,108,740   9,789,282   9,811,303   9,620,892   9,324,808    9,244,499       9,099,422
IM+      16   12,931,270     10,349,975   11,387,370   10,065,331   9,452,270   10,113,180   9,788,463   9,813,834   9,622,189   9,322,601    9,248,443
IM+      17   12,926,858     10,351,404   11,389,464   10,070,085   9,452,554   10,158,991   9,788,289   9,814,054   9,620,216   9,323,305
IM+      18   12,925,748     10,350,241   11,425,274   10,072,607   9,453,866   10,163,991   9,788,254   9,814,013   9,624,112
IM+      19   12,925,180     10,351,659   11,433,827   10,073,486   9,454,524   10,163,712   9,788,112   9,813,999
IM+      20   12,928,517     10,350,817   11,435,956   10,074,102   9,454,288   10,165,434   9,787,946
IM+      21   12,930,730     10,350,558   11,434,429   10,073,892   9,453,901   10,164,857
IM+      22   12,930,106     10,348,502   11,434,312   10,075,660   9,454,065
IM+      23   12,931,145     10,348,309   11,433,800   10,075,688
IM+      24   12,931,165     10,349,070   11,431,690
IM+      25   12,930,307     10,348,540
IM+      26   12,930,312
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                             Attachment 10 (Page 28 of 39)




                                                                                                                                                                109
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 111 of 158 Page ID
                                                               #:2823
                                                                      California Cumulative Claim Lags
                                                                               Incurral Month

Plan J            Jan-11      Feb-11       Mar-11      Apr-11     May-11        Jun-11        Jul-11       Aug-11      Sep-11      Oct-11      Nov-11         Dec-11

IM+       0    1,476,866    1,126,944    1,419,357     879,074     946,841      973,439      670,020     1,067,565     773,035     764,298     697,070        905,635
IM+       1    9,484,525    6,989,517    7,177,713   6,063,734   6,127,411    5,815,591    5,585,161     6,121,489   5,641,515   5,469,159   5,278,123      4,532,369
IM+       2   12,272,363    8,830,762    9,515,448   8,156,738   8,106,029    8,202,660    7,565,558     8,165,856   7,424,601   7,486,130   7,001,706      6,394,962
IM+       3   12,977,640    9,385,221   10,198,790   8,659,933   8,881,291    8,826,649    8,141,180     8,684,832   7,947,690   8,130,737   7,568,502      7,275,938
IM+       4   13,409,026    9,640,495   10,502,466   8,968,476   9,210,803    9,120,302    8,393,355     8,978,878   8,225,251   8,407,301   8,003,587
IM+       5   13,614,028    9,789,286   10,801,764   9,212,608   9,379,791    9,271,001    8,560,802     9,151,882   8,398,299   8,667,731
IM+       6   13,742,014    9,953,541   10,941,746   9,359,242   9,487,559    9,396,584    8,675,396     9,245,215   8,512,067
IM+       7   13,829,446   10,042,349   11,014,972   9,412,214   9,578,749    9,456,621    8,723,896     9,360,712
IM+       8   13,925,798   10,092,063   11,105,622   9,458,520   9,616,628    9,496,205    8,771,047
IM+       9   13,978,155   10,120,901   11,178,763   9,505,360   9,649,228    9,543,916
IM+      10   14,004,572   10,157,904   11,299,997   9,525,643   9,677,077
IM+      11   14,025,120   10,230,355   11,397,837   9,556,967
IM+      12   14,053,859   10,247,095   11,413,802
IM+      13   14,067,997   10,259,443
IM+      14   14,082,079
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                                                Attachment 10 (Page 29 of 39)




                                                                                                                                                                    110
                           Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 112 of 158 Page ID
                                                               #:2824
                                                        California Cumulative Claim Lags
                                                                 Incurral Month

Plan J            Jan-12     Feb-12    Mar-12

IM+       0    1,367,421     934,962   940,800
IM+       1    8,092,353   6,266,986
IM+       2   10,697,248
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                          Attachment 10 (Page 30 of 39)




                                                                                                                             111
                       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 113 of 158 Page ID
                                                           #:2825
                                                      California Cumulative Claim Lags
                                                               Incurral Month

Plan K        Jan-10       Feb-10   Mar-10   Apr-10    May-10       Jun-10       Jul-10   Aug-10   Sep-10   Oct-10      Nov-10          Dec-10

IM+       0      368          738    3,625    1,042      3,924       2,285        3,396    3,867    3,074    2,798        2,482          9,344
IM+       1   18,889       30,380   42,085   40,879     37,007      47,031       44,722   39,951   38,427   37,608       35,770         48,378
IM+       2   42,806       43,810   57,707   52,993     52,329      62,593       62,503   55,695   56,163   55,723       51,157         68,481
IM+       3   49,702       49,970   65,477   60,637     56,335      71,779       71,692   68,948   64,790   60,513       54,662         72,737
IM+       4   52,355       55,235   67,425   61,398     62,498      79,308       79,784   71,951   65,883   65,518       57,214         74,637
IM+       5   53,346       56,239   72,749   63,259     64,108      84,476       81,291   76,985   67,263   68,399       58,836         76,342
IM+       6   53,953       57,266   74,742   62,374     65,362      85,159       82,071   79,021   68,767   69,214       59,702         77,890
IM+       7   54,309       57,706   74,655   62,784     65,855      85,309       82,685   79,314   68,996   69,620       60,632         78,107
IM+       8   54,575       57,779   75,300   62,959     65,985      85,391       82,894   79,481   69,133   69,762       60,972         79,292
IM+       9   54,829       58,014   75,510   63,081     66,172      85,604       82,959   79,583   69,341   69,871       61,242         79,357
IM+      10   54,802       58,189   75,994   63,140     66,213      85,699       83,652   80,206   69,427   69,981       61,433         79,440
IM+      11   54,878       58,237   75,640   63,265     66,269      85,721       84,295   80,221   69,576   70,137       61,537         79,457
IM+      12   55,725       58,968   75,802   63,352     66,276      85,753       84,416   80,229   69,681   70,989       61,723         79,484
IM+      13   55,754       58,980   75,858   63,449     66,299      85,188       84,444   80,250   69,681   70,989       61,781         79,567
IM+      14   55,754       59,057   75,858   63,449     66,299      85,207       84,564   80,250   69,681   70,989       61,781         79,567
IM+      15   55,761       59,170   75,886   63,449     66,299      85,214       84,590   80,250   69,685   71,279       61,797         79,584
IM+      16   56,254       59,178   75,886   63,431     66,921      84,721       84,590   80,276   69,827   71,279       61,797
IM+      17   56,266       59,201   75,933   63,450     66,921      84,721       84,590   80,282   69,827   71,298
IM+      18   56,266       59,204   73,064   63,454     66,921      84,735       84,601   80,282   69,827
IM+      19   56,277       59,206   73,064   63,454     66,921      84,735       84,601   80,282
IM+      20   56,277       59,241   73,064   63,454     66,921      84,735       84,618
IM+      21   56,277       59,241   73,066   63,454     66,921      84,735
IM+      22   56,277       59,241   73,066   63,454     66,921
IM+      23   56,283       59,241   73,136   63,439
IM+      24   56,270       59,241   73,136
IM+      25   56,270       59,241
IM+      26   56,270
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                     Attachment 10 (Page 31 of 39)




                                                                                                                                        112
                       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 114 of 158 Page ID
                                                           #:2826
                                                       California Cumulative Claim Lags
                                                                Incurral Month

Plan K        Jan-11     Feb-11   Mar-11   Apr-11   May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0      641      2,272    5,376    2,243     6,360       5,393        2,331        7,350     6,608     9,494    11,483          7,868
IM+       1   30,873     35,293   50,834   45,635    61,458      56,559       55,945       64,071    72,275    69,757    75,040         60,103
IM+       2   51,166     54,207   71,774   72,708    82,722      92,570       78,125       94,032   103,432   104,037   105,799         87,967
IM+       3   55,695     58,513   79,668   79,484    94,503     106,819       83,123      102,481   109,559   110,634   115,689        100,965
IM+       4   58,894     61,381   85,033   83,781    96,614     114,759       85,805      110,425   113,223   121,072   122,663
IM+       5   60,009     68,829   87,746   86,019    97,494     119,142       87,067      111,213   115,688   124,230
IM+       6   60,547     69,889   88,455   86,458    99,679     122,179       87,819      112,214   116,688
IM+       7   60,880     70,242   89,894   87,375   101,317     123,000       88,088      114,283
IM+       8   61,759     70,694   89,971   88,464   102,509     124,657       89,582
IM+       9   61,951     70,876   91,233   89,041   104,819     125,415
IM+      10   62,244     72,318   91,330   89,179   110,068
IM+      11   62,489     72,407   91,522   93,434
IM+      12   63,473     72,452   91,566
IM+      13   64,893     72,500
IM+      14   64,920
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                          Attachment 10 (Page 32 of 39)




                                                                                                                                             113
                       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 115 of 158 Page ID
                                                           #:2827
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan K        Jan-12   Feb-12   Mar-12

IM+       0    1,712    4,111    5,959
IM+       1   40,994   57,620
IM+       2   71,242
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                      Attachment 10 (Page 33 of 39)




                                                                                                                         114
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 116 of 158 Page ID
                                                            #:2828
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan L         Jan-10       Feb-10    Mar-10    Apr-10     May-10       Jun-10       Jul-10   Aug-10    Sep-10     Oct-10      Nov-10          Dec-10

IM+       0     2,146         2,082    10,238       595      6,947       1,048        5,164     6,553     5,063     4,350        2,414           9,006
IM+       1    41,672        49,123    80,133    59,428     75,972      71,761       71,454    71,560    62,324    61,476       58,526          62,345
IM+       2    76,945        89,475   114,801    89,557    105,703     106,748      105,960    99,841    89,135    91,296       94,569          96,702
IM+       3    84,182       108,197   127,646    93,261    110,940     121,084      122,848   113,950   101,641    99,852      111,695         113,401
IM+       4    98,930       116,392   133,699    96,865    119,591     126,144      133,012   119,388   111,093   107,227      119,789         117,545
IM+       5   100,877       118,883   135,608    97,831    124,368     127,180      134,992   120,769   112,684   110,127      120,970         126,576
IM+       6   105,829       119,469   139,696    98,549    125,390     128,054      136,061   130,708   113,927   114,600      123,512         139,217
IM+       7   156,202       121,621   140,270    99,966    125,597     129,484      136,525   140,848   114,148   116,388      124,014         142,912
IM+       8   156,570       121,786   140,478   100,896    125,864     130,094      137,827   141,185   115,188   116,762      124,387         164,789
IM+       9   159,482       121,869   140,740   100,944    126,760     130,388      138,453   141,470   116,702   116,975      124,675         165,034
IM+      10   159,878       121,886   140,855   100,982    150,014     130,477      138,534   141,942   117,669   117,195      124,686         165,202
IM+      11   173,914       121,933   141,613   101,020    158,322     131,717      139,654   142,085   117,984   117,265      125,671         165,344
IM+      12   174,034       122,169   141,845   101,139    158,423     132,053      139,805   142,405   119,045   117,445      125,752         165,451
IM+      13   174,051       122,220   141,917   101,258    158,488     132,053      140,149   142,500   119,046   117,550      125,868         165,486
IM+      14   174,072       123,356   143,615   101,272    158,488     132,053      140,174   142,628   119,046   117,567      126,717         165,486
IM+      15   174,108       122,531   145,162   101,317    158,488     132,053      140,174   142,628   119,060   117,567      126,734         165,486
IM+      16   174,125       122,531   145,186   101,317    158,488     132,053      140,174   142,629   119,060   117,626      126,734
IM+      17   174,125       122,548   145,186   103,318    158,469     132,075      140,174   142,629   119,060   117,626
IM+      18   174,151       122,548   145,061   103,319    158,469     132,075      140,174   142,629   118,235
IM+      19   174,173       122,549   145,061   103,319    158,469     132,075      140,174   142,629
IM+      20   174,175       122,549   145,061   103,274    158,469     132,075      140,174
IM+      21   178,575       122,602   145,083   103,274    158,469     132,075
IM+      22   178,575       122,602   145,083   103,274    158,469
IM+      23   178,638       122,602   145,083   102,449
IM+      24   178,638       122,602   145,083
IM+      25   178,638       122,602
IM+      26   178,566
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                            Attachment 10 (Page 34 of 39)




                                                                                                                                               115
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 117 of 158 Page ID
                                                            #:2829
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan L         Jan-11     Feb-11   Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0       942      3,561     7,232     4,095     6,125       8,019        3,828        9,101     6,284     7,764     4,265          6,616
IM+       1    50,199     47,786    79,765    60,754    78,370      88,010       75,527       77,848    69,255    67,930    72,609         65,868
IM+       2    86,687     74,660   120,064    99,053   117,587     141,491      110,299      102,444   100,639    97,857   107,554         99,379
IM+       3    99,400     87,337   137,183   113,592   123,092     159,342      126,085      113,093   108,512   110,679   117,336        123,221
IM+       4   105,854    101,948   142,053   119,636   129,093     165,129      134,246      129,530   114,178   119,473   134,626
IM+       5   108,511    112,468   144,346   124,884   130,905     166,648      141,485      131,575   115,244   126,046
IM+       6   109,218    113,051   146,915   126,311   133,204     169,291      141,970      132,941   116,062
IM+       7   109,542    114,665   147,391   127,601   133,566     169,490      142,417      133,546
IM+       8   111,118    114,796   148,798   128,865   133,713     170,004      142,547
IM+       9   112,287    115,234   150,064   129,845   133,803     170,419
IM+      10   112,546    115,382   150,204   129,990   133,977
IM+      11   112,753    115,443   150,429   130,123
IM+      12   112,826    115,500   150,533
IM+      13   112,000    115,539
IM+      14   112,000
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                             Attachment 10 (Page 35 of 39)




                                                                                                                                                116
                       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 118 of 158 Page ID
                                                           #:2830
                                                    California Cumulative Claim Lags
                                                             Incurral Month

Plan L        Jan-12   Feb-12   Mar-12

IM+       0      883    3,917    5,604
IM+       1   55,453   67,646
IM+       2   98,736
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                      Attachment 10 (Page 36 of 39)




                                                                                                                         117
                       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 119 of 158 Page ID
                                                           #:2831
                                                      California Cumulative Claim Lags
                                                               Incurral Month

Plan N        Jan-10       Feb-10   Mar-10   Apr-10    May-10       Jun-10       Jul-10   Aug-10   Sep-10   Oct-10      Nov-10          Dec-10

IM+       0       0            0         0       0          0            0          147      486    2,517    2,026        1,835           6,250
IM+       1       0            0         0       0          0        2,040        7,503   13,172   28,812   33,795       40,663          50,011
IM+       2       0            0         0       0          0        4,090       10,882   20,280   46,553   47,539       58,809          74,365
IM+       3       0            0         0       0          0        6,019       23,495   22,176   57,602   58,914       66,114          93,515
IM+       4       0            0         0       0          0        6,936       28,198   26,062   71,702   62,140       69,939         105,717
IM+       5       0            0         0       0          0        7,327       32,726   26,406   83,189   68,749       70,988         110,117
IM+       6       0            0         0       0          0        7,503       36,452   26,622   83,461   70,111       71,371         111,060
IM+       7       0            0         0       0          0        7,503       36,845   26,956   83,487   70,612       72,057         111,389
IM+       8       0            0         0       0          0        7,680       39,607   27,000   93,901   71,030       73,201         111,561
IM+       9       0            0         0       0          0        7,680       39,688   27,196   94,126   71,229       73,646         114,518
IM+      10       0            0         0       0          0        7,882       39,895   27,239   94,126   71,472       73,695         118,289
IM+      11       0            0         0       0          0        7,882       39,985   27,260   94,665   71,488       73,810         118,693
IM+      12       0            0         0       0          0        7,882       39,987   27,405   95,090   71,538       74,068         118,905
IM+      13       0            0         0       0          0        7,882       40,350   27,504   95,090   72,067       74,092         118,916
IM+      14       0            0         0       0          0        7,882       40,350   27,504   95,213   72,067       74,114         118,977
IM+      15       0            0         0       0          0        7,882       40,350   27,504   95,213   72,067       74,114         118,977
IM+      16       0            0         0       0          0        7,882       40,350   27,504   95,213   72,067       74,114
IM+      17       0            0         0       0          0        7,882       40,385   27,504   95,213   72,067
IM+      18       0            0         0       0          0        7,882       40,385   27,504   95,213
IM+      19       0            0         0       0          0        7,882       40,385   27,504
IM+      20       0            0         0       0          0        7,882       40,385
IM+      21       0            0         0       0          0        7,882
IM+      22       0            0         0       0          0
IM+      23       0            0         0       0
IM+      24       0            0         0
IM+      25       0            0
IM+      26       0
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                     Attachment 10 (Page 37 of 39)




                                                                                                                                        118
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 120 of 158 Page ID
                                                            #:2832
                                                          California Cumulative Claim Lags
                                                                   Incurral Month

Plan N         Jan-11     Feb-11   Mar-11    Apr-11    May-11       Jun-11       Jul-11      Aug-11    Sep-11     Oct-11   Nov-11          Dec-11

IM+       0       892      7,438    19,659     9,758    18,558      14,246        9,562       28,793    18,089    16,903    18,572         31,995
IM+       1    81,614    146,877   183,841   162,316   217,477     198,429      218,692      261,788   256,143   264,175   287,839        263,087
IM+       2   156,573    210,632   265,597   241,720   320,416     336,070      324,484      393,217   364,701   390,114   415,298        388,552
IM+       3   185,493    239,835   313,938   259,124   364,785     381,469      364,561      428,131   398,244   423,137   454,731        451,559
IM+       4   203,316    252,098   326,936   273,889   379,962     410,913      377,883      451,840   417,850   436,356   500,650
IM+       5   207,391    266,950   345,183   292,125   390,267     423,739      392,163      470,725   448,172   455,254
IM+       6   222,578    276,033   359,264   295,151   400,389     427,158      396,893      474,562   453,955
IM+       7   221,228    282,376   364,216   299,052   406,769     436,317      401,380      490,714
IM+       8   222,377    284,885   367,041   301,843   408,849     436,837      403,076
IM+       9   222,713    285,766   367,592   302,407   409,165     437,820
IM+      10   225,392    286,238   368,215   305,244   411,174
IM+      11   225,890    288,788   368,524   305,860
IM+      12   228,407    288,938   369,989
IM+      13   228,533    290,384
IM+      14   229,670
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                                             Attachment 10 (Page 38 of 39)




                                                                                                                                                119
                        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 121 of 158 Page ID
                                                            #:2833
                                                     California Cumulative Claim Lags
                                                              Incurral Month

Plan N         Jan-12   Feb-12    Mar-12

IM+       0     9,678    29,269   37,605
IM+       1   312,771   419,270
IM+       2   531,533
IM+       3
IM+       4
IM+       5
IM+       6
IM+       7
IM+       8
IM+       9
IM+      10
IM+      11
IM+      12
IM+      13
IM+      14
IM+      15
IM+      16
IM+      17
IM+      18
IM+      19
IM+      20
IM+      21
IM+      22
IM+      23
IM+      24
IM+      25
IM+      26
IM+      27
IM+      28
IM+      29
IM+      30
IM+      31
IM+      32
IM+      33
IM+      34
IM+      35
IM+      36




                                                                                                       Attachment 10 (Page 39 of 39)




                                                                                                                          120
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 122 of 158 Page ID
                                    #:2834


                                                                                             Attachment 11 (Page 1 of 2)




                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan A             Claim Dollars  Trend       Claim Dollars    Plan D             Claim Dollars Trend Claim Dollars

Minimum Benefits        100.0%      1.001           100.0%     Minimum Benefits         77.2%     0.911          76.8%
SNF                       ------     ------           ------   SNF                       8.3%     0.971           8.8%
Part A. Ded.              ------     ------           ------   Part A. Ded.             14.3%     0.914          14.2%
Part B Ded.               ------     ------           ------   Part B Ded.               ------    ------         ------
Part B Excess             ------     ------           ------   Part B Excess             ------    ------         ------
Drugs                     ------     ------           ------   Drugs                     ------    ------         ------
Other                     0.0%       ------           0.0%     Other                     0.2%     0.979           0.2%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%


                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan B             Claim Dollars  Trend       Claim Dollars    Plan E             Claim Dollars Trend Claim Dollars

Minimum Benefits         85.0%      1.057            85.1%     Minimum Benefits         77.1%     0.930          76.7%
SNF                       ------     ------           ------   SNF                       8.3%     0.985           8.8%
Part A. Ded.             15.0%      1.048            14.9%     Part A. Ded.             14.3%     0.930          14.2%
Part B Ded.               ------     ------           ------   Part B Ded.               ------    ------         ------
Part B Excess             ------     ------           ------   Part B Excess             ------    ------         ------
Drugs                     ------     ------           ------   Drugs                     ------    ------         ------
Other                     0.0%       ------           0.0%     Other                     0.3%     0.947           0.3%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%


                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan C             Claim Dollars  Trend       Claim Dollars    Plan F             Claim Dollars Trend Claim Dollars

Minimum Benefits         71.5%      0.975            71.1%     Minimum Benefits         73.2%     1.188          72.8%
SNF                       7.5%      1.011             7.7%     SNF                       6.3%     1.189           6.3%
Part A. Ded.             13.2%      0.962            13.0%     Part A. Ded.             12.3%     1.189          12.3%
Part B Ded.               7.6%      1.038             8.0%     Part B Ded.               7.7%     1.280           8.2%
Part B Excess             ------     ------           ------   Part B Excess             0.3%     1.136           0.2%
Drugs                     ------     ------           ------   Drugs                     ------    ------         ------
Other                     0.2%      1.037             0.2%     Other                     0.2%     1.189           0.2%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%




                                                                                                                      121
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 123 of 158 Page ID
                                    #:2835



                                                                                             Attachment 11 (Page 2 of 2)




                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan G             Claim Dollars  Trend       Claim Dollars    Plan J             Claim Dollars Trend Claim Dollars

Minimum Benefits         76.9%      0.930            76.6%     Minimum Benefits         72.6%     0.975          72.3%
SNF                       8.3%      0.987             8.8%     SNF                       5.1%     1.059           5.5%
Part A. Ded.             14.4%      0.920            14.2%     Part A. Ded.             10.9%     0.969          10.8%
Part B Ded.               ------     ------           ------   Part B Ded.               7.4%     1.016           7.7%
Part B Excess             0.2%      0.866             0.2%     Part B Excess             0.3%     0.822           0.3%
Drugs                     ------     ------           ------   Drugs                     3.2%     0.906           2.9%
Other                     0.2%      0.994             0.2%     Other                     0.6%     0.955           0.6%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%


                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan H             Claim Dollars  Trend       Claim Dollars    Plan K             Claim Dollars Trend Claim Dollars

Minimum Benefits         78.5%      0.944            79.5%     Minimum Benefits         80.3%     1.218          80.2%
SNF                       5.1%      1.036             5.6%     SNF                       6.9%     1.219           6.9%
Part A. Ded.             12.3%      0.836            11.0%     Part A. Ded.             12.8%     1.225          12.9%
Part B Ded.               ------     ------           ------   Part B Ded.                -----     -----          -----
Part B Excess             ------     ------           ------   Part B Excess              -----     -----          -----
Drugs                     4.0%      0.850             3.6%     Drugs                      -----     -----          -----
Other                     0.2%      0.994             0.2%     Other                     0.0%       -----         0.0%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%


                       2012                   Expected 2013                           2012            Expected 2013
                    % of Total   Renewal        % of Total                         % of Total Renewal   % of Total
Plan I             Claim Dollars  Trend       Claim Dollars    Plan L             Claim Dollars Trend Claim Dollars

Minimum Benefits         79.7%      0.971            79.9%     Minimum Benefits         76.2%     1.041          76.1%
SNF                       5.2%      1.053             5.7%     SNF                       9.1%     1.056           9.2%
Part A. Ded.             11.4%      0.946            11.1%     Part A. Ded.             14.7%     1.044          14.7%
Part B Ded.               ------     ------           ------   Part B Ded.                -----     -----          -----
Part B Excess             0.3%      0.841             0.3%     Part B Excess              -----     -----          -----
Drugs                     3.2%      0.895             2.9%     Drugs                      -----     -----          -----
Other                     0.2%      0.964             0.2%     Other                     0.0%       -----         0.0%

Total                   100.0%                      100.0%     Total                   100.0%                   100.0%


                                                                                      2012            Expected 2013
                                                                                   % of Total Renewal   % of Total
                                                               Plan N             Claim Dollars Trend Claim Dollars

                                                               Minimum Benefits         75.6%     1.393          74.8%
                                                               SNF                       7.0%     1.486           7.4%
                                                               Part A. Ded.             17.1%     1.441          17.5%
                                                               Part B Ded.               ------     -----         ------
                                                               Part B Excess             ------     -----         ------
                                                               Drugs                     ------     -----         ------
                                                               Other                     0.3%     1.421           0.3%

                                                               Total                   100.0%                   100.0%




                                                                                                                      122
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 124 of 158 Page ID
                                    #:2836



                                                             Attachment 12

                 California Premiums: Before and Net of Discounts


                              Standardized Plans Sold Prior to June 1, 2010

           2010 Gross Premium                      $           417,812,471

           2010 Discounts                          $            27,860,350

           2010 Net Premium                        $           389,952,121


           2011 Gross Premium                      $           400,724,267

           2011 Discounts                          $            19,824,855

           2011 Net Premium                        $           380,899,412


           2012 Gross Premium                      $           375,451,819

           2012 Discounts                          $            13,964,017

           2012 Net Premium                        $           361,487,803




                                Standardized Plans Sold After June 1, 2010

           2011 Gross Premium                      $            80,949,012

           2011 Discounts                          $            11,632,323

           2011 Net Premium                        $            69,316,689


           2012 Gross Premium                      $           156,162,882

           2012 Discounts                          $            21,808,864

           2012 Net Premium                        $           134,354,018




                                                                              123
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 125 of 158 Page ID
                                    #:2837
                                                            Attachment 13 (Page 1 of 5)


                   CALIFORNIA COUNTIES BY AREA

Area 1            Area 2             Area 3             Area 4

Los Angeles       Imperial           Alameda            Alpine
Orange            Riverside          Contra Costa       Amador
                  San Diego          Kern               Butte
                  Ventura            Lake               Calaveras
                                     Napa               Colousa
                                     Sacramento         Del Norte
                                     San Bernardino     El Dorado
                                     San Francisco      Fresno
                                     San Joaquin        Glenn
                                     San Luis Obispo    Humboldt
                                     San Mateo          Inyo
                                     Santa Barbara      Kings
                                                        Lassen
                                                        Madera
                                                        Marin
                                                        Mariposa
                                                        Mendocino
                                                        Merced
                                                        Modoc
                                                        Mono
                                                        Monterey
                                                        Nevada
                                                        Placer
                                                        Plumas
                                                        San Benito
                                                        Santa Clara
                                                        Santa Cruz
                                                        Shasta
                                                        Sierra
                                                        Siskiyou
                                                        Solano
                                                        Sonoma
                                                        Stanislaus
                                                        Sutter
                                                        Tehama
                                                        Trinity
                                                        Tulare
                                                        Tuolumne
                                                        Yolo
                                                        Yuba



                                                                                124
        Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 126 of 158 Page ID
                                            #:2838
                                                                                                            Attachment 13 (Page 2 of 5)
                                          California Zip Codes for Area 1
90001    90049   90103   90293   90621   90747   91030   91222   91367      91510   91759   92627   92707      92859
90002    90050   90189   90294   90622   90748   91031   91224   91371      91521   91765   92628   92708      92861
90003    90051   90201   90295   90623   90749   91040   91225   91372      91522   91766   92629   92711      92862
90004    90052   90202   90296   90624   90755   91041   91226   91376      91523   91767   92630   92712      92863
90005    90053   90209   90301   90630   90801   91042   91301   91380      91526   91768   92637   92725      92864
90006    90054   90210   90302   90631   90802   91043   91302   91381      91601   91769   92646   92728      92865
90007    90055   90211   90303   90632   90803   91046   91303   91382      91602   91770   92647   92735      92866
90008    90056   90212   90304   90633   90804   91066   91304   91383      91603   91771   92648   92780      92867
90009    90057   90213   90305   90637   90805   91077   91305   91384      91604   91772   92649   92781      92868
90010    90058   90220   90306   90638   90806   91101   91306   91385      91605   91773   92650   92782      92869
90011    90059   90221   90307   90639   90807   91102   91307   91386      91606   91775   92651   92799      92870
90012    90060   90222   90308   90640   90808   91103   91308   91387      91607   91776   92652   92801      92871
90013    90061   90223   90309   90650   90809   91104   91309   91390      91608   91778   92653   92802      92885
90014    90062   90224   90310   90651   90810   91105   91310   91392      91609   91780   92654   92803      92886
90015    90063   90230   90311   90652   90813   91106   91311   91393      91610   91788   92655   92804      92887
90016    90064   90231   90312   90660   90814   91107   91313   91394      91611   91789   92656   92805      92899
90017    90065   90232   90401   90661   90815   91108   91316   91395      91612   91790   92657   92806      93510
90018    90066   90233   90402   90662   90822   91109   91321   91396      91614   91791   92658   92807      93532
90019    90067   90239   90403   90670   90831   91110   91322   91401      91615   91792   92659   92808      93534
90020    90068   90240   90404   90671   90832   91114   91324   91402      91616   91793   92660   92809      93535
90021    90069   90241   90405   90680   90833   91115   91325   91403      91617   91795   92661   92811      93536
90022    90070   90242   90406   90701   90834   91116   91326   91404      91618   91797   92662   92812      93539
90023    90071   90245   90407   90702   90835   91117   91327   91405      91702   91801   92663   92814      93543
90024    90072   90247   90408   90703   90840   91118   91328   91406      91706   91802   92672   92815      93544
90025    90073   90248   90409   90704   90842   91121   91329   91407      91711   91803   92673   92816      93550
90026    90074   90249   90410   90706   90844   91123   91330   91408      91714   91804   92674   92817      93551
90027    90075   90250   90411   90707   90846   91124   91331   91409      91715   91896   92675   92821      93552
90028    90076   90251   90501   90710   90847   91125   91333   91410      91716   91899   92676   92822      93553
90029    90077   90254   90502   90711   90848   91126   91334   91411      91722   92602   92677   92823      93563
90030    90078   90255   90503   90712   90853   91129   91335   91412      91723   92603   92678   92825      93584
90031    90079   90260   90504   90713   90895   91182   91337   91413      91724   92604   92679   92831      93586
90032    90080   90261   90505   90714   90899   91184   91340   91416      91731   92605   92683   92832      93590
90033    90081   90262   90506   90715   91001   91185   91341   91423      91732   92606   92684   92833      93591
90034    90082   90263   90507   90716   91003   91188   91342   91426      91733   92607   92685   92834      93599
90035    90083   90264   90508   90717   91006   91189   91343   91436      91734   92609   92688   92835
90036    90084   90265   90509   90720   91007   91199   91344   91470      91735   92610   92690   92836
90037    90086   90266   90510   90721   91008   91201   91345   91482      91740   92612   92691   92837
90038    90087   90267   90601   90723   91009   91202   91346   91495      91741   92614   92692   92838
90039    90088   90270   90602   90731   91010   91203   91350   91496      91744   92615   92693   92840
90040    90089   90272   90603   90732   91011   91204   91351   91499      91745   92616   92694   92841
90041    90090   90274   90604   90733   91012   91205   91352   91501      91746   92617   92697   92842
90042    90091   90275   90605   90734   91016   91206   91353   91502      91747   92618   92698   92843
90043    90093   90277   90606   90740   91017   91207   91354   91503      91748   92619   92701   92844
90044    90094   90278   90607   90742   91020   91208   91355   91504      91749   92620   92702   92845
90045    90095   90280   90608   90743   91021   91209   91356   91505      91750   92623   92703   92846
90046    90096   90290   90609   90744   91023   91210   91357   91506      91754   92624   92704   92850
90047    90099   90291   90610   90745   91024   91214   91364   91507      91755   92625   92705   92856
90048    90101   90292   90620   90746   91025   91221   91365   91508      91756   92626   92706   92857


                                                                                                                               125
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 127 of 158 Page ID
                                    #:2839
                                                                                   Attachment 13 (Page 3 of 5)

                              California Zip Codes for Area 2
      91319   91950   92046     92103    92145   92194   92258   92532   92599   93044
      91320   91951   92049     92104    92147   92195   92259   92536   92860   93060
      91358   91962   92051     92105    92149   92196   92260   92539   92877   93061
      91359   91963   92052     92106    92150   92197   92261   92543   92878   93062
      91360   91976   92054     92107    92152   92198   92262   92544   92879   93063
      91361   91977   92055     92108    92153   92199   92263   92545   92880   93064
      91362   91978   92056     92109    92154   92201   92264   92546   92881   93065
      91377   91979   92057     92110    92155   92202   92266   92548   92882   93066
      91752   91980   92058     92111    92158   92203   92270   92549   92883   93094
      91901   91987   92059     92112    92159   92210   92273   92551   93001   93099
      91902   92003   92060     92113    92160   92211   92274   92552   93002
      91903   92004   92061     92114    92161   92220   92275   92553   93003
      91905   92007   92064     92115    92162   92222   92276   92554   93004
      91906   92008   92065     92116    92163   92223   92281   92555   93005
      91908   92009   92066     92117    92164   92225   92282   92556   93006
      91909   92010   92067     92118    92165   92226   92283   92557   93007
      91910   92011   92068     92119    92166   92227   92292   92561   93009
      91911   92013   92069     92120    92167   92230   92320   92562   93010
      91912   92014   92070     92121    92168   92231   92501   92563   93011
      91913   92018   92071     92122    92169   92232   92502   92564   93012
      91914   92019   92072     92123    92170   92233   92503   92567   93015
      91915   92020   92074     92124    92171   92234   92504   92570   93016
      91916   92021   92075     92126    92172   92235   92505   92571   93020
      91917   92022   92078     92127    92173   92236   92506   92572   93021
      91921   92023   92079     92128    92174   92239   92507   92581   93022
      91931   92024   92081     92129    92175   92240   92508   92582   93023
      91932   92025   92082     92130    92176   92241   92509   92583   93024
      91933   92026   92083     92131    92177   92243   92513   92584   93030
      91934   92027   92084     92132    92178   92244   92514   92585   93031
      91935   92028   92085     92134    92179   92247   92515   92586   93032
      91941   92029   92086     92135    92182   92248   92516   92587   93033
      91942   92030   92088     92136    92184   92249   92517   92589   93034
      91943   92033   92091     92137    92186   92250   92518   92590   93035
      91944   92036   92092     92138    92187   92251   92519   92591   93036
      91945   92037   92093     92139    92190   92253   92521   92592   93040
      91946   92038   92096     92140    92191   92254   92522   92593   93041
      91947   92039   92101     92142    92192   92255   92530   92595   93042
      91948   92040   92102     92143    92193   92257   92531   92596   93043




                                                                                                       126
                                  Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 128 of 158 Page ID
                                                                      #:2840
                                                                                                                                                                      Attachment 13 (Page 4 of 5)

                                                                                                  California Zip Codes for Area 3
 91701       92314        92365       92423       93240       93401        93453          94011     94112    94160   94258   94501   94546   94588   94704   95234   95608    95817
 91708       92315        92366       92424       93241       93402        93454          94014     94114    94161   94259   94502   94547   94595   94705   95236   95609    95818
 91709       92316        92368       92427       93243       93403        93455          94015     94115    94162   94261   94503   94548   94596   94706   95237   95610    95819
 91710       92317        92369       93013       93249       93405        93456          94016     94116    94163   94262   94505   94549   94597   94707   95240   95611    95820
 91729       92318        92371       93014       93250       93406        93457          94017     94117    94164   94263   94506   94550   94598   94708   95241   95615    95821
 91730       92321        92372       93067       93251       93407        93458          94018     94118    94171   94267   94507   94551   94599   94709   95242   95621    95822
 91737       92322        92373       93101       93252       93408        93460          94019     94119    94172   94268   94508   94552   94601   94710   95253   95624    95823
 91739       92323        92374       93102       93254       93409        93461          94020     94120    94177   94269   94509   94553   94602   94712   95258   95626    95824
 91743       92324        92375       93103       93255       93410        93463          94021     94121    94188   94271   94511   94555   94603   94720   95267   95628    95825
 91758       92325        92376       93105       93263       93412        93464          94025     94122    94199   94273   94513   94556   94604   94801   95269   95630    95826
 91761       92326        92377       93106       93268       93420        93465          94026     94123    94203   94274   94514   94557   94605   94802   95296   95632    95827
 91762       92327        92378       93107       93276       93421        93475          94027     94124    94204   94277   94515   94558   94606   94803   95297   95638    95828
 91763       92329        92382       93108       93280       93422        93483          94028     94125    94205   94278   94516   94559   94607   94804   95304   95639    95829
 91764       92331        92385       93109       93283       93423        93501          94030     94126    94206   94279   94517   94560   94608   94805   95320   95641    95830
 91784       92332        92386       93110       93285       93424        93502          94037     94127    94207   94280   94518   94561   94609   94806   95330   95652    95831
 91785       92333        92391       93111       93287       93427        93504          94038     94128    94208   94282   94519   94562   94610   94807   95336   95655    95832
 91786       92334        92392       93116       93301       93428        93505          94044     94129    94209   94283   94520   94563   94611   94808   95337   95660    95833
 92242       92335        92393       93117       93302       93429        93516          94060     94130    94211   94284   94521   94564   94612   94820   95366   95662    95834
 92252       92336        92394       93118       93303       93430        93518          94061     94131    94229   94285   94522   94565   94613   94850   95376   95670    95835
 92256       92337        92395       93120       93304       93432        93519          94062     94132    94230   94286   94523   94566   94614   95201   95377   95671    95836
 92267       92338        92397       93121       93305       93433        93523          94063     94133    94232   94287   94524   94567   94615   95202   95378   95673    95837
 92268       92339        92398       93130       93306       93434        93524          94064     94134    94234   94288   94525   94568   94617   95203   95385   95680    95838
 92277       92340        92399       93140       93307       93435        93527          94065     94137    94235   94289   94526   94569   94618   95204   95391   95683    95840
 92278       92341        92401       93150       93308       93436        93528          94066     94139    94236   94290   94527   94570   94619   95205   95422   95686    95841
 92280       92342        92402       93160       93309       93437        93531          94070     94140    94237   94291   94528   94572   94620   95206   95423   95690    95842
 92284       92344        92403       93190       93311       93438        93554          94074     94141    94239   94293   94529   94573   94621   95207   95424   95693    95843
 92285       92345        92404       93199       93312       93440        93555          94080     94142    94240   94294   94530   94574   94622   95208   95426   95741    95851
 92286       92346        92405       93203       93313       93441        93556          94083     94143    94244   94295   94531   94575   94623   95209   95435   95742    95852
 92301       92347        92406       93205       93314       93442        93558          94101     94144    94245   94296   94536   94576   94624   95210   95443   95757    95853
 92304       92350        92407       93206       93380       93443        93560          94102     94145    94246   94297   94537   94577   94649   95211   95451   95758    95860
 92305       92352        92408       93215       93383       93444        93561          94103     94146    94247   94298   94538   94578   94659   95212   95453   95759    95864
 92307       92354        92410       93216       93384       93445        93562          94104     94147    94248   94299   94539   94579   94660   95213   95457   95763    95865
 92308       92356        92411       93220       93385       93446        93581          94105     94151    94249   94303   94540   94580   94661   95215   95458   95811    95866
 92309       92357        92412       93222       93386       93447        93592          94107     94153    94250   94401   94541   94581   94662   95219   95461   95812    95867
 92310       92358        92413       93224       93387       93448        93596          94108     94154    94252   94402   94542   94582   94666   95220   95464   95813    95887
 92311       92359        92414       93225       93388       93449        94002          94109     94156    94254   94403   94543   94583   94701   95227   95467   95814    95894
 92312       92363        92415       93226       93389       93451        94005          94110     94158    94256   94404   94544   94586   94702   95230   95485   95815    95899
 92313       92364        92418       93238       93390       93452        94010          94111     94159    94257   94497   94545   94587   94703   95231   95493   95816


The following zip code is no longer recognized by the U.S. Post Office: 94101 and 94199




                                                                                                                                                                                        127
                                 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 129 of 158 Page ID
                                                                     #:2841
                                                                                                                                                               Attachment 13 (Page 5 of 5)

                                                                                          California Zip Codes for Area 4
92328        93426       93636       93717       93915        94571       94966   95044     95130    95249   95354   95429   95519   95604   95678   95917   95970    96034     96094        96151
92384        93450       93637       93718       93920        94585       94970   95045     95131    95250   95355   95430   95521   95605   95679   95918   95971    96035     96095        96152
92389        93512       93638       93720       93921        94589       94971   95046     95132    95251   95356   95431   95524   95606   95681   95919   95972    96037     96096        96154
93201        93513       93639       93721       93922        94590       94972   95050     95133    95252   95357   95432   95525   95607   95682   95920   95973    96038     96097        96155
93202        93514       93640       93722       93923        94591       94973   95051     95134    95254   95358   95433   95526   95612   95684   95922   95974    96039     96099        96156
93204        93515       93641       93723       93924        94592       94974   95052     95135    95255   95360   95436   95527   95613   95685   95923   95975    96040     96101        96157
93207        93517       93642       93724       93925        94901       94975   95053     95136    95257   95361   95437   95528   95614   95687   95924   95976    96041     96103        96158
93208        93522       93643       93725       93926        94903       94976   95054     95138    95301   95363   95439   95531   95616   95688   95925   95977    96044     96104        96160
93210        93526       93644       93726       93927        94904       94977   95055     95139    95303   95364   95441   95532   95617   95689   95926   95978    96046     96105        96161
93212        93529       93645       93727       93928        94912       94978   95056     95140    95305   95365   95442   95534   95618   95691   95927   95979    96047     96106        96162
93218        93530       93646       93728       93930        94913       94979   95060     95141    95306   95367   95444   95536   95619   95692   95928   95980    96048     96107
93219        93541       93647       93729       93932        94914       94998   95061     95148    95307   95368   95445   95537   95620   95694   95929   95981    96049     96108
93221        93542       93648       93730       93933        94915       94999   95062     95150    95309   95369   95446   95538   95623   95695   95930   95982    96050     96109
93223        93545       93649       93740       93940        94920       95001   95063     95151    95310   95370   95448   95540   95625   95696   95932   95983    96051     96110
93227        93546       93650       93741       93942        94922       95002   95064     95152    95311   95372   95449   95542   95627   95697   95934   95984    96052     96111
93230        93549       93651       93744       93943        94923       95003   95065     95153    95312   95373   95450   95543   95629   95698   95935   95986    96054     96112
93232        93601       93652       93745       93944        94924       95004   95066     95154    95313   95374   95452   95545   95631   95699   95936   95987    96055     96113
93234        93602       93653       93747       93950        94925       95005   95067     95155    95314   95375   95454   95546   95633   95701   95937   95988    96056     96114
93235        93603       93654       93750       93953        94926       95006   95070     95156    95315   95379   95456   95547   95634   95703   95938   95991    96057     96115
93237        93604       93656       93755       93954        94927       95007   95071     95157    95316   95380   95459   95548   95635   95709   95939   95992    96058     96116
93239        93605       93657       93760       93955        94928       95008   95073     95158    95317   95381   95460   95549   95636   95712   95940   95993    96059     96117
93242        93606       93660       93761       93960        94929       95009   95075     95159    95318   95382   95462   95550   95637   95713   95941   96001    96061     96118
93244        93607       93661       93764       93962        94930       95010   95076     95160    95319   95383   95463   95551   95640   95714   95942   96002    96062     96119
93245        93608       93662       93765       94022        94931       95011   95077     95161    95321   95386   95465   95552   95642   95715   95943   96003    96063     96120
93246        93609       93664       93771       94023        94933       95012   95101     95164    95322   95387   95466   95553   95644   95717   95944   96006    96064     96121
93247        93610       93665       93772       94024        94937       95013   95103     95170    95323   95388   95468   95554   95645   95720   95945   96007    96065     96122
93256        93611       93666       93773       94035        94938       95014   95106     95172    95324   95389   95469   95555   95646   95721   95946   96008    96067     96123
93257        93612       93667       93774       94039        94939       95015   95108     95173    95325   95397   95470   95556   95648   95722   95947   96009    96068     96124
93258        93613       93668       93775       94040        94940       95017   95109     95190    95326   95401   95471   95558   95650   95724   95948   96010    96069     96125
93260        93614       93669       93776       94041        94941       95018   95110     95191    95327   95402   95472   95559   95651   95726   95949   96011    96070     96126
93261        93615       93670       93777       94042        94942       95019   95111     95192    95328   95403   95473   95560   95653   95728   95950   96013    96071     96127
93262        93616       93673       93778       94043        94945       95020   95112     95193    95329   95404   95476   95562   95654   95735   95951   96014    96073     96128
93265        93618       93675       93779       94085        94946       95021   95113     95194    95333   95405   95480   95563   95656   95736   95953   96015    96074     96129
93266        93619       93701       93786       94086        94947       95023   95115     95196    95334   95406   95481   95564   95658   95746   95954   96016    96075     96130
93267        93620       93702       93790       94087        94948       95024   95116     95221    95335   95407   95482   95565   95659   95747   95955   96017    96076     96132
93270        93621       93703       93791       94088        94949       95026   95117     95222    95338   95409   95486   95567   95661   95762   95956   96019    96078     96133
93271        93622       93704       93792       94089        94950       95030   95118     95223    95340   95410   95487   95568   95663   95765   95957   96020    96079     96134
93272        93623       93705       93793       94301        94951       95031   95119     95224    95341   95412   95488   95569   95664   95776   95958   96021    96080     96135
93274        93624       93706       93794       94302        94952       95032   95120     95225    95343   95415   95490   95570   95665   95798   95959   96022    96084     96136
93275        93625       93707       93844       94304        94953       95033   95121     95226    95344   95416   95492   95571   95666   95799   95960   96023    96085     96137
93277        93626       93708       93888       94305        94954       95035   95122     95228    95345   95417   95494   95573   95667   95901   95961   96024    96086     96140
93278        93627       93709       93901       94306        94955       95036   95123     95229    95346   95418   95497   95585   95668   95903   95962   96025    96087     96141
93279        93628       93710       93902       94309        94956       95037   95124     95232    95347   95419   95501   95587   95669   95910   95963   96027    96088     96142
93282        93630       93711       93905       94510        94957       95038   95125     95233    95348   95420   95502   95589   95672   95912   95965   96028    96089     96143
93286        93631       93712       93906       94512        94960       95039   95126     95245    95350   95421   95503   95595   95674   95913   95966   96029    96090     96145
93290        93633       93714       93907       94533        94963       95041   95127     95246    95351   95425   95511   95601   95675   95914   95967   96031    96091     96146
93291        93634       93715       93908       94534        94964       95042   95128     95247    95352   95427   95514   95602   95676   95915   95968   96032    96092     96148
93292        93635       93716       93912       94535        94965       95043   95129     95248    95353   95428   95518   95603   95677   95916   95969   96033    96093     96150




        The following zip code has been added by the U.S. Post Office: 93737




                                                                                                                                                                                 128
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 130 of 158 Page ID
                                    #:2842

                                                                                                          Attachment 14
                                          California Experience by Area by Plan


                                   2011                                                  Estimated 2012
                                          Incurred                                                  Incurred
      Area 1   Lives     Premium           Claims       PMPM              Lives      Premium         Claims       PMPM

      A          2,123     3,313,755        2,875,684   $112.86              1,980     3,266,574     2,768,470     $116.54
      B            707     1,677,322        1,181,357   $139.16                695     1,584,616     1,131,964     $135.64
      C          3,098     8,743,316        6,814,664   $183.29              2,898     8,188,601     6,198,795     $178.24
      D            688     1,832,832        1,599,711   $193.83                609     1,565,137     1,216,747     $166.43
      E            529     1,387,412        1,146,667   $180.66                475     1,214,601       985,998     $173.13
      F         16,842    43,738,169       34,055,295   $168.50             20,801    54,169,895    42,637,103     $170.82
      G            480     1,289,694        1,074,791   $186.79                434     1,141,744       941,829     $181.00
      H            238       688,513          590,017   $207.02                212       614,287       435,511     $171.07
      I          1,464     4,211,681        2,968,281   $168.97              1,352     3,826,102     2,841,186     $175.06
      J         12,644    34,832,504       28,168,668   $185.66             11,775    33,942,974    26,986,350     $190.99
      K            467       542,359          401,587    $71.64                594       669,010       450,499      $63.24
      L            405       666,600          461,576    $95.01                400       669,214       473,675      $98.76
      N            837     1,363,341          963,216    $95.92              1,990     3,263,229     2,651,029     $110.99
      Total     40,521   104,287,498       82,301,515   $169.26             44,214   114,115,984    89,719,157     $169.10


                                          Incurred                                                  Incurred
      Area 2   Lives     Premium           Claims       PMPM              Lives      Premium         Claims       PMPM

      A          1,038     1,421,644        1,208,378    $97.04                984     1,432,867     1,187,369     $100.54
      B            407       855,322          679,185   $139.21                398       808,662       640,674     $134.29
      C          1,987     4,875,671        3,678,167   $154.27              1,866     4,572,266     3,321,521     $148.33
      D            397       926,045          850,387   $178.69                351       790,791       646,808     $153.43
      E            280       643,007          489,057   $145.55                251       562,917       420,531     $139.48
      F         12,683    28,979,852       23,611,325   $155.13             15,539    35,635,174    29,525,859     $158.34
      G            320       740,805          534,930   $139.30                289       655,822       468,754     $134.99
      H            179       439,348          558,722   $260.23                160       391,983       412,412     $215.04
      I            913     2,275,768        1,541,296   $140.63                844     2,067,421     1,475,301     $145.70
      J          8,413    20,017,266       16,004,146   $158.53              7,835    19,506,078    15,332,407     $163.08
      K            259       254,021          202,276    $65.04                359       342,245       310,881      $72.20
      L            240       352,773          215,957    $75.01                240       356,437       252,933      $87.96
      N            665       973,171          816,328   $102.32              1,581     2,329,336     1,892,339      $99.73
      Total     27,780    62,754,692       50,390,154   $151.16             30,697    69,451,998    55,887,788     $151.72


                                          Incurred                                                  Incurred
      Area 3   Lives     Premium           Claims       PMPM              Lives      Premium         Claims       PMPM

      A          1,668     2,079,600        1,808,170    $90.35              1,612     2,120,400     1,755,650      $90.77
      B            669     1,296,468        1,034,580   $128.89                671     1,245,055     1,034,664     $128.49
      C          3,254     7,342,185        6,043,544   $154.76              3,054     6,885,422     5,463,439     $149.07
      D            459       989,405          802,682   $145.84                406       844,897       610,524     $125.22
      E            384       821,457          667,547   $144.80                345       719,139       574,011     $138.76
      F         21,128    44,425,641       37,303,304   $147.13             25,492    53,762,043    45,625,286     $149.15
      G            509     1,102,329          842,958   $138.01                460       975,873       738,676     $133.73
      H            349       805,587          721,385   $172.17                312       718,740       532,479     $142.27
      I          1,576     3,606,347        2,696,642   $142.63              1,456     3,276,187     2,581,178     $147.78
      J         14,793    32,417,931       26,201,328   $147.60             13,776    31,590,063    25,101,585     $151.84
      K            441       408,272          284,770    $53.84                580       518,619       385,838      $55.43
      L            404       544,395          434,359    $89.71                405       549,096       436,979      $89.93
      N            957     1,245,050        1,075,464    $93.62              2,277     2,980,091     2,421,009      $88.61
      Total     46,590    97,084,664       79,916,735   $142.94             50,846   106,185,623    87,261,318     $143.02


                                          Incurred                                                  Incurred
      Area 4   Lives     Premium           Claims       PMPM              Lives      Premium         Claims       PMPM

      A          2,654     2,997,930        2,733,734    $85.83              2,529     3,024,671     2,643,292      $87.11
      B          1,274     2,236,081        1,860,617   $121.73              1,262     2,133,761     1,827,246     $120.64
      C          6,720    13,814,232       12,077,230   $149.77              6,286    12,921,477    10,876,629     $144.20
      D            860     1,665,907        1,564,749   $151.65                762     1,422,592     1,190,154     $130.21
      E            627     1,198,215          955,889   $127.06                563     1,048,970       821,952     $121.76
      F         49,003    94,097,213       79,191,706   $134.67             58,902   113,630,681    95,709,878     $135.41
      G            940     1,851,261        1,546,226   $137.08                850     1,638,889     1,354,943     $132.83
      H            775     1,645,932        1,665,545   $178.99                693     1,468,490     1,229,395     $147.91
      I          2,741     5,732,389        4,692,504   $142.66              2,532     5,207,589     4,491,582     $147.80
      J         28,733    56,792,794       48,052,036   $139.36             26,758    55,342,456    46,035,158     $143.37
      K            676       571,991          392,448    $48.37                939       772,743       565,923      $50.22
      L            547       650,248          544,360    $82.89                570       690,044       595,330      $87.00
      N          2,240     2,835,055        2,197,361    $81.74              5,328     6,785,853     5,512,789      $86.22
      Total     97,791   186,089,246      157,474,405   $134.19            107,973   206,088,216   172,854,271     $133.41




                                                                                                                             129
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 131 of 158 Page ID
                                    #:2843
                                                                                                                     Attachment 15 (Page 1 of 2)


                                                 2013 RATES FOR PLANS NOT ISSUED IN
                                                             CALIFORNIA

                                    Mass Media                                                             Agent Distribution
                                Non-Tobacco Rates**                                                       Non-Tobacco Rates**
      Plan*                                                                        Plan*
                     Area 1        Area 2       Area 3         Area 4                         Area 1        Area 2           Area 3    Area 4

      MW             $198.00       $173.75       $159.75       $144.25                 MW      $198.00       $173.75         $159.75   $144.25
      NW             $153.25       $134.50       $123.75       $111.75                 NW      $153.25       $134.50         $123.75   $111.75
      OW              $30.00        $26.25        $24.25        $21.75                 OW       $30.00        $26.25          $24.25    $21.75
      PW              $16.50        $14.50        $13.25        $12.00                 PW       $16.50        $14.50          $13.25    $12.00
      QW              $16.25        $16.25        $16.25        $16.25                 QW       $16.25        $16.25          $16.25    $16.25
      SW               $5.00         $5.00         $5.00         $5.00                 SW        $5.00         $5.00           $5.00     $5.00
      TW             $198.25       $174.00       $160.00       $144.50                 TW      $198.25       $174.00         $160.00   $144.50
      UW             $236.50       $207.50       $191.00       $172.25                 UW      $236.50       $207.50         $191.00   $172.25
      VW              $26.00        $22.75        $21.00        $19.00                 VW       $26.00        $22.75          $21.00    $19.00
      WW               $6.75         $6.00         $5.50         $5.00                 WW        $6.75         $6.00           $5.50     $5.00
      XW              $36.25        $31.75        $29.25        $26.25                 XW       $36.25        $31.75          $29.25    $26.25
      YW              $16.25        $16.25        $16.25        $16.25                 YW       $16.25        $16.25          $16.25    $16.25
      ZW               $6.00         $5.25         $4.75         $4.25                 ZW        $6.00         $5.25           $4.75     $4.25


                                     Mass Media                                                             Agent Distribution
                                   Tobacco Rates**                                                          Tobacco Rates**
      Plan*                                                                        Plan*
                     Area 1        Area 2       Area 3         Area 4                         Area 1        Area 2           Area 3    Area 4

      MW             $217.80       $191.12       $175.72       $158.67                 MW      $217.80       $191.12         $175.72   $158.67
      NW             $168.57       $147.95       $136.12       $122.92                 NW      $168.57       $147.95         $136.12   $122.92
      OW              $33.00        $28.87        $26.67        $23.92                 OW       $33.00        $28.87          $26.67    $23.92
      PW              $18.15        $15.95        $14.57        $13.20                 PW       $18.15        $15.95          $14.57    $13.20
      QW              $17.87        $17.87        $17.87        $17.87                 QW       $17.87        $17.87          $17.87    $17.87
      SW               $5.50         $5.50         $5.50         $5.50                 SW        $5.50         $5.50           $5.50     $5.50
      TW             $218.07       $191.40       $176.00       $158.95                 TW      $218.07       $191.40         $176.00   $158.95
      UW             $260.15       $228.25       $210.10       $189.47                 UW      $260.15       $228.25         $210.10   $189.47
      VW              $28.60        $25.02        $23.10        $20.90                 VW       $28.60        $25.02          $23.10    $20.90
      WW               $7.42         $6.60         $6.05         $5.50                 WW        $7.42         $6.60           $6.05     $5.50
      XW              $39.87        $34.92        $32.17        $28.87                 XW       $39.87        $34.92          $32.17    $28.87
      YW              $17.87        $17.87        $17.87        $17.87                 YW       $17.87        $17.87          $17.87    $17.87
      ZW               $6.60         $5.77         $5.22         $4.67                 ZW        $6.60         $5.77           $5.22     $4.67




  * Plans effective June 1, 2010 and later.
   Plans MW, NW, OW, PW, QW, and SW are Wisconsin issued plans.
   Plans TW, UW, VW, WW, XW, YW, and ZW are Minnesota issued plans;
       insureds paying the Healthy Lifestyle rate will receive the Non-Tobacco rate, others will receive the Tobacco rate.


  ** Tier Rating Factor will be applied to rate if applied when the plan was issued.




                                                                                                                                           130
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 132 of 158 Page ID
                                    #:2844
                                                                                                                           Attachment 15 (Page 2 of 2)


                              2013 UNDER AGE 65 RATES FOR PLANS NOT ISSUED IN
                                                 CALIFORNIA


                                 MASS MEDIA                                                             AGENT DISTRIBUTION
                       Non-Tobacco Rates                                                               Non-Tobacco Rates
 Plan*            Area 1    Area 2     Area 3                 Area 4              Plan*           Area 1    Area 2     Area 3                Area 4
 MW               $247.49    $217.17    $199.67               $180.30             MW              $247.49    $217.17    $199.67              $180.30
  NW              $191.55    $168.11    $154.67               $139.67              NW             $191.55    $168.11    $154.67              $139.67
  OW               $37.49     $32.80     $30.30                $27.17              OW              $37.49     $32.80     $30.30               $27.17
  PW               $20.61     $18.11     $16.55                $14.99              PW              $20.61     $18.11     $16.55               $14.99
  QW               $17.00     $17.00     $17.00                $17.00              QW              $17.00     $17.00     $17.00               $17.00
  SW                 $6.24     $6.24      $6.24                  $6.24             SW                $6.24     $6.24      $6.24                 $6.24
  TW              $247.80    $217.49    $199.99               $180.61              TW             $247.80    $217.49    $199.99              $180.61
  UW              $295.61    $259.36    $238.74               $215.30              UW             $295.61    $259.36    $238.74              $215.30
  VW               $32.49     $28.42     $26.24                $23.74              VW              $32.49     $28.42     $26.24               $23.74
 WW                  $8.42     $7.49      $6.86                  $6.24            WW                 $8.42     $7.49      $6.86                 $6.24
  XW               $45.30     $39.67     $36.55                $32.80              XW              $45.30     $39.67     $36.55               $32.80
  YW               $17.00     $17.00     $17.00                $17.00              YW              $17.00     $17.00     $17.00               $17.00
  ZW                 $7.49     $6.55      $5.92                  $5.30             ZW                $7.49     $6.55      $5.92                 $5.30
   L              $171.24    $150.30    $138.42               $124.67               L             $171.24    $150.30    $138.42              $124.67
   N              $206.86    $181.55    $167.17               $150.61               N             $206.86    $181.55    $167.17              $150.61


                         Tobacco Rates                                                                   Tobacco Rates
 Plan*            Area 1    Area 2             Area 3         Area 4              Plan*           Area 1    Area 2               Area 3      Area 4
 MW               $272.23    $238.88           $219.63        $198.33             MW              $272.23    $238.88             $219.63     $198.33
  NW              $210.70    $184.92           $170.13        $153.63              NW             $210.70    $184.92             $170.13     $153.63
  OW               $41.23     $36.08            $33.33         $29.88              OW              $41.23     $36.08              $33.33      $29.88
  PW               $22.67     $19.92            $18.20         $16.48              PW              $22.67     $19.92              $18.20      $16.48
  QW               $18.70     $18.70            $18.70         $18.70              QW              $18.70     $18.70              $18.70      $18.70
  SW                 $6.86     $6.86              $6.86          $6.86             SW                $6.86     $6.86                $6.86       $6.86
  TW              $272.58    $239.23           $219.98        $198.67              TW             $272.58    $239.23             $219.98     $198.67
  UW              $325.17    $285.29           $262.61        $236.83              UW             $325.17    $285.29             $262.61     $236.83
  VW               $35.73     $31.26            $28.86         $26.11              VW              $35.73     $31.26              $28.86      $26.11
 WW                  $9.26     $8.23              $7.54          $6.86            WW                 $9.26     $8.23                $7.54       $6.86
  XW               $49.83     $43.63            $40.20         $36.08              XW              $49.83     $43.63              $40.20      $36.08
  YW               $18.70     $18.70            $18.70         $18.70              YW              $18.70     $18.70              $18.70      $18.70
  ZW                 $8.23     $7.20              $6.51          $5.83             ZW                $8.23     $7.20                $6.51       $5.83
   L              $188.36    $165.33           $152.26        $137.13               L             $188.36    $165.33             $152.26     $137.13
   N              $227.54    $199.70           $183.88        $165.67               N             $227.54    $199.70             $183.88     $165.67


* Plans effective June 1, 2010 and later.
  Plans MW, NW, OW, PW, QW, and SW are Wisconsin issued plans.
  Plans TW, UW, VW, WW, XW, YW, and ZW are Minnesota issued plans;
     insureds paying the Healthy Lifestyle rate will receive the Non-Tobacco rate, others will receive the Tobacco rate.




                                                                                                                                              131
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 133 of 158 Page ID
                                    #:2845



                                                   UNITEDHEALTHCARE INSURANCE COMPANY
                                                    AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                                      MASS-MEDIA
                                                                     RATE SCHEDULE
                                                                       (Page 1 of 8)

                                                                               FOR

                                                                        CALIFORNIA

                                                GROUP POLICY NUMBER G-36000-4
                                                        FORM NUMBERS
                             MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
                       MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                                    Proposed 2013 Non-Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $141.25 $179.50           $212.50      $213.50       $76.50 $120.25 $142.75
                       2012 Monthly Base Rate     $134.00 $170.25           $201.25      $202.25       $80.50 $117.25 $135.25
                           Difference (%)           5.4%    5.4%              5.6%         5.6%         -5.0%   2.6%    5.5%

                          2013 Area 1              $161.00     $204.75      $242.25      $243.50       $87.25    $137.00      $162.75      1.14
                          2012 Area 1              $152.75     $194.00      $229.50      $230.50       $91.75    $133.75      $154.25      1.14
                         Difference (%)             5.4%        5.5%         5.6%         5.6%        -4.9%       2.4%         5.5%

                          2013 Area 2              $141.25     $179.50      $212.50      $213.50       $76.50    $120.25      $142.75      1.00
                          2012 Area 2              $134.00     $170.25      $201.25      $202.25       $80.50    $117.25      $135.25      1.00
                         Difference (%)             5.4%        5.4%         5.6%         5.6%        -5.0%       2.6%         5.5%

                          2013 Area 3              $130.00     $165.25      $195.50      $196.50       $70.50    $110.75      $131.25      0.92
                          2012 Area 3              $123.25     $156.75      $185.25      $186.00       $74.00    $107.75      $124.50      0.92
                         Difference (%)             5.5%        5.4%         5.5%         5.6%        -4.7%       2.8%         5.4%

                          2013 Area 4              $117.25     $149.00      $176.50      $177.25       $63.50     $99.75      $118.50      0.83
                          2012 Area 4              $111.25     $141.25      $167.00      $167.75       $66.75     $97.25      $112.25      0.83
                         Difference (%)             5.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         5.6%

                                                                       Proposed 2013 Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $155.37 $197.45           $233.75      $234.85       $84.15 $132.27 $157.02
                       2012 Monthly Base Rate     $147.40 $187.27           $221.37      $222.47       $88.55 $128.97 $148.77
                           Difference (%)           5.4%    5.4%              5.6%         5.6%         -5.0%   2.6%    5.5%

                          2013 Area 1              $177.10     $225.22      $266.47      $267.85      $95.97     $150.70      $179.02      1.14
                          2012 Area 1              $168.02     $213.40      $252.45      $253.55     $100.92     $147.12      $169.67      1.14
                         Difference (%)             5.4%        5.5%         5.6%         5.6%       -4.9%        2.4%         5.5%

                          2013 Area 2              $155.37     $197.45      $233.75      $234.85       $84.15    $132.27      $157.02      1.00
                          2012 Area 2              $147.40     $187.27      $221.37      $222.47       $88.55    $128.97      $148.77      1.00
                         Difference (%)             5.4%        5.4%         5.6%         5.6%        -5.0%       2.6%         5.5%

                          2013 Area 3              $143.00     $181.77      $215.05      $216.15       $77.55    $121.82      $144.37      0.92
                          2012 Area 3              $135.57     $172.42      $203.77      $204.60       $81.40    $118.52      $136.95      0.92
                         Difference (%)             5.5%        5.4%         5.5%         5.6%        -4.7%       2.8%         5.4%

                          2013 Area 4              $128.97     $163.90      $194.15      $194.97       $69.85    $109.72      $130.35      0.83
                          2012 Area 4              $122.37     $155.37      $183.70      $184.52       $73.42    $106.97      $123.47      0.83
                         Difference (%)             5.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         5.6%

                               * Discounts available for Multi-Insured, Electronic Funds Transfer, Annual Pay, and Early Enrollment.
                                       The Base Rate charged to insureds = Rate Prior to Application of Area Factors * Area Factor




                                                                                                                                                  132
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 134 of 158 Page ID
                                    #:2846



                                         UNITEDHEALTHCARE INSURANCE COMPANY
                                          AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                            MASS-MEDIA
                                                           RATE SCHEDULE
                                                             (Page 2 of 8)

                                                                     FOR

                                                              CALIFORNIA

                                        GROUP POLICY NUMBER G-36000-4
                                                FORM NUMBERS
                     MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
               MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                         Proposed 2013 Non-Tobacco Tier I Rates
                                                                                                                        Area
                                     A            B           C            F          K             L           N      Factor
                  2013 Area 1     $177.10      $225.22     $266.47      $267.85      $95.97      $150.70     $179.02      1.14
                  2012 Area 1     $168.02      $213.40     $252.45      $253.55     $100.92      $147.12     $169.67      1.14
                 Difference (%)    5.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        5.5%

                  2013 Area 2     $155.37      $197.45     $233.75      $234.85       $84.15     $132.27     $157.02      1.00
                  2012 Area 2     $147.40      $187.27     $221.37      $222.47       $88.55     $128.97     $148.77      1.00
                 Difference (%)    5.4%         5.4%        5.6%         5.6%        -5.0%        2.6%        5.5%

                  2013 Area 3     $143.00      $181.77     $215.05      $216.15       $77.55     $121.82     $144.37      0.92
                  2012 Area 3     $135.57      $172.42     $203.77      $204.60       $81.40     $118.52     $136.95      0.92
                 Difference (%)    5.5%         5.4%        5.5%         5.6%        -4.7%        2.8%        5.4%

                  2013 Area 4     $128.97      $163.90     $194.15      $194.97       $69.85     $109.72     $130.35      0.83
                  2012 Area 4     $122.37      $155.37     $183.70      $184.52       $73.42     $106.97     $123.47      0.83
                 Difference (%)    5.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        5.6%




                                                           Proposed 2013 Tobacco Tier I Rates
                                                                                                                        Area
                                     A            B           C            F          K             L           N      Factor
                  2013 Area 1     $194.81      $247.74     $293.11      $294.63     $105.56      $165.77     $196.92      1.14
                  2012 Area 1     $184.82      $234.74     $277.69      $278.90     $111.01      $161.83     $186.63      1.14
                 Difference (%)    5.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        5.5%

                  2013 Area 2     $170.90      $217.19     $257.12      $258.33       $92.56     $145.49     $172.72      1.00
                  2012 Area 2     $162.14      $205.99     $243.50      $244.71       $97.40     $141.86     $163.64      1.00
                 Difference (%)    5.4%         5.4%        5.6%         5.6%        -5.0%        2.6%        5.5%

                  2013 Area 3     $157.30      $199.94     $236.55      $237.76       $85.30     $134.00     $158.80      0.92
                  2012 Area 3     $149.12      $189.66     $224.14      $225.06       $89.54     $130.37     $150.64      0.92
                 Difference (%)    5.5%         5.4%        5.5%         5.6%        -4.7%        2.8%        5.4%

                  2013 Area 4     $141.86      $180.29     $213.56      $214.46       $76.83     $120.69     $143.38      0.83
                  2012 Area 4     $134.60      $170.90     $202.07      $202.97       $80.76     $117.66     $135.81      0.83
                 Difference (%)    5.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        5.6%


                              * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                                 133
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 135 of 158 Page ID
                                    #:2847



                                        UNITEDHEALTHCARE INSURANCE COMPANY
                                         AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                           MASS-MEDIA
                                                          RATE SCHEDULE
                                                            (Page 3 of 8)

                                                                    FOR

                                                             CALIFORNIA

                                        GROUP POLICY NUMBER G-36000-4
                                                FORM NUMBERS
                     MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
               MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP, MDN 0726SP

                                                       Proposed 2013 Non-Tobacco Tier II Rates
                                                                                                                    Area
                                     A       B       C       F      K        L       N                             Factor
                  2013 Area 1     $201.25 $255.93 $302.81 $304.37 $109.06 $171.25 $203.43                             1.14
                  2012 Area 1     $190.93 $242.50 $286.87 $288.12 $114.68 $167.18 $192.81                             1.14
                 Difference (%)    5.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    5.5%

                  2013 Area 2     $176.56 $224.37 $265.62 $266.87 $95.62 $150.31 $178.43                              1.00
                  2012 Area 2     $167.50 $212.81 $251.56 $252.81 $100.62 $146.56 $169.06                             1.00
                 Difference (%)    5.4%    5.4%    5.6%    5.6%   -5.0%    2.6%    5.5%

                  2013 Area 3     $162.50 $206.56 $244.37 $245.62                   $88.12 $138.43 $164.06            0.92
                  2012 Area 3     $154.06 $195.93 $231.56 $232.50                   $92.50 $134.68 $155.62            0.92
                 Difference (%)    5.5%    5.4%    5.5%    5.6%                    -4.7%    2.8%    5.4%

                  2013 Area 4     $146.56 $186.25 $220.62 $221.56                   $79.37 $124.68 $148.12            0.83
                  2012 Area 4     $139.06 $176.56 $208.75 $209.68                   $83.43 $121.56 $140.31            0.83
                 Difference (%)    5.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    5.6%




                                                          Proposed 2013 Tobacco Tier II Rates
                                                                                                                    Area
                                     A       B       C       F      K        L       N                             Factor
                  2013 Area 1     $221.37 $281.52 $333.08 $334.81 $119.96 $188.37 $223.77                             1.14
                  2012 Area 1     $210.02 $266.75 $315.56 $316.93 $126.15 $183.90 $212.08                             1.14
                 Difference (%)    5.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    5.5%

                  2013 Area 2     $194.21 $246.81 $292.18 $293.56 $105.18 $165.33 $196.27                             1.00
                  2012 Area 2     $184.25 $234.08 $276.71 $278.08 $110.68 $161.21 $185.96                             1.00
                 Difference (%)    5.4%    5.4%    5.6%    5.6%   -5.0%    2.6%    5.5%

                  2013 Area 3     $178.75 $227.21 $268.81 $270.18 $96.93 $152.27 $180.46                              0.92
                  2012 Area 3     $169.46 $215.52 $254.71 $255.75 $101.75 $148.15 $171.18                             0.92
                 Difference (%)    5.5%    5.4%    5.5%    5.6%   -4.7%    2.8%    5.4%

                  2013 Area 4     $161.21 $204.87 $242.68 $243.71                   $87.31 $137.15 $162.93            0.83
                  2012 Area 4     $152.96 $194.21 $229.62 $230.65                   $91.77 $133.71 $154.33            0.83
                 Difference (%)    5.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    5.6%


                             * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                             134
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 136 of 158 Page ID
                                    #:2848



                               UNITEDHEALTHCARE INSURANCE COMPANY
                                AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                   MASS-MEDIA
                                                  RATE SCHEDULE
                                                    (Page 4 of 8)

                                                            FOR

                                                     CALIFORNIA

                                GROUP POLICY NUMBER G-36000-4
                       MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724,
                   MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP

                                Proposed 2013 Under Age 65 Non-Tobacco Rates
                                                                                                     Area
                                       A            B           C            F           K          Factor
                  2013 Area 1       $201.24      $255.92      $302.80      $304.36     $109.05         1.14
                  2012 Area 1       $190.92      $242.49      $286.86      $288.11     $114.67         1.14
                 Difference (%)      5.4%         5.5%        5.6%         5.6%        -4.9%

                  2013 Area 2       $176.55      $224.36      $265.61      $266.86      $95.61             1.00
                  2012 Area 2       $167.49      $212.80      $251.55      $252.80     $100.61             1.00
                 Difference (%)      5.4%         5.4%        5.6%         5.6%        -5.0%

                  2013 Area 3       $162.49      $206.55      $244.36      $245.61       $88.11            0.92
                  2012 Area 3       $154.05      $195.92      $231.55      $232.49       $92.49            0.92
                 Difference (%)      5.5%         5.4%        5.5%         5.6%         -4.7%

                  2013 Area 4       $146.55      $186.24      $220.61      $221.55       $79.36            0.83
                  2012 Area 4       $139.05      $176.55      $208.74      $209.67       $83.42            0.83
                 Difference (%)      5.4%         5.5%        5.7%         5.7%         -4.9%

                                   Proposed 2013 Under Age 65 Tobacco Rates
                                                                                                     Area
                                       A            B           C            F           K          Factor
                  2013 Area 1       $221.36      $281.51      $333.08      $334.79     $119.95         1.14
                  2012 Area 1       $210.01      $266.73      $315.54      $316.92     $126.13         1.14
                 Difference (%)      5.4%         5.5%        5.6%         5.6%        -4.9%

                  2013 Area 2       $194.20      $246.79      $292.17      $293.54     $105.17             1.00
                  2012 Area 2       $184.23      $234.08      $276.70      $278.08     $110.67             1.00
                 Difference (%)      5.4%         5.4%        5.6%         5.6%        -5.0%

                  2013 Area 3       $178.73      $227.20      $268.79      $270.17      $96.92             0.92
                  2012 Area 3       $169.45      $215.51      $254.70      $255.73     $101.73             0.92
                 Difference (%)      5.5%         5.4%        5.5%         5.6%        -4.7%

                  2013 Area 4       $161.20      $204.86      $242.67      $243.70       $87.29            0.83
                  2012 Area 4       $152.95      $194.20      $229.61      $230.63       $91.76            0.83
                 Difference (%)      5.4%         5.5%        5.7%         5.7%         -4.9%

                     * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                  135
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 137 of 158 Page ID
                                    #:2849



                                                   UNITEDHEALTHCARE INSURANCE COMPANY
                                                    AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                                 AGENT DISTRIBUTION
                                                                   RATE SCHEDULE
                                                                     (Page 5 of 8)

                                                                               FOR

                                                                        CALIFORNIA

                                                GROUP POLICY NUMBER G-36000-4
                                                        FORM NUMBERS
                             MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
                       MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                                    Proposed 2013 Non-Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $141.25 $179.50           $212.50      $213.50       $76.50 $120.25 $142.75
                       2012 Monthly Base Rate     $134.00 $170.25           $201.25      $202.25       $80.50 $117.25 $135.25
                           Difference (%)           5.4%    5.4%              5.6%         5.6%         -5.0%   2.6%    5.5%

                          2013 Area 1              $161.00     $204.75      $242.25      $243.50       $87.25    $137.00      $162.75      1.14
                          2012 Area 1              $152.75     $194.00      $229.50      $230.50       $91.75    $133.75      $154.25      1.14
                         Difference (%)             5.4%        5.5%         5.6%         5.6%        -4.9%       2.4%         5.5%

                          2013 Area 2              $141.25     $179.50      $212.50      $213.50       $76.50    $120.25      $142.75      1.00
                          2012 Area 2              $134.00     $170.25      $201.25      $202.25       $80.50    $117.25      $135.25      1.00
                         Difference (%)             5.4%        5.4%         5.6%         5.6%        -5.0%       2.6%         5.5%

                          2013 Area 3              $130.00     $165.25      $195.50      $196.50       $70.50    $110.75      $131.25      0.92
                          2012 Area 3              $123.25     $156.75      $185.25      $186.00       $74.00    $107.75      $124.50      0.92
                         Difference (%)             5.5%        5.4%         5.5%         5.6%        -4.7%       2.8%         5.4%

                          2013 Area 4              $117.25     $149.00      $176.50      $177.25       $63.50     $99.75      $118.50      0.83
                          2012 Area 4              $111.25     $141.25      $167.00      $167.75       $66.75     $97.25      $112.25      0.83
                         Difference (%)             5.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         5.6%

                                                                       Proposed 2013 Tobacco Base Rates
                                                                                                                                         Area
                                                    A       B                 C            F            K       L       N               Factor
        Rate Prior to Application of Area Factors $155.37 $197.45           $233.75      $234.85       $84.15 $132.27 $157.02
                       2012 Monthly Base Rate     $147.40 $187.27           $221.37      $222.47       $88.55 $128.97 $148.77
                           Difference (%)           5.4%    5.4%              5.6%         5.6%         -5.0%   2.6%    5.5%

                          2013 Area 1              $177.10     $225.22      $266.47      $267.85      $95.97     $150.70      $179.02      1.14
                          2012 Area 1              $168.02     $213.40      $252.45      $253.55     $100.92     $147.12      $169.67      1.14
                         Difference (%)             5.4%        5.5%         5.6%         5.6%       -4.9%        2.4%         5.5%

                          2013 Area 2              $155.37     $197.45      $233.75      $234.85       $84.15    $132.27      $157.02      1.00
                          2012 Area 2              $147.40     $187.27      $221.37      $222.47       $88.55    $128.97      $148.77      1.00
                         Difference (%)             5.4%        5.4%         5.6%         5.6%        -5.0%       2.6%         5.5%

                          2013 Area 3              $143.00     $181.77      $215.05      $216.15       $77.55    $121.82      $144.37      0.92
                          2012 Area 3              $135.57     $172.42      $203.77      $204.60       $81.40    $118.52      $136.95      0.92
                         Difference (%)             5.5%        5.4%         5.5%         5.6%        -4.7%       2.8%         5.4%

                          2013 Area 4              $128.97     $163.90      $194.15      $194.97       $69.85    $109.72      $130.35      0.83
                          2012 Area 4              $122.37     $155.37      $183.70      $184.52       $73.42    $106.97      $123.47      0.83
                         Difference (%)             5.4%        5.5%         5.7%         5.7%        -4.9%       2.6%         5.6%

                               * Discounts available for Multi-Insured, Electronic Funds Transfer, Annual Pay, and Early Enrollment.
                                       The Base Rate charged to insureds = Rate Prior to Application of Area Factors * Area Factor




                                                                                                                                                  136
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 138 of 158 Page ID
                                    #:2850



                                         UNITEDHEALTHCARE INSURANCE COMPANY
                                          AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                       AGENT DISTRIBUTION
                                                         RATE SCHEDULE
                                                           (Page 6 of 8)

                                                                     FOR

                                                              CALIFORNIA

                                        GROUP POLICY NUMBER G-36000-4
                                                FORM NUMBERS
                     MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
               MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                         Proposed 2013 Non-Tobacco Tier I Rates
                                                                                                                        Area
                                     A            B           C            F          K             L           N      Factor
                  2013 Area 1     $177.10      $225.22     $266.47      $267.85      $95.97      $150.70     $179.02      1.14
                  2012 Area 1     $168.02      $213.40     $252.45      $253.55     $100.92      $147.12     $169.67      1.14
                 Difference (%)    5.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        5.5%

                  2013 Area 2     $155.37      $197.45     $233.75      $234.85       $84.15     $132.27     $157.02      1.00
                  2012 Area 2     $147.40      $187.27     $221.37      $222.47       $88.55     $128.97     $148.77      1.00
                 Difference (%)    5.4%         5.4%        5.6%         5.6%        -5.0%        2.6%        5.5%

                  2013 Area 3     $143.00      $181.77     $215.05      $216.15       $77.55     $121.82     $144.37      0.92
                  2012 Area 3     $135.57      $172.42     $203.77      $204.60       $81.40     $118.52     $136.95      0.92
                 Difference (%)    5.5%         5.4%        5.5%         5.6%        -4.7%        2.8%        5.4%

                  2013 Area 4     $128.97      $163.90     $194.15      $194.97       $69.85     $109.72     $130.35      0.83
                  2012 Area 4     $122.37      $155.37     $183.70      $184.52       $73.42     $106.97     $123.47      0.83
                 Difference (%)    5.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        5.6%




                                                           Proposed 2013 Tobacco Tier I Rates
                                                                                                                        Area
                                     A            B           C            F          K             L           N      Factor
                  2013 Area 1     $194.81      $247.74     $293.11      $294.63     $105.56      $165.77     $196.92      1.14
                  2012 Area 1     $184.82      $234.74     $277.69      $278.90     $111.01      $161.83     $186.63      1.14
                 Difference (%)    5.4%         5.5%        5.6%         5.6%       -4.9%         2.4%        5.5%

                  2013 Area 2     $170.90      $217.19     $257.12      $258.33       $92.56     $145.49     $172.72      1.00
                  2012 Area 2     $162.14      $205.99     $243.50      $244.71       $97.40     $141.86     $163.64      1.00
                 Difference (%)    5.4%         5.4%        5.6%         5.6%        -5.0%        2.6%        5.5%

                  2013 Area 3     $157.30      $199.94     $236.55      $237.76       $85.30     $134.00     $158.80      0.92
                  2012 Area 3     $149.12      $189.66     $224.14      $225.06       $89.54     $130.37     $150.64      0.92
                 Difference (%)    5.5%         5.4%        5.5%         5.6%        -4.7%        2.8%        5.4%

                  2013 Area 4     $141.86      $180.29     $213.56      $214.46       $76.83     $120.69     $143.38      0.83
                  2012 Area 4     $134.60      $170.90     $202.07      $202.97       $80.76     $117.66     $135.81      0.83
                 Difference (%)    5.4%         5.5%        5.7%         5.7%        -4.9%        2.6%        5.6%


                              * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                                 137
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 139 of 158 Page ID
                                    #:2851



                                        UNITEDHEALTHCARE INSURANCE COMPANY
                                         AARP MEDICARE SUPPLEMENT PORTFOLIO

                                                      AGENT DISTRIBUTION
                                                        RATE SCHEDULE
                                                          (Page 7 of 8)

                                                                    FOR

                                                             CALIFORNIA

                                        GROUP POLICY NUMBER G-36000-4
                                                FORM NUMBERS
                     MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
               MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP, MAL 0732SP, MAN 0733SP

                                                       Proposed 2013 Non-Tobacco Tier II Rates
                                                                                                                    Area
                                     A       B       C       F      K        L       N                             Factor
                  2013 Area 1     $201.25 $255.93 $302.81 $304.37 $109.06 $171.25 $203.43                             1.14
                  2012 Area 1     $190.93 $242.50 $286.87 $288.12 $114.68 $167.18 $192.81                             1.14
                 Difference (%)    5.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    5.5%

                  2013 Area 2     $176.56 $224.37 $265.62 $266.87 $95.62 $150.31 $178.43                              1.00
                  2012 Area 2     $167.50 $212.81 $251.56 $252.81 $100.62 $146.56 $169.06                             1.00
                 Difference (%)    5.4%    5.4%    5.6%    5.6%   -5.0%    2.6%    5.5%

                  2013 Area 3     $162.50 $206.56 $244.37 $245.62                   $88.12 $138.43 $164.06            0.92
                  2012 Area 3     $154.06 $195.93 $231.56 $232.50                   $92.50 $134.68 $155.62            0.92
                 Difference (%)    5.5%    5.4%    5.5%    5.6%                    -4.7%    2.8%    5.4%

                  2013 Area 4     $146.56 $186.25 $220.62 $221.56                   $79.37 $124.68 $148.12            0.83
                  2012 Area 4     $139.06 $176.56 $208.75 $209.68                   $83.43 $121.56 $140.31            0.83
                 Difference (%)    5.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    5.6%




                                                          Proposed 2013 Tobacco Tier II Rates
                                                                                                                    Area
                                     A       B       C       F      K        L       N                             Factor
                  2013 Area 1     $221.37 $281.52 $333.08 $334.81 $119.96 $188.37 $223.77                             1.14
                  2012 Area 1     $210.02 $266.75 $315.56 $316.93 $126.15 $183.90 $212.08                             1.14
                 Difference (%)    5.4%    5.5%    5.6%    5.6%   -4.9%    2.4%    5.5%

                  2013 Area 2     $194.21 $246.81 $292.18 $293.56 $105.18 $165.33 $196.27                             1.00
                  2012 Area 2     $184.25 $234.08 $276.71 $278.08 $110.68 $161.21 $185.96                             1.00
                 Difference (%)    5.4%    5.4%    5.6%    5.6%   -5.0%    2.6%    5.5%

                  2013 Area 3     $178.75 $227.21 $268.81 $270.18 $96.93 $152.27 $180.46                              0.92
                  2012 Area 3     $169.46 $215.52 $254.71 $255.75 $101.75 $148.15 $171.18                             0.92
                 Difference (%)    5.5%    5.4%    5.5%    5.6%   -4.7%    2.8%    5.4%

                  2013 Area 4     $161.21 $204.87 $242.68 $243.71                   $87.31 $137.15 $162.93            0.83
                  2012 Area 4     $152.96 $194.21 $229.62 $230.65                   $91.77 $133.71 $154.33            0.83
                 Difference (%)    5.4%    5.5%    5.7%    5.7%                    -4.9%    2.6%    5.6%


                             * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                             138
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 140 of 158 Page ID
                                    #:2852



                               UNITEDHEALTHCARE INSURANCE COMPANY
                                AARP MEDICARE SUPPLEMENT PORTFOLIO

                                              AGENT DISTRIBUTION
                                                RATE SCHEDULE
                                                  (Page 8 of 8)

                                                            FOR

                                                     CALIFORNIA

                                GROUP POLICY NUMBER G-36000-4
                       MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731,
                   MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP

                                Proposed 2013 Under Age 65 Non-Tobacco Rates
                                                                                                     Area
                                       A            B           C            F           K          Factor
                  2013 Area 1       $201.24      $255.92      $302.80      $304.36     $109.05         1.14
                  2012 Area 1       $190.92      $242.49      $286.86      $288.11     $114.67         1.14
                 Difference (%)      5.4%         5.5%        5.6%         5.6%        -4.9%

                  2013 Area 2       $176.55      $224.36      $265.61      $266.86      $95.61             1.00
                  2012 Area 2       $167.49      $212.80      $251.55      $252.80     $100.61             1.00
                 Difference (%)      5.4%         5.4%        5.6%         5.6%        -5.0%

                  2013 Area 3       $162.49      $206.55      $244.36      $245.61       $88.11            0.92
                  2012 Area 3       $154.05      $195.92      $231.55      $232.49       $92.49            0.92
                 Difference (%)      5.5%         5.4%        5.5%         5.6%         -4.7%

                  2013 Area 4       $146.55      $186.24      $220.61      $221.55       $79.36            0.83
                  2012 Area 4       $139.05      $176.55      $208.74      $209.67       $83.42            0.83
                 Difference (%)      5.4%         5.5%        5.7%         5.7%         -4.9%

                                   Proposed 2013 Under Age 65 Tobacco Rates
                                                                                                     Area
                                       A            B           C            F           K          Factor
                  2013 Area 1       $221.36      $281.51      $333.08      $334.79     $119.95         1.14
                  2012 Area 1       $210.01      $266.73      $315.54      $316.92     $126.13         1.14
                 Difference (%)      5.4%         5.5%        5.6%         5.6%        -4.9%

                  2013 Area 2       $194.20      $246.79      $292.17      $293.54     $105.17             1.00
                  2012 Area 2       $184.23      $234.08      $276.70      $278.08     $110.67             1.00
                 Difference (%)      5.4%         5.4%        5.6%         5.6%        -5.0%

                  2013 Area 3       $178.73      $227.20      $268.79      $270.17      $96.92             0.92
                  2012 Area 3       $169.45      $215.51      $254.70      $255.73     $101.73             0.92
                 Difference (%)      5.5%         5.4%        5.5%         5.6%        -4.7%

                  2013 Area 4       $161.20      $204.86      $242.67      $243.70       $87.29            0.83
                  2012 Area 4       $152.95      $194.20      $229.61      $230.63       $91.76            0.83
                 Difference (%)      5.4%         5.5%        5.7%         5.7%         -4.9%

                     * Discounts available for Multi-Insured, Electronic Funds Transfer, and Annual Pay.




                                                                                                                  139
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 141 of 158 Page ID
                                    #:2853
                                                                                                                           Attachment 15 (Page 2 of 2)


                              2013 UNDER AGE 65 RATES FOR PLANS NOT ISSUED IN
                                                 CALIFORNIA


                                 MASS MEDIA                                                             AGENT DISTRIBUTION
                       Non-Tobacco Rates                                                               Non-Tobacco Rates
 Plan*            Area 1    Area 2     Area 3                 Area 4              Plan*           Area 1    Area 2     Area 3                Area 4
 MW               $247.49    $217.17    $199.67               $180.30             MW              $247.49    $217.17    $199.67              $180.30
  NW              $191.55    $168.11    $154.67               $139.67              NW             $191.55    $168.11    $154.67              $139.67
  OW               $37.49     $32.80     $30.30                $27.17              OW              $37.49     $32.80     $30.30               $27.17
  PW               $20.61     $18.11     $16.55                $14.99              PW              $20.61     $18.11     $16.55               $14.99
  QW               $17.00     $17.00     $17.00                $17.00              QW              $17.00     $17.00     $17.00               $17.00
  SW                 $6.24     $6.24      $6.24                  $6.24             SW                $6.24     $6.24      $6.24                 $6.24
  TW              $247.80    $217.49    $199.99               $180.61              TW             $247.80    $217.49    $199.99              $180.61
  UW              $295.61    $259.36    $238.74               $215.30              UW             $295.61    $259.36    $238.74              $215.30
  VW               $32.49     $28.42     $26.24                $23.74              VW              $32.49     $28.42     $26.24               $23.74
 WW                  $8.42     $7.49      $6.86                  $6.24            WW                 $8.42     $7.49      $6.86                 $6.24
  XW               $45.30     $39.67     $36.55                $32.80              XW              $45.30     $39.67     $36.55               $32.80
  YW               $17.00     $17.00     $17.00                $17.00              YW              $17.00     $17.00     $17.00               $17.00
  ZW                 $7.49     $6.55      $5.92                  $5.30             ZW                $7.49     $6.55      $5.92                 $5.30
   L              $171.24    $150.30    $138.42               $124.67               L             $171.24    $150.30    $138.42              $124.67
   N              $203.42    $178.42    $164.05               $148.11               N             $203.42    $178.42    $164.05              $148.11


                         Tobacco Rates                                                                   Tobacco Rates
 Plan*            Area 1    Area 2             Area 3         Area 4              Plan*           Area 1    Area 2               Area 3      Area 4
 MW               $272.23    $238.88           $219.63        $198.33             MW              $272.23    $238.88             $219.63     $198.33
  NW              $210.70    $184.92           $170.13        $153.63              NW             $210.70    $184.92             $170.13     $153.63
  OW               $41.23     $36.08            $33.33         $29.88              OW              $41.23     $36.08              $33.33      $29.88
  PW               $22.67     $19.92            $18.20         $16.48              PW              $22.67     $19.92              $18.20      $16.48
  QW               $18.70     $18.70            $18.70         $18.70              QW              $18.70     $18.70              $18.70      $18.70
  SW                 $6.86     $6.86              $6.86          $6.86             SW                $6.86     $6.86                $6.86       $6.86
  TW              $272.58    $239.23           $219.98        $198.67              TW             $272.58    $239.23             $219.98     $198.67
  UW              $325.17    $285.29           $262.61        $236.83              UW             $325.17    $285.29             $262.61     $236.83
  VW               $35.73     $31.26            $28.86         $26.11              VW              $35.73     $31.26              $28.86      $26.11
 WW                  $9.26     $8.23              $7.54          $6.86            WW                 $9.26     $8.23                $7.54       $6.86
  XW               $49.83     $43.63            $40.20         $36.08              XW              $49.83     $43.63              $40.20      $36.08
  YW               $18.70     $18.70            $18.70         $18.70              YW              $18.70     $18.70              $18.70      $18.70
  ZW                 $8.23     $7.20              $6.51          $5.83             ZW                $8.23     $7.20                $6.51       $5.83
   L              $188.36    $165.33           $152.26        $137.13               L             $188.36    $165.33             $152.26     $137.13
   N              $223.76    $196.26           $180.45        $162.92               N             $223.76    $196.26             $180.45     $162.92


* Plans effective June 1, 2010 and later.
  Plans MW, NW, OW, PW, QW, and SW are Wisconsin issued plans.
  Plans TW, UW, VW, WW, XW, YW, and ZW are Minnesota issued plans;
     insureds paying the Healthy Lifestyle rate will receive the Non-Tobacco rate, others will receive the Tobacco rate.




                                                                                                                                              140
SERFF Tracking #:          Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:  Document
                                                           PF-2012-01316           119-7 Filed 11/20/18
                                                                                                   CompanyPage   142
                                                                                                          Tracking #: of 158  Page
                                                                                                                          RERATE 2013ID
                                                                                                                                      - MIPPA
                                                                                   #:2854
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA



Supporting Document Schedules
Satisfied - Item:                      Filing Cover Sheet
Comments:                              SEE ATTACHED COVER SHEET.
Attachment(s):                         COVER SHEET - MIPPA.pdf
Item Status:                           No Action
Status Date:                           10/14/2012

Satisfied - Item:                      Actuarial Memorandum
Comments:                              See attached actuarial memorandum
Attachment(s):                         2013 CA MIPPA - Memorandum.pdf
Item Status:                           No Action
Status Date:                           10/14/2012

Satisfied - Item:                      Document Submission Formset
Comments:                              SEE ATTACHED FORMSET.
Attachment(s):                         FORMSET - MIPPA.pdf
Item Status:                           No Action
Status Date:                           10/14/2012

Bypassed - Item:                       Third Party Authorization
Bypass Reason:                         Not Required
Attachment(s):
Item Status:                           No Action
Status Date:                           10/14/2012

Satisfied - Item:                      RESPONSE TO TELEPHONE CALL
Comments:                              SEE ATTACHED RESPONSE.
Attachment(s):                         CA MIPPA Response_Sept 6 phone call.pdf
Item Status:                           No Action
Status Date:                           10/14/2012

Satisfied - Item:                      DOCUMENT SUBMISSION FORMSET (for Forms under "Forms Schedule")
Comments:                              SEE ATTACHED REVISED DOCUMENT FORMSET.
Attachment(s):                         CA Document Submission Formset_.pdf
Item Status:                           No Action
                                                                                                                                                      141

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
SERFF Tracking #:          Case 2:14-cv-00034-DDP-PLA
                       UHLC-128636577    State Tracking #:  Document
                                                           PF-2012-01316           119-7 Filed 11/20/18
                                                                                                   CompanyPage   143
                                                                                                          Tracking #: of 158  Page
                                                                                                                          RERATE 2013ID
                                                                                                                                      - MIPPA
                                                                                   #:2855
State:                    California                                                Filing Company:              UnitedHealthcare Insurance Company
TOI/Sub-TOI:              MS08G Group Medicare Supplement - Standard Plans 2010/MS08G.001 Plan A 2010
Product Name:             GROUP MEDICARE SUPPLEMENT PLANS - MIPPA
Project Name/Number:      RATE/RERATE 2013 - MIPPA


Status Date:                           10/26/2012

Satisfied - Item:                      LETTER
Comments:                              PLEASE REPLACE THE PREVIOUS LETTER WITH THE ONE ATTACHED BELOW.
Attachment(s):                         CA MIPPA Filing for Revised Rates.pdf
Item Status:                           No Action
Status Date:                           10/14/2012




                                                                                                                                                      142

                                              PDF Pipeline for SERFF Tracking Number UHLC-128636577 Generated 08/11/2017 06:52 AM
    Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 144 of 158 Page ID
                                        #:2856
                                 CALIFORNIA DEPARTMENT OF INSURANCE
                                                                                                                             Reset Form
                                      FILING COVER SHEET
                                                 for
                         FORMS FILINGS with the POLICY APPROVAL BUREAU
                  (Suggested for use as the cover letter required by Title 10, California Code of Regulations §2205.)


 TO:      State of California                               FROM: (Official Insurer Name):
          Department of Insurance                          UnitedHealthcare Insurance Company
          Policy Approval Bureau
          45 Fremont Street                                 Submitter and Complete Mailing Address:
          San Francisco, CA 94105

                                                            UnitedHealthcare Insurance Company P.O. Box 130 Montgomeryville, PA. 18936




                                                            Submission Date:    8/13/12

1. IDENTIFYING FORM NUMBER(S):                   RATES FOR MIPPA
[The form number(s) of one or more of the documents submitted by which the filing can be identified. §2205(a)]

2. DOCUMENT CLASS [The subdivision of 10 CCR §2202(a) which best describes the forms submitted. (§2205(b)]
                                                Check                                                                               Check
    Generic Description and Definition Citation Below            Generic Description and Definition Citation                        Below
 Health Insurance [Hospital, medical, surgical
 insurance, expense-incurred or indemnity.§2202(a)(1)]                     Credit Life and Disability [§2202(a)(6)]
 Group and Blanket Life and Non-health Disability
 [(§∋2202(a)(2)]                                                           Supplemental Life Benefits [§2202(a)(7)]

 Individual Disability, Non-health [∋2202(a)(3)]                           Variable Life and Annuities [§2202(a)(8)]

 Medicare Supplement [§∋2202(a)(4)]                       ✔                Fraternals [Non-health Disability. §2202(a)(9)]

 Long-Term Care [§2202(a)(5)]                                              Unclassified [§2202(a)(11)]

 * Describe briefly (documents other than those described above may have to be filed with other Department Bureaus; see §2206):



3. GROUP AND/OR INDIVIDUAL [Are the forms group, individual or used in both contexts? §2205(b)]

 Group Only:           ✔                         Individual Only:                             Group and Individual:

4. EMPLOYER SIZE (Employer Health Insurance Only) [Where the forms submitted provide health coverage through employment,
the minimum and the maximum sizes of the employers in terms of number of employees §2205(c)]

 2 to 50 Employees:                              Over 50 Employees:                           All Employers:

5.REPLACES PREVIOUSLY-APPROVED DOCUMENT(S)? [Do any documents replace previously-approved documents.§2205(d)]




#vCopy of CVRSHEET-W.doc
                                                                                                                              143
       Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 145 of 158 Page ID
                                           #:2857
6. FINAL PRINT FORM? [List those documents NOT in the final printed form in which they will be issued to insureds §2205(e)]

 Document(s)                                                        Document(s)




7. TYPE OF DOCUMENT WITH WHICH IT WILL BE USED [ For each document (such as a rider) which is designed to be used
with another document not included in the filing, a statement of the document class with which it is to be used. §2205(f)]

 Document Form Number                                                             Document Class (from Item 2, above)




                                               GRP79171- 5/23/97
8. Master Policy Form Number and Approval Date:________________________________________________
[Where a certificate is submitted for use with a previously approved “group” document, the form number and the filing or approval
date of the previously approved group document. §2205(g)]

9. IF ABOVE INFORMATION CANNOT BE FURNISHED, EXPLAIN WHY. [If the submitter is unable to furnish the information
requested above, explain why. §2205(h)]




 10.         REMARKS AND ADDITIONAL INFORMATION (Attach additional sheets if necessary):




                                                                                               DIRECTOR, MARKETING AND COMPLIANCE
SUBMITTER’S SIGNATURE AND TITLE:__________________________________________________________________




                                                                                                                            144
cvrsheet.1
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 146 of 158 Page ID
                                     #:2858


                           UnitedHealthcare Insurance Company

                                   Actuarial Memorandum

                           AARP Medicare Supplement Portfolio

                              Group Policy Number G-36000-4

                                         Form Numbers
      MDA 0720, MDB 0721, MDC 0722, MDF 0723, MDK 0724, MDL 0725, MDN 0726,
      MAA 0727, MAB 0728, MAC 0729, MAF 0730, MAK 0731, MAL 0732, MAN 0733,
     MDA 0720SP, MDB 0721SP, MDC 0722SP, MDF 0723SP, MDK 0724SP, MDL 0725SP,
     MDN 0726SP, MAA 0727SP, MAB 0728SP, MAC 0729SP, MAF 0730SP, MAK 0731SP,
                             MAL 0732SP, MAN 0733SP

                                            California
A. Purpose of Filing

   The purpose of this filing is to request approval of 2013 rate revisions for the 2010 Standardized
   Medicare Supplement plans offered to AARP members and to demonstrate compliance with loss ratio
   standards.


B. General Description

   1. Issuer Name: UnitedHealthcare Insurance Company

   2. Group Policy Number:         G-36000-4

      Medicare Supplement
      Mass-Media Form Numbers:                    Agent Distribution Form Numbers:
      MDA 0720 MDA 0720SP                         MAA 0727 MAA 0727SP
      MDB 0721 MDB 0721SP                         MAB 0728 MAB 0728SP
      MDC 0722 MDC 0722SP                         MAC 0729 MAC 0729SP
      MDF 0723     MDF 0723SP                     MAF 0730      MAF 0730SP
      MDK 0724 MDK 0724SP                         MAK 0731 MAK 0731SP
      MDL 0725     MDL 0725SP                     MAL 0732      MAL 0732SP
      MDN 0726 MDN 0726SP                         MAN 0733 MAN 0733SP

      These form numbers include inforce certificates and new sales.

   3. Policy Type: Group Standardized Medicare Supplement Insurance




                                                  1
                                                                                              145
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 147 of 158 Page ID
                                    #:2859

 4. Benefits Description: The coverage provided by the proposed plans is consistent with the benefit
    design specified for the plans permitted by the Medicare Improvements for Patients and Providers
    Act of 2008 (MIPPA).

    Benefits provided by the plans are shown in Attachment 9.


 5. Renewal Provision: Guaranteed renewable. If the group policy is terminated by the group
    policyholder and not replaced by another group policy by the same policyholder, an individual
    Medicare Supplement policy will be offered.

 6. Marketing Method: Plans are sold via mass-media and agent distribution to members of AARP.
    Mass-media will constitute policies issued as a result of solicitations of individuals through the
    mail or by mass-media advertising (including both print and broadcast advertising).

 7. Underwriting Method:

    a) Ages 65 and older:
        First six months of Medicare Part B Coverage at age 65 or older – Medicare Supplement
          Plans are available on a guarantee issue basis.
        More than six months after becoming eligible for Medicare Part B Coverage except those
          that apply within six months after their 65th birthday – Applicants must satisfy
          underwriting requirements to be eligible for coverage, unless otherwise eligible for open
          enrollment or guaranteed issue.

    b) Under Age 65:
        For AARP members who are eligible for Medicare solely due to disability (except persons
          eligible for Medicare by reason of ESRD), Standardized Plans A, B, C, F, and K will be
          offered as required by state law.

 8. Pre-Existing Conditions Exclusion: The maximum exclusion on these plans is 3 months/3 months.

 9. Issue Age Limits: Minimum Age for Plans A, B, C, F, and K is 50. Minimum Age for Plans L
    and N is 65. Maximum Age – None. Insureds must be members of AARP at the time of issue.

 10. Premium Basis:

    Premium is earned on the first of the month for the entire month in which it is due.

    a. Age 65 and older:
        Premium rates vary based on the time elapsed from an insured’s 65th birthday or Medicare
          Part B Effective Date, if later, and their effective date in an AARP 2010 Medicare
          Supplement plan.
        Insureds whose effective date is less than six years after their 65th birthday or Medicare
          Part B Effective Date, if later, pay the base rate reduced by the Early Enrollment Discount.
        Insureds whose effective date is more than six years, but less than ten years after their 65th
          birthday or Medicare Part B Effective Date, if later, pay Tier I rates, which are 10% higher
          than the base rate.
                                                  2
                                                                                                 146
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 148 of 158 Page ID
                                    #:2860

          Insureds whose effective date is more than ten years after their 65th birthday or Medicare
           Part B Effective Date, if later, pay Tier II rates, which are 25% higher than the base rate.

    b. Under Age 65:
        Insureds under age 65 will pay rates equal to the filed base rate for insureds age 65 and
          older multiplied by a factor of 1.25.

    c. Rate Guarantee - New issues receive a six-month rate guarantee from their initial effective
       date. An insured will not receive an additional rate guarantee when switching from one AARP
       Medicare Supplement plan to another.

    d. Area Rating -
           The area rating currently in use for these plans will remain in effect. Rates are based on the
       county where an insured resides. For administration, 5-digit zip codes are used to define the
       counties. When a 5-digit zip code spans two counties, the county in which the majority of
       insureds live is used. Areas are shown in Attachment 13. The area factors are:
           Area      Area Factor
             1             1.14
             2             1.00
             3             0.92
             4             0.83

    e. Discounts Available – The discounts currently available to AARP Medicare Supplement
       members will remain:

       1) Payment by Electronic Funds Transfer ($2.00 per household per month).

       2) Annual Pay - $24 per household for those that pay their entire calendar year premium in
          January.

       3) Multi-Insured - 5% when two or more insureds on one account have at least one plan of
          insurance issued under a group master policy between the Trustees of AARP and
          UnitedHealthcare Insurance Company.

       4) Early Enrollment –
           Insureds whose effective date is less than six years after their 65th birthday or
             Medicare Part B Effective Date, if later, receive discounts of 30% at age 65, 27% at
             age 66, 24% at age 67, and so on, decreasing by 3% each year until the discount
             percentage is 0%.
           Enrollment Discounts are not reset when changing from one 2010 plan to another. The
             balance of the discount program from the original 2010 plan is carried over to the new
             plan.

    f. Tobacco/Non-Tobacco rates - Rates for members who answer that they are tobacco users will
       be 10% higher than those who are not. Insureds enrolling during open enrollment or
       guaranteed issue will be charged the Non-Tobacco rate.


                                                  3
                                                                                                 147
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 149 of 158 Page ID
                                    #:2861

   1. Actuary’s Name:        Timothy A. Koenig, ASA, MAAA
                             Director, Actuarial Services
                             UnitedHealthcare Insurance Company
                             Post Office Box 130
                             Montgomeryville, PA 18936
                             (215) 902-8429

   11. Domicile State Approval: UnitedHealthcare Insurance Company is domiciled in Connecticut. The
       Connecticut Department of Insurance does not require these rates to be filed for your state. We file
       Connecticut specific rates (i.e., rates charged to Connecticut residents) with the Connecticut
       Department of Insurance. Proposed 2013 Connecticut specific rates are filed for approval with the
       Connecticut Department of Insurance in August 2012.


C. Rate Methodology/Assumptions

   1. General Method – Projections used in developing the 2013 rates are shown in Attachment 1.
      Based on the historical claim patterns, per member per month net claim costs are developed by
      benefit and trended to the end of the 2013 rating period. (Also see Attachment 3).

      Projected claim costs for 2012 and 2013 are calculated from the grouped experience for plans A
      through G (for those plans). Plans K, L, and N are based on the grouped experience of the other
      Standardized Medicare Supplement Plans.

      Rates are based on state and county of residence. When notification of change of residence is
      received, rates are adjusted accordingly.

      Expense per member per month costs are calculated to reflect the anticipated expenses, risk and
      profit margin, premium taxes, and marketing expenses.


   2. Priced with Trend/Selection – Claim cost trends are projected for 2012 and 2013. The trend
      assumptions are based on the historical experience of the AARP Medicare Supplement Plans in
      your state and include selection.

      Priced with Rate Increases – Rates are calculated to be sufficient through 2013. We anticipate
      future annual rate increases similar to future medical trend levels for most plans. For some plans
      future annual rate increases may be different than future medical trends in order to increase or
      decrease future loss ratios to target levels over time.

   3. Commission Rate – All ages in accordance with State requirements: First year commissions will
      be paid up to $500 per enrollment. Renewal commissions will be paid up to $500 per year.
      Renewal commissions will be paid for years two through six. Additional incentives may be paid
      up to $150 per enrollment.

   4. Replacement Commissions – Replacement commissions will be paid at the renewal rate.



                                                    4
                                                                                                   148
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 150 of 158 Page ID
                                     #:2862

   5. Lapse Assumption – Lapse assumptions are based on actual AARP Medicare Supplement
      experience in your state. For 2012 and 2013, the assumed annual lapse rates (including death) are
      8.5% and 9.0%, respectively.

   6. Morbidity Assumption – Morbidity assumptions are based on actual AARP Medicare Supplement
      Plans experience in your state and are incorporated into the trend projections and base claim costs.

   7. Interest Assumption – 5.0%.

   8. Pre-Funding – The plans are community rated. The rates are projected to be effective until
      December 31, 2013 and reflect no pre-funding.


D. Scope/Reason for Request

   1. Overall increase – The overall increase is 5.7%.

   2. Variations by Cell – The requested rate increases vary by plan. Refer to the enclosed Rate
      Schedule.

   3. Effective Date - January 1, 2013.

   4. Timing – These plans are rated on a calendar year basis. For 2013, we propose to defer the rate
      revision until April 1, 2013, and have rates effective through December 31, 2013.


E. Rates and Rating Factors

   1. Current – See Rate Schedule.

   2. Proposed – See Rate Schedule.

   3. Period Rates Apply – Effective January 1, 2013. We anticipate filing rates for January 1, 2014.


F. Average Annualized Premium – $1,928. See Attachment 4 for annualized premiums by plan.


G. Rate History – See Attachment 5.


H. In Force Counts – Attachment 1 shows AARP Medicare Supplement experience.


I. Historical Incurred Claims – Attachment 1 shows AARP Medicare Supplement experience.


J. Historical Earned Premium – Attachment 1 shows AARP Medicare Supplement experience.
                                                    5
                                                                                                   149
 Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 151 of 158 Page ID
                                     #:2863




K. Loss Ratio Projection

   The Lifetime Target Loss Ratio for the Standardized Medicare Supplement plans is 75.0% and was
   filed with the initial policy filing.

   1. Definition – Loss ratios are calculated as incurred claims divided by premium.

   2. Base Period – Claim cost projections are based on claim data incurred through 2011.

   3. Lapse Assumption – Lapse assumptions are based on actual AARP Medicare Supplement
      experience in your state. For 2012 and 2013, the assumed annual lapse rates (including death) are
      8.5% and 9.0%, respectively.

   4. Claim Trend Assumption – Claim trend projections are based on actual AARP Medicare
      Supplement experience in your state and reflect changes made to the Medicare program. See
      Attachment 3 for projected claim trends.

   5. Attained Age/Selection Adjustments – The loss ratio projections anticipate that increases in claim
      costs due to aging of current insureds will be offset by continuing enrollment of younger insureds.

   6. Future Rate Increases – Rates are calculated to be sufficient through 2013. We anticipate future
      annual rate increases similar to future medical trend levels for most plans. For some plans future
      annual rate increases may be different than future medical trends in order to increase or decrease
      future loss ratios to target levels over time.

   7. Interest Assumption – 5.0%.

   8. With and Without Rate Change

         The anticipated loss ratio with the rate change implemented on April 1, 2013 is 81.5%.
         Without a change to the 2012 rate, the anticipated loss ratio is 83.5%.


L. Loss Ratio Demonstration

   The expected third year loss ratio, considering NAIC credibility standards, for each plan is greater
   than or equal to 75%. The expected benefit costs for each plan in relation to premium comply with the
   requirements in your state.

   The anticipated loss ratios for these plans are shown in Attachment 1. These anticipated loss ratios
   meet or exceed the loss ratio presumed reasonable by California law.


M. Actuarial Certification



                                                    6
                                                                                                   150
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 152 of 158 Page ID
                                    #:2864

 1. The asssumptions within
                     w      this filing
                                 fi     presentt my best juddgment as too the expecteed value for each
    assum
        mption and arre consistentt with United
                                              dHealthcare’’s business pplan at the tim
                                                                                     me of the filling.

 2. The annticipated liffetime loss ratio,
                                    r      future loss
                                                  l    ratios, aand third-yeaar loss ratioss all meet or exceed
    the ap
         pplicable ratiio.

 3. This filing
         f      was prepared based d on the currrent standardds of practicce as promulggated by thee
    Actuaarial Standard
                      ds Board inccluding the data
                                               d quality sstandard of ppractice. I relied on prioor audits
    of the source data used in this filing and compared
                                               c          thee data contaiined in priorr comparablee
    submiissions to verify its reaso
                                   onability.


 4. To thee best of my knowledge,, this filing iss in compliaance with thee applicable laws and reggulations
    of the state of California. I relied on direcction and advvice from otther UnitedH
                                                                                     Health Groupp staff
    regard
         ding legal annd compliancce requiremeents.

 5. The raates determin
                      ned in this fiiling are reassonable in reelationship too the benefitts provided.




     _____
         ___________    __________  _______                   _________Auugust 13, 20112______
     Timotthy A. Koenig, ASA, MA    AAA                                     Date
     Directtor, Actuariaal Services




                                                      7
                                                                                                         151
      Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 153 of 158 Page ID
                                          #:2865
                        CALIFORNIA DOCUMENT SUBMISSION FORMSET           Reset Form
 California Insurer Number:
 (NOT NAIC Number)                  2140-2                                    FOR DEPARTMENT USE ONLY



 Official Insurer Name:                                                       Our File #                                  Fee Code:

                                                                              Reviewer:
UnitedHealthcare Insurance Company

        Submitter and Complete Mailing Address:
       UnitedHealthcare Insurance Company
       P.O. Box 130
       Montgomeryville, PA. 18936


 Submission Date:          08/13/12                                           Dept Action Date:
        Document Form Number                             Doc Type               Document                   Department                 Fee
                                                         ("Policy," etc)        Coverage                     Action
 1    MDA 0720                                       Rate
 2    MDB 0721                                       Rate
 3    MDC 0722                                       Rate
 4    MDF 0723                                       Rate
 5    MDK 0724                                       Rate
 6    MDL 0725                                       Rate
 7    MDN 0726                                       Rate
 8    MAA 0727                                       Rate
 9    MAB 0728                                       Rate
 10   MAC 0729                                       Rate
 11   MAF 0730                                       Rate
 12   MAK 0731                                       Rate
 13   MAL 0732                                       Rate
 14   MAN 0733                                       Rate
 15
 16

 INSTRUCTIONS: Complete the part of the form to the left of the double vertical line. Enter one document to a             Total $
 numbered line. Use additional formsets if necessary. Be accurate - the copy of this form that we return to you will be
 your only record of our action on your submission.
 THIS IS NOT A BILL - DO NOT PAY. YOU WILL RECEIVE A SEPARATE FILING
 FEE INVOICE SHORTLY; REMIT FEES ONLY WITH THAT INVOICE.                                                                  Cont'd on __ pages

DSF 1.35


#514705v1



                                                                                                                                      152
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 154 of 158 Page ID
                                    #:2866



                                                                             UnitedHealth Group
                                                                             P.O. Box 130
                                                                             Montgomeryville PA 18936

     September 12, 2012

     Carol Chio, ASA, MAAA
     Senior Life Actuary California Department of Insurance
     300 Capitol Mall, Suite 1700
     Sacramento, California 95814


     Re: Response to September 6, 2012 Conversation
         Rate Revision Filing for Standardized Medicare Supplement Plans
         UnitedHealthcare Insurance Company
         NAIC #0707-79413

     Dear Ms. Chio:

     Thank you for taking the time to discuss our rate revision filing for our 1990 and 2010
     Standardized Medicare Supplement plans. Below are responses to the items discussed during our
     call.

     Request 1

     You asked us to consider lowering the Plan N rate increase to something more similar to the
     other plans (e.g., Plan F, 5.6%) given its limited exposure.

     Response 1

     Plan N was first offered in June 2010 under the Medicare Improvements for Patients and
     Providers Act of 2008 (MIPPA). Plan N’s projected 2012 calendar year average lives of 11,177
     makes it the 2nd most popular MIPPA plan in California behind plan F. In 2011, Plan N had
     4,699 calendar year average lives. Projected 2012 and 2013 claim costs are based on Plan F’s
     projected claim costs and the historical claim cost relationship observed between Plan N and Plan
     F. The following are these historical and projected claim costs for Plan N and Plan F business
     written June 2010 or later.

                                    PMPM Claim Costs
                             2010       2011    2012        2013
      Plan N               $92.00     $89.60  $93.03      $95.86
      Plan F              $125.83    $137.13 $139.72     $144.31
      Plan N/Plan F         0.73       0.65     0.67       0.66

                                      PMPM Claim Cost Trend
                                        2011    2012      2013
      Plan N                           ‐2.6%    3.8%      3.0%
      Plan F                            9.0%    1.9%      3.3%




                                                                                                         153
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 155 of 158 Page ID
                                    #:2867


     The proposed plan N rate increase is based on these projected claim costs. After further
     reviewing this information, we believe the proposed plan N rate increase of 7.4% is reasonable
     and supported by the experience.


     Request 2

     You asked us to consider setting the 2010 Standardized Medicare Supplement Plan rates and the
     1990 Standardized Medicare Supplement Plan rates equal to one another for like letter plans
     given these plans cover essentially the same benefits.

     Response 2

     The NAIC Compliance manual provides guidance that it is anticipated that, all other factors being
     equal (e.g. lifetime target loss ratio, underwriting, etc.), the initial rates for a 2010 Standardized
     Plan will be equal to those for a comparable 1990 Standardized Plan…. If the initial rates are not
     equal, then the goal over time is for the premiums for a 1990 Standardized Plan to become
     identical to those of the same plan/type 2010 Standardized Plan. It goes on to say that the intent
     of these requirements is to protect the insureds in closed blocks of business.

     Due to the projected improved morbidity from the additional underwriting requirements on the
     2010 plans, along with the introduction of the tobacco/non-tobacco rates, we believe that the
     initially filed rate differentials between the 1990 and 2010 plans are appropriate. In reviewing the
     plan change activity in CA and nationally, we found the level of CA plan change activity to be
     consistent with the national level, suggesting that the CA birthday open enrollment should not
     impact the expected differences assumed in the initial pricing.

     We believe that by applying the same rate increase percentages for corresponding 1990 and 2010
     plans, with slight differences resulting from our rounding rates to the nearest $0.25, we are
     protecting the 1990 plan insured members in the closed block of business, consistent with the
     guidance provided by the compliance manual.


     Request 3

     The following is from the actuarial memorandum for the 2010-type plans:
     “Age 65 and older:
          Premium rates vary based on the time elapsed from an insured’s 65th birthday or
             Medicare Part B Effective Date, if later, and their effective date in an AARP 2010
             Medicare Supplement plan.
          Insureds whose effective date is less than six years after their 65th birthday or Medicare
             Part B Effective Date, if later, pay the base rate reduced by the Early Enrollment
             Discount.
          Insureds whose effective date is more than six years, but less than ten years after their
             65th birthday or Medicare Part B Effective Date, if later, pay Tier I rates, which are 10%
             higher than the base rate.
          Insureds whose effective date is more than ten years after their 65th birthday or
             Medicare Part B Effective Date, if later, pay Tier II rates, which are 25% higher than the
             base rate.”




                                                                                                              154
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 156 of 158 Page ID
                                    #:2868


     In the first bullet point, it indicates that the premium varies based on the “time elapsed from an
     insured’s 65th birthday or Medicare Part B Effective Date, if later, and their effective
     date”. Does the effective date here mean the first issue date? I’m trying to figure out if the tier
     factor applies based on issue age. Same question for the 1990-type plan, since the premium
     structure is the same with different scale of the discount and time period. For example, if an
     insured, enrolled at aged 65, is renewing in his 11th policy year, does the base rate apply here or
     will it be loaded by the tier II factor of 25%?

     Response 3

     In the statement “Premium rates vary based on the time elapsed from an insured’s 65th birthday or
     Medicare Part B Effective Date, if later, and their effective date in an AARP 2010 Medicare
     Supplement plan”, “their effective date” is the insured member’s first effective (issue) date in
     their 2010 plan, not each year’s renewal date. A member continues to pay the base rate (reduced
     by the applicable Early Enrollment Discount) as they remain insured in our program. In your
     example of an insured member that purchases coverage at age 65 and is in their 11th year of
     coverage, this member would pay the base rate in their 11th year of coverage since they had
     enrolled in their coverage at age 65 (which is “less than six years after their 65th birthday or
     Medicare Part B Effective Date”).

     The 1990 plans’ eligibility for the base rate is also based on the insured member’s first effective
     (issue) date in their 1990 plan, not each year’s renewal date.


     If you need any further information regarding this matter, please contact me at (215) 902-8429, or
     via fax at (215) 902-8802. If you prefer to e-mail me, my address is
     Timothy_A_Koenig@uhc.com.


     Sincerely,




     Timothy A. Koenig, ASA, MAAA
     Director, Actuarial Services




                                                                                                           155
      Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 157 of 158 Page ID
                                          #:2869
                        CALIFORNIA DOCUMENT SUBMISSION FORMSET           Reset Form
 California Insurer Number:
 (NOT NAIC Number)                  2140-2                                      FOR DEPARTMENT USE ONLY



 Official Insurer Name:                                                         Our File #                                Fee Code:

                                                                                Reviewer:
UnitedHealthcare Insurance Company

        Submitter and Complete Mailing Address:
       Cheryl L. Gomez
       PO Box 130, Montgomeryville, PA 18936
       susan_j_cipollo@uhc.com


 Submission Date:          8/13/12                                              Dept Action Date:
        Document Form Number                              Doc Type                Document                 Department                 Fee
                                                         ("Policy," etc)          Coverage                   Action
 1    CA1100J (A)                                    Notice
 2    LA26000_CPN_CA (A)                             Notice
 3    SOV CA 2013 (A)                                Statement of Variability


 4
 5
 6
 7
 8
 9
 10
 11
 12
 13
 14
 15
 16

 INSTRUCTIONS: Complete the part of the form to the left of the double vertical line. Enter one document to a             Total $
 numbered line. Use additional formsets if necessary. Be accurate - the copy of this form that we return to you will be
 your only record of our action on your submission.
 THIS IS NOT A BILL - DO NOT PAY. YOU WILL RECEIVE A SEPARATE FILING
 FEE INVOICE SHORTLY; REMIT FEES ONLY WITH THAT INVOICE.                                                                  Cont'd on __ pages

DSF 1.35


#514705v1



                                                                                                                                      156
Case 2:14-cv-00034-DDP-PLA Document 119-7 Filed 11/20/18 Page 158 of 158 Page ID
                                    #:2870



                                                                              UnitedHealth Group
                                                                              P.O. Box 130
                                                                              Montgomeryville PA 18936

     October 10, 2012

     Carol Chio, ASA, MAAA
     Senior Life Actuary California Department of Insurance
     300 Capitol Mall, Suite 1700
     Sacramento, California 95814


     Re: Filing for Revised Rates for 2010 Standardized Medicare Supplement Plans
         UnitedHealthcare Insurance Company
         NAIC #0707-79413

     Dear Ms. Chio:

     Thank you for taking the time to discuss our proposed rate actions for our 1990 and 2010
     Standardized Medicare Supplement plans.

     We are revising our proposed 2013 rate revisions. Lower rate revisions are being proposed for
     2010 Plan A, 2010 Plan N, 1990 Plans B-G, and 1990 Plans K and L. Proposed rate revisions for
     1990 Plan A and 2010 Pans B-L have not changed.

     Please see revised rate schedules.


     2010 Plans Projected 2013 Premium:
         With no Rate Change: $193,586,654
         With Originally Proposed Rate Revisions: $202,068,389
         With Revised Proposed Rate Revisions: $201,731,719


     For 2013, we propose to defer the implementation of the January 1, 2013 rate revision until April
     1, 2013. The projected premium reflects the deferred rate revisions.



     If you need any further information regarding this matter, please contact me at (215) 902-8429, or
     via fax at (215) 902-8802. If you prefer to e-mail me, my address is
     Timothy_A_Koenig@uhc.com.


     Sincerely,



     Timothy A. Koenig, ASA, MAAA
     Director, Actuarial Services




                                                                                                          157
